Exhibit 10.1

 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

by and among

CALCASIEU POWER, LLC,

DYNEGY HOLDINGS INC.,

and

ENTERGY GULF STATES, INC.

Dated as of January 31, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page ARTICLE 1    DEFINITIONS    1

Section 1.1

   Certain Defined Terms    1

Section 1.2

   Certain Interpretive Matters    16 ARTICLE 2    PURCHASE AND SALE    17

Section 2.1

   Purchased Assets    17

Section 2.2

   Excluded Assets    19

Section 2.3

   Assumption of Liabilities    21

Section 2.4

   Excluded Liabilities    21 ARTICLE 3    CLOSING; PURCHASE PRICE    24

Section 3.1

   Closing    24

Section 3.2

   Base Purchase Price    25

Section 3.3

   Adjustments to Base Purchase Price    25

Section 3.4

   Prorations    26

Section 3.5

   Allocation of Purchase Price    26 ARTICLE 4    REPRESENTATIONS AND
WARRANTIES OF SELLER    27

Section 4.1

   Organization and Existence    27

Section 4.2

   Execution, Delivery and Enforceability    27

Section 4.3

   No Violation    27

Section 4.4

   Compliance with Laws    28

Section 4.5

   Permits    28

Section 4.6

   Bankruptcy and Insolvency Matters    28

Section 4.7

   Litigation    28

Section 4.8

   Project Contract Matters    29

Section 4.9

   Tangible Personal Property and Inventory    30

Section 4.10

   Owned Real Property; Easements    30

Section 4.11

   Leased Real Property and Personal Property    31

Section 4.12

   Condition and Sufficiency of Purchased Assets    31

Section 4.13

   Intellectual Property    32

Section 4.14

   Brokers    32

Section 4.15

   Environmental Matters    33

Section 4.16

   Tax Matters    34

Section 4.17

   Employee Matters    35

Section 4.18

   Employee Benefit Plans    36

Section 4.19

   Regulatory Status    37

Section 4.20

   Full Disclosure    37

Section 4.21

   Warranties    37

Section 4.22

   Accuracy of Information    38

Section 4.23

   Required Consents    38

Section 4.24

   Insurance Coverage    38

Section 4.25

   WARN Act    38

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

           Page

ARTICLE 5    REPRESENTATIONS AND WARRANTIES OF PURCHASER

   39

Section 5.1

   Organization and Existence    39

Section 5.2

   Execution, Delivery and Enforceability    39

Section 5.3

   No Violation    39

Section 5.4

   Brokers    40

Section 5.5

   Litigation    40

Section 5.6

   No Additional Representations and Warranties    40

ARTICLE 6    COVENANTS OF EACH PARTY

   41

Section 6.1

   Efforts to Close    41

Section 6.2

   Expenses    41

Section 6.3

   Notice of Certain Events    42

Section 6.4

   Conduct Pending Closing    42

Section 6.5

   Regulatory Approvals    45

Section 6.6

   Tax Matters    48

Section 6.7

   Risk of Loss    49

Section 6.8

   Insurance    50

Section 6.9

   Post Closing – Further Assurances    51

Section 6.10

   Information and Records    51

Section 6.11

   Employee Matters    53

Section 6.12

   Emission Allowances Adjustment    54

Section 6.13

   Additional Covenants of Seller    55

Section 6.14

   Public Announcements    55

Section 6.15

   No Solicitation    55

Section 6.16

   Environmental Permit Transfer    56

Section 6.17

   Current Evidence of Title    58

Section 6.18

   Trade Name Removal    58

Section 6.19

   Removal of Excluded Assets    58

Section 6.20

   Monthly Operating Reports    58

ARTICLE 7    INDEMNIFICATION

   59

Section 7.1

   Indemnification by Seller and Dynegy    59

Section 7.2

   Indemnification by Purchaser    60

Section 7.3

   Survival; Notice of Claim    61

Section 7.4

   Defense of Third Party Claims    62

Section 7.5

   Cooperation    63

Section 7.6

   Minimum Claim    63

Section 7.7

   After-Tax Basis; Purchase Price Adjustment; Subrogation    64

Section 7.8

   Specific Performance    64

Section 7.9

   Knowledge    64

Section 7.10

   Exclusive Remedy    64

ARTICLE 8    PURCHASER’S CONDITIONS TO CLOSING

   65

Section 8.1

   Compliance with Provisions    65

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

           Page

Section 8.2

   HSR Act    65

Section 8.3

   No Restraint    65

Section 8.4

   Required Regulatory Approvals and Consents; Air Permit    65

Section 8.5

   Representations and Warranties    66

Section 8.6

   Officer’s Certificate    66

Section 8.7

   Title Insurance    66

Section 8.8

   Material Adverse Effect    66

Section 8.9

   Warranties    66

Section 8.10

   No Condemnation    66

Section 8.11

   No Unrepaired Casualty    66

Section 8.12

   Evidence of Cure    67

Section 8.13

   Receipt of Other Documents    67

Section 8.14

   Execution of Other Agreements    68

Section 8.15

   Inspection    68

ARTICLE 9    SELLER’S AND DYNEGY’S CONDITIONS TO CLOSING

   68

Section 9.1

   Compliance with Provisions    68

Section 9.2

   HSR Act    69

Section 9.3

   No Restraint    69

Section 9.4

   Required Regulatory Approvals and Consents    69

Section 9.5

   Representations and Warranties    69

Section 9.6

   Officer’s Certificate    69

Section 9.7

   Receipt of Other Documents    69

ARTICLE 10    TERMINATION

   70

Section 10.1

   Rights to Terminate    70

Section 10.2

   Effect of Termination    71

Section 10.3

   Liquidated Damages for Costs and Expenses    71

ARTICLE 11    GENERAL PROVISIONS

   72

Section 11.1

   Entire Document; Amendments    72

Section 11.2

   Schedules    72

Section 11.3

   Counterparts, Signatures, and Originals    72

Section 11.4

   Severability    72

Section 11.5

   Assignment    73

Section 11.6

   Governing Law    73

Section 11.7

   Waiver of Jury Trial    73

Section 11.8

   Notices    73

Section 11.9

   No Third Party Beneficiaries    75

Section 11.10

   No Joint Venture    75

Section 11.11

   Waiver of Compliance    75

Section 11.12

   Attorneys’ Fees    76

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Item  

Description

Exhibit A   Form of Assignment and Assumption Agreement Exhibit B   Form of Bill
of Sale Exhibit C   Form of Deed Exhibit D   Title Policy Affidavits
Schedule 1.1A   Persons With Seller’s Knowledge Schedule 1.1B   Persons With
Purchaser’s Knowledge Schedule 1.1C   Purchaser’s Required Consents Schedule
1.1D   Purchaser’s Required Regulatory Approvals Schedule 2.1(a)   Owned Real
Property Schedule 2.1(b)   Leased Real Property Schedule 2.1(b)   Easements
Schedule 2.1(c)   Tangible Personal Property Schedule 2.1(d)   Purchased
Inventory Schedule 2.1(e)   Purchased Project Contracts Schedule 2.1(f)  
Purchased Permits Schedule 2.1(g)   Books and Records Schedule 2.1(h)  
Warranties and Indemnities Schedule 2.1(i)   Excluded Claims and Causes of
Action Schedule 2.1(j)   Prepaid Items Schedule 2.2(b)   Specified Excluded
Assets Schedule 2.2(c)   Specified Excluded Contracts Schedule 2.4(o)   Other
Excluded Liabilities Schedule 4.4   Compliance With Laws Schedule 4.5   Permits
Schedule 4.7   Seller’s Litigation Schedule 4.8   Project Contract Matters
Schedule 4.10   Owned Real Property; Easements Schedule 4.11   Leased Personal
Property Schedule 4.12   Condition of Purchased Assets; Defects

 

-iv-



--------------------------------------------------------------------------------

Schedule 4.13   Intellectual Property Schedule 4.15(a)   Hazardous Substances;
Environmental Conditions; etc. Schedule 4.15(b)   Compliance with Environmental
Laws Schedule 4.15(c)   Environmental Permits Schedule 4.15(d)   Environmental
Claims and Liabilities Schedule 4.15(e)   Environmental Reports Schedule 4.16  
Tax Matters Schedule 4.17   Employee Matters Schedule 4.18   Employee Benefit
Plans Schedule 4.22   Adverse Material Change to Purchased Assets Schedule 4.23
  Seller’s Required Consents and Seller’s Required Regulatory Approvals Schedule
4.24   Insurance Losses and Claims Schedule 4.25   WARN Act Matters Schedule
4.26   Claims Schedule 5.5   Purchaser Litigation Schedule 6.2   Title Policy
Endorsements Schedule 6.4   Exceptions to Conduct Pending Closing
Schedule 6.12(b)   Consents to Assignment Schedule 8.7   Certain Title Insurance
Exceptions Schedule 8.9   Warranties

 

-v-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT, dated as of January 31, 2007, is made and entered
into by and among CALCASIEU POWER, LLC, a limited liability company organized
and existing under the laws of the State of Delaware (“Seller”), and DYNEGY
HOLDINGS INC., a corporation organized and existing under the laws of the State
of Delaware (“Dynegy”), on the one hand, and ENTERGY GULF STATES, INC., a
corporation organized and existing under the laws of the State of Texas
(“Purchaser”), on the other hand.

RECITALS

A. Seller owns the Project (as defined in Article 1).

B. Seller desires to sell, transfer and assign to Purchaser, and Purchaser
desires to purchase from Seller, all of Seller’s right, title and interest in
and to the Project and certain properties and assets associated therewith or
ancillary thereto, on the terms and subject to the conditions hereinafter set
forth.

C. Dynegy owns, directly or indirectly, all of the equity interests in Seller.

D. Seller, Dynegy, and Purchaser are entering into this Agreement to evidence
their respective duties, obligations and responsibilities in respect of the
purchase and sale and related transactions contemplated by this Agreement and
the Ancillary Agreements as defined in Article 1 (the “Transactions”).

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, do hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Certain Defined Terms. The following terms when used in this
Agreement (or in the Schedules and Exhibits to this Agreement) with initial
letters capitalized have the meanings set forth below:

“Acquisition Proposal” shall have the meaning set forth in Section 6.14.

“Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended and, with
respect to Seller, shall also include any ERISA Affiliate.

“After-Tax Basis” means, with respect to any Indemnitee, a basis that will make
the Indemnitee economically whole after taking into account the combined Taxes
that the Indemnitee must pay on account of (i) incurring the loss giving rise to
an indemnity payment and



--------------------------------------------------------------------------------

(ii) receiving such indemnity payment. In case of an indemnity payment subject
to Income Tax, the highest Statutory Rate will be used to determine the
After-Tax Basis.

“Agreement” means this Asset Purchase Agreement, together with the Schedules and
Exhibits hereto.

“Air Permits” means the modified or reissued Louisiana Department of
Environmental Quality permits number 0520-00219-V1 (Part 70 Permit and state
preconstruction permit) and number 0520-00219-IV0 (Acid Rain Permit).

“Ancillary Agreements” means (i) the Bill of Sale, (ii) the Deed, (iii) the
Assignment and Assumption Agreements, and (iv) any additional agreements and
instruments of sale, transfer, conveyance, assignment and assumption that may be
executed and delivered by any Party or any Affiliate thereof at or in connection
with the Closing, if any.

“Assignment and Assumption Agreements” means the Assignment and Assumption
Agreements, substantially in the form of Exhibit A, to be executed and delivered
by Seller and Purchaser at the Closing.

“Assumed Liabilities” has the meaning set forth in Section 2.3.

“Bankrupt” means, with respect to any entity, such entity (i) files a petition
or otherwise commences, authorizes or acquiesces in the commencement of a
proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar law, or has any such petition filed or commenced against it, (ii) has
a petition filed or commenced against it for a proceeding or cause of action
under any bankruptcy, insolvency, reorganization, or similar law and such
petition is not dismissed within 30 days of its filing, (iii) makes an
assignment or any general arrangement for the benefit of creditors,
(iv) otherwise becomes bankrupt or insolvent (however evidenced), (v) has a
liquidator, administrator, receiver, trustee, conservator or similar official
appointed with respect to it or any substantial portion of its property or
assets, or (vi) is generally unable to pay its debts as they fall due.

“Bankruptcy Code” means Title 11 of the United States Code.

“Base Purchase Price” has the meaning set forth in Section 3.2.

“Bill of Sale” means a Bill of Sale, substantially in the form of Exhibit B, to
be executed and delivered by Seller at the Closing.

“Business” means the business of operating the Project and generating and
delivering electric energy and capacity and Other Associated Electric Products
from the Project to its interconnection point with the Transmission System. The
Business does not include the marketing and sale of electric energy and capacity
or Other Associated Electric Products or the procurement of Fuel for the
Project.

“Business Day” means any day on which Federal Reserve member banks in New York,
New York are open for business; and a Business Day shall commence at 8:00 a.m.
and close at

 

-2-



--------------------------------------------------------------------------------

5:00 p.m., local time, at the location of the applicable Party’s principal place
of business, or at such other location as the context may require.

“C-Ring Repair” means the work performed on the Purchased Assets in accordance
with Schedule 4.12.

“Casualty Event” has the meaning set forth in Section 6.7(b).

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Closing Inventory Report” means an Inventory Report dated as of the Closing
Date.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986.

“Code” means the Internal Revenue Code of 1986.

“Commercially Reasonable Efforts” means efforts which are reasonably within or
should have been reasonably within the contemplation of the Parties on the
Effective Date and which do not require the performing Party to expend funds or
incur obligations other than expenditures and obligations which are customary
and reasonable in transactions of the kind and nature contemplated by this
Agreement.

“Competitive Information” has the meaning set forth in Section 6.10(c).

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of July 13, 2006 between Entergy Services, Inc. and Seller’s Affiliate,
Dynegy Power Corp.

“Consents” means consents, authorizations, approvals, releases, waivers,
estoppel certificates, and any similar agreements or approvals.

“Consumables” means any and all of the following items of Inventory intended to
be consumed at the Project in the ordinary course of the conduct of the
Business: lubricants, chemicals, fluids, lubricating oils, filters, fittings,
connectors, seals, gaskets, hardware, wire and other similar materials;
maintenance, shop and office supplies; and all other materials, supplies and
other items consumed at the Project in the ordinary course of the conduct of the
Business.

“Contract” means any contract, agreement, arrangement, license, lease,
commitment, sale and purchase order, and other instrument or understanding of
any kind, whether written or oral, express or implied.

“Damaged Portion” has the meaning set forth in Section 6.7(c).

“Deed” means one or more Deeds, substantially in the form of Exhibit C,
conveying each of the Owned Real Properties included in the Purchased Assets,
free and clear of all Encumbrances other than Permitted Encumbrances, with legal
descriptions suitable for conveyance of such Owned Real Properties of record, to
be executed and delivered by Seller at the Closing.

 

-3-



--------------------------------------------------------------------------------

“Dynegy” has the meaning set forth in the introductory paragraph of this
Agreement.

“DYPM” means Dynegy Power Marketing, Inc.

“Easements” shall have the meaning set forth in Section 2.1(b).

“Effective Date” means the date on which this Agreement has been executed and
delivered by Seller, Dynegy, and Purchaser, as specified in the introductory
paragraph of this Agreement.

“Electric Interconnection Facilities” means all structures, facilities,
equipment, substations, auxiliary equipment, devices and apparatus directly or
indirectly required or installed to interconnect and deliver electric energy
from the Project to its interconnection point with the Transmission System (such
interconnection point being the 230 kV disconnect switches of the Seller-owned
generator-step-up transformer(s)), including electric transmission and/or
distribution lines, transformation, switching, electric metering equipment, any
other metering equipment, communications equipment, and safety equipment,
including equipment required to protect (i) the electrical system to which the
Project is connected and its customers from faults occurring at the Project and
(ii) the Project from faults occurring on the electrical system to which the
Project is connected or on other electrical systems to which such electrical
system is directly or indirectly connected, provided that all structures,
facilities, equipment, substations, auxiliary equipment, devices and apparatus
and other similar property that is to be transferred to Purchaser pursuant to
the Interconnection Transfer Agreement shall not be included in “Electric
Interconnection Facilities”.

“Emission Allowances” means all authorizations to emit specified units of
Hazardous Substances or any other regulated pollutants from the Project or the
Project Site, which units are established by a Governmental Authority with
jurisdiction over the Project or the Project Site under Environmental Law,
including under (i) an air pollution control and emission reduction program,
(ii) a program designed to mitigate impairment of water resources, including
coastal and inland waters, navigable waters, surface waters, watersheds, well
water or groundwater, or (iii) any other pollution reduction program, in each
case regardless of whether the Governmental Authority establishing such
authorizations designates such authorizations by a name other than “allowances.”

“Employee” means any employee, including an individual deemed to be an employee
by Law, of Seller or any of its Affiliates who is employed in a position at or,
if employed at another location, who performs all or substantially all his or
her work in support of, the Project. References to “former Employees” or “future
Employees” mean former or future employees, including individuals deemed to be
employees by Law, of Seller or any of its Affiliates or any
Predecessors-in-Interest related to the Project, who, during the period of his
or her employment with Seller, its Affiliate, or any Predecessors-in-Interest
related to the Project, was or is employed in a position at or, if employed at
another location, who performed or performs substantially all of his or her work
in support of, the Project.

 

-4-



--------------------------------------------------------------------------------

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

“Employee Plan” means and includes each Employee Pension Benefit Plan, each
Employee Welfare Benefit Plan, and each other plan, contract, agreement,
arrangement or policy, whether written or oral, qualified or non-qualified,
providing for (i) severance benefits, bonuses, profit-sharing or other forms of
incentive compensation; (ii) vacation, holiday, sickness or other time-off;
(iii) health, medical, dental, disability, life, accidental death and
dismemberment, employee assistance, educational assistance, relocation or fringe
benefits or perquisites, including post-employment benefits; and (iv) deferred
compensation, defined benefit or defined contribution, retirement or pension
benefits, or equity grants that covers any Employee, or that is maintained,
administered or with respect to which contributions are made by Seller or any
ERISA Affiliate of Seller in respect of Employees or their beneficiaries.

“Encumbrances” means any and all mortgages, pledges, claims, liens, security
interests, options, warrants, purchase rights, conditional and installment sales
agreements, easements, activity and use restrictions and limitations,
exceptions, rights-of-way, deed restrictions, defects or imperfections of title,
encumbrances and charges of any kind.

“Entergy” means Entergy Corporation, a Delaware corporation.

“Environment” means the environment, including any of the following media and
any living organism or systems supported by any such media: (a) land, including
surface land, sub-surface strata, sea bed and riverbed under water (as described
in clause (b) hereof) and any natural or man-made structures; (b) water,
including coastal and inland waters, navigable waters, surface waters, ground
waters, drinking water supplies and waters in drains and sewers, surface and
sub-surface strata; and (c) air, including indoor and outdoor air and air within
buildings and other man-made or natural structure above or below ground.

“Environmental Assessment” means an environmental site assessment with respect
to the Project and the Project Site, dated not more than ninety (90) days prior
to the Closing Date, prepared by the Environmental Consultant and performed in
compliance with standard ASTM E1527-05 or any such other measures as required by
Environmental Protection Agency regulations (including 40 C.F.R. pt. 312) to
meet the “all appropriate inquiry” standard of CERCLA § 101, in form and
substance satisfactory to Purchaser, in Purchaser’s sole discretion.

“Environmental Claim” means any pending or threatened written or oral notice,
claim, demand or other communication by any Person alleging or asserting a
Party’s or any other Person’s actual or potential liability for investigation,
response, investigation costs, cleanup or Remediation costs, compliance costs,
enforcement costs, response costs, suits (whether in law or in equity), defense
costs, capital expenditures (whether incurred to construct, alter, replace or
modify any of the Purchased Assets as necessary for a Party to perform its
obligations under this Agreement or otherwise) or the funding necessary
therefor, actual damages, consequential damages, punitive damages, claims for
contribution or indemnity, damages to natural resources or other property,
personal injuries (including those arising from or related to toxic torts),
fines or penalties, based on or resulting from, in whole or in part: (a) the
presence or Release of any

 

-5-



--------------------------------------------------------------------------------

Hazardous Substance at any location, whether or not on property owned by such
Person; (b) circumstances forming the basis of any violation or alleged
violation of or legal obligation or liability pursuant to any Environmental Law;
or (c) claims for Remediation or costs associated with Remediation.

“Environmental Condition” means (a) the presence or Release of a Hazardous
Substance in the Environment with respect to the Project or the Project Site
(wherever migrating) for which there is, or would reasonably be expected to be,
an obligation under Environmental Law to engage in any monitoring,
investigation, assessment, treatment, cleanup, containment, removal, mitigation,
reporting, response or restorative work, or concerning which a Governmental
Authority with jurisdiction over such matter has required or may require the
foregoing activities under Environmental Laws, or (b) a violation of
Environmental Law, whether discovered or not.

“Environmental Consultant” means Providence Engineering & Environmental Group
LLC, or such other recognized environmental consulting firm as shall be
acceptable to Purchaser and retained by Purchaser at its cost.

“Environmental Laws” means all Laws relating to pollution or protection of the
Environment, natural resources or human health and safety, as the same may be
amended or adopted, including Laws relating to Releases of Hazardous Substances
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, transport, disposal or handling of Hazardous Substances,
including: the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq.; the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 5101 et seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et
seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; the Surface Mining
Control and Reclamation Act of 1977, 30 U.S.C. § 1201 et seq.; any similar Laws
of the State of Louisiana or of any other Governmental Authority having
jurisdiction over the Project or the Project Site.

“Environmental Liability” means any Loss that (i) arises under or relates to any
Environmental Condition or Environmental Claim, or (ii) is attributable to
actions occurring or conditions existing on or prior to the Closing Date in
violation of any Environmental Laws.

“Environmental Permits” means any Permit required, issued, or administratively
continued under or in connection with any Environmental Law relating to the
Project or the Project Site, and includes any and all orders, consent orders or
binding agreements issued or entered into by a Governmental Authority under any
applicable Environmental Law relating to the Project or the Project Site.

“Environmental Reports” means any environmental audit, environmental risk
assessment, environmental site assessment or other investigation of
Environmental Conditions at or related to the Project or the Project Site, that
is in the possession or control of Seller, Dynegy, or their Affiliates, whether
prepared by or on behalf of Seller, Dynegy, or any other Person.

 

-6-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is or ever has been under common control, or which is or ever has been
treated as, or deemed to be, a single employer, with Seller under
Section 4001(b)(1) of ERISA or Section 414 of the Code.

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Liabilities” has the meaning set forth in Section 2.4.

“Excluded Project Contracts” has the meaning set forth in Section 2.2(c).

“Expiration Date” means March 31, 2008, subject to extension pursuant to
Section 6.5(h).

“Extension Premium” means $3,000,000.

“Fair Value” means the amount at which the assets, in their entirety, of Seller
or Dynegy, as applicable, would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under any
compulsion to act.

“Federal Power Act” means the Federal Power Act of 1935, 42 U.S.C. § 792 et seq.

“FERC” means the Federal Energy Regulatory Commission.

“Fiduciary” has the meaning set forth in ERISA §3(21).

“Final Allocation” has the meaning set forth in Section 3.5.

“Fuel” means natural gas of sufficient quality to meet all technical
specifications of the Project.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a consistent basis.

“Gas Interconnection Facilities” means all structures, pipelines, facilities,
equipment, auxiliary equipment, devices and apparatus directly or indirectly
required or installed to interconnect and deliver natural gas from the
applicable delivery points for natural gas from Sabine Pipeline LLC’s pipeline
or Gulf South Pipeline, L.P.’s pipeline to the Project’s electric generation
units.

“Good Utility Practices” means those practices, methods and acts engaged in or
approved by a significant portion of the electric utility and power generation
industry during the relevant time period, or any of the practices, methods and
acts which, in the exercise of reasonable judgment by a prudent electric utility
in light of the facts known at the time a decision is made, could have been
expected to accomplish a desired result at reasonable cost consistent with good
business practices, reliability, safety and expedition and in compliance with
Law. Good Utility

 

-7-



--------------------------------------------------------------------------------

Practices are not intended to be limited to the optimum practices, methods or
acts to the exclusion of others, but rather to those practices, methods and acts
generally accepted or approved by a significant portion of the electric utility
industry in the relevant region, during the relevant time period, as described
in the immediately preceding sentence.

“Governmental Authority” means any federal, state, local, foreign or other
governmental subdivision, regulatory or administrative agency, commission, body,
court, tribunal, arbitral panel, or other authority exercising or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or Tax authority or power over the matters specified or, if such
matters are not specified, over Seller, Dynegy, Purchaser, the Project, the
Project Site, the Transactions or any related matter.

“Hazardous Substances” means (a) any petrochemical or petroleum products, oil or
coal ash, radioactive materials, radon gas, asbestos or asbestos-containing
material, polychlorinated biphenyls or transformers or other equipment that
contains polychlorinated biphenyls, lead-based paint or urea formaldehyde foam
insulation, (b) any chemicals, materials, substances or wastes which are defined
or regulated as “hazardous substances,” “hazardous materials,” “hazardous
constituents,” “restricted hazardous materials,” “extremely hazardous
substances,” “hazardous wastes,” “extremely hazardous wastes” “restricted
hazardous wastes,” “toxic substances,” “toxic pollutants,” “toxic air
pollutants,” “pollutants,” “contaminants” or words of similar meaning and
regulatory effect, including as the foregoing may be defined under any
Environmental Law and (c) any other chemicals, materials, wastes or substances,
the exposure to or treatment, storage, transportation, use, disposal or Release
of which is prohibited, limited or regulated by any Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Identified Contingent Liabilities” means the maximum estimated amount of
liabilities reasonably likely to result from pending litigation, asserted claims
and assessments, guaranties, uninsured risks and other contingent liabilities of
Seller or Dynegy, as applicable, after giving effect to the Transactions
(including all fees and expenses related thereto but exclusive of such
contingent liabilities to the extent reflected in Stated Liabilities), as
identified as such and disclosed to Purchaser in terms of their nature and
estimated magnitude by responsible officers of Seller or Dynegy, as applicable.

“Imaged Document” has the meaning set forth in Section 11.3.

“Income Tax” means any Tax imposed by any Governmental Authority (i) based upon,
measured by or calculated with respect to gross or net income, profits or
receipts (including municipal gross receipt Taxes, capital gains Taxes and
minimum Taxes) or (ii) based upon, measured by or calculated with respect to
multiple bases (including corporate franchise Taxes) if one or more of such
bases is described in clause (i), in each case together with any interest,
penalties or additions attributable to such Tax.

“Indemnitee” has the meaning set forth in Section 7.3(b).

“Indemnitor” has the meaning set forth in Section 7.3(b).

 

-8-



--------------------------------------------------------------------------------

“Independent Accounting Firm” means such nationally recognized, independent
accounting firm as is mutually appointed by Seller and Purchaser for purposes of
this Agreement.

“Intellectual Property Rights” means all proprietary or other legally
enforceable rights, including license and similar rights, throughout the world
and provided under (a) patent law, including applications therefor pending
before any relevant Governmental Authority worldwide, including any additions,
continuations, continuations-in-part, divisions, reissues, renewals or
extensions based thereon, (b) copyright law, (c) trademark and service mark law,
(d) design patent or industrial design law, (e) semi-conductor chip or mask work
law, (f) trade secret law, (g) database or Internet law, (h) common law, (i) any
Contract relating to the Purchased Assets, and (j) any other Law under any
jurisdiction in the world that provides protective or other intellectual
property rights, and all rights to sue and recover damages for past, present and
future infringement, dilution, misappropriation or other violation of such
protective or intangible property rights.

“Intercompany Arrangements” has the meaning set forth in Section 2.2(l).

“Interconnection Agreement” means the Second Revised Interconnection and
Operating Agreement between Seller and Purchaser.

“Interconnection Facilities” means all Electric Interconnection Facilities and
Gas Interconnection Facilities.

“Interconnection Transfer Agreement” means the Substation and Power Line
Transfer Agreement dated as of the Effective Date between Seller and Purchaser
relating to the transfer of the assets described in such Substation and Power
Line Transfer Agreement.

“Inventory” means any and all of the inventory items and equipment located at
the Project Site or purchased specifically for use or consumption exclusively at
the Project in the ordinary course of the conduct of the Business, including
Consumables; new, repaired or refurbished equipment, components, assemblies, or
sub-assemblies; spare, replacement or other parts; tools, special tools, or
similar equipment; all associated materials, supplies, software, hardware,
firmware, and other goods and other similar items of moveable property; and all
maintenance, shop and office furnishings, materials and equipment, including
computers, data processing equipment, and related material and equipment that
are not Consumables.

“Inventory Report” shall mean an inventory report prepared by Seller in the form
set forth in Schedule 2.1(d).

“Knowledge” with respect to a Party means: (a) in the case of Seller and Dynegy,
the extent of the knowledge, as of the Effective Date (or, with respect to the
certificate delivered pursuant to Section 8.6, as of the date of delivery of the
certificate), of any individual who (i) is listed in Schedule 1.1A, or (ii) is
serving or has at any time since January 1, 2005 served (and is still an
Employee of Seller or an Affiliate of Seller) as the plant manager of the
Project (or in any similar capacity) or as a manager with responsibility over
material matters relating to the assets and liabilities of the Project; and
(b) in the case of Purchaser, the extent of the knowledge, as of the Effective
Date (or, with respect to the certificate delivered pursuant to Section 9.6, the
date of

 

-9-



--------------------------------------------------------------------------------

delivery of the certificate), of any individual who is listed in Schedule 1.1B.
For purposes of this definition, an individual shall be deemed to have
“knowledge” of a particular fact, circumstance or other matter if (x) such
individual is or at any time was actually aware of such fact, circumstance or
other matter, or (y) such individual could reasonably be expected to discover or
otherwise become aware of such fact, circumstance or other matter after due
inquiry.

“Laws” means all statutes, rules, regulations, ordinances, Orders, and codes of
any Governmental Authority, and includes the common law.

“Leased Personal Property” has the meaning set forth in Section 4.11.

“Liquidated Damages for Costs and Expenses” means a cash payment in the amount
of (i) $2,000,000, if the event giving rise to the termination notice occurs
prior to March 31, 2008, and (ii) $3,000,000, if the event giving rise to
termination notice occurs on or after March 31, 2008; provided, however, that
the amount of Liquidated Damages for Costs and Expenses payable in respect of an
event giving rise to Purchaser’s right to terminate this Agreement shall be
determined by reference to the earliest date on which a termination notice could
have occurred based on such event, regardless of any waiver or delay in the
giving of such notice; provided, further, however, that to the extent Purchaser
shall at any time have the right to terminate this Agreement and receive
Liquidated Damages for Costs and Expenses pursuant to more than one of the
provisions of Section 10.1 and different amounts of Liquidated Damages for Costs
and Expenses would be payable depending on which provision of Section 10.1 is
made the basis of such Party’s termination notice, only one of the amounts shall
be payable and such amount shall be the greatest of the amounts of Liquidated
Damages for Costs and Expenses.

“Losses” has the meaning set forth in Section 7.1(a).

“LPSC” shall mean the Louisiana Public Service Commission.

“LTSA” shall mean that certain Long-Term Parts and Services Agreement dated
October 19, 2000 by and between Dynegy Parts and Technical Services, Inc. and
Siemens Westinghouse Power Corporation.

“Material Adverse Effect” with respect to Seller or Dynegy, means any occurrence
set forth in clause (a) or clause (b) of this definition, and with respect to
Purchaser, means any occurrence set forth in clause (a) of this definition:
(a) any event, circumstance or condition materially impairing such Party’s
authority, right, or ability to perform its obligations under this Agreement or
any Ancillary Agreement or to consummate the Transactions; or (b) any change (or
changes taken together) in, or effect on, the Project that is materially adverse
to the operations or physical condition of the Project, or the operations or
prospects of the Business; provided, however, that in no event shall the term
Material Adverse Effect include (1) any changes in national or regional electric
industry economic conditions generally affecting the national or regional
electric industry as a whole, (2) any changes in the price of natural gas
generally prevailing in Louisiana, (3) any change in the price of real estate
generally prevailing in the Entergy service territories in the SERC Region,
(4) any changes in the price of electric generating facilities generally
prevailing in the Entergy service territories in the SERC Region, and (5) any
occurrence that would equally apply to similarly-situated electric generation
projects located in the same region as the Project.

 

-10-



--------------------------------------------------------------------------------

“Monthly Operating Report” shall mean a Monthly Management Report for the
applicable period, including therein technical discussions of capacity
availability, energy production, operations and maintenance and regulatory
compliance of the Project, with attached reports covering such matters as have
been covered in reports previously provided by Seller or are otherwise
reasonably requested by Purchaser.

“Notice of Claim” has the meaning set forth in Section 7.3(b).

“Notice Period” has the meaning set forth in Section 7.4.

“Off-Site Location” means any real property related to or used in connection
with the Project other than the Real Property.

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Authority.

“Other Associated Electric Products” means all of the services and products
associated with capabilities or operational attributes or regulatory treatment
of a generating unit, including the capability to provide ancillary services,
reserves, operational functions (e.g., black start capability), receipt or
allocation or Emissions Allowances and other power generation related services
and products.

“Owned Real Property” has the meaning set forth in Section 2.1(a).

“Party” means Seller, Dynegy, or Purchaser, as the context requires; “Parties”
means, collectively, Seller, Dynegy, and Purchaser.

“PBGC” means the Pension Benefit Guaranty Corporation established by ERISA.

“Permits” means any permits, registrations, licenses, franchises, certificates
and Consents of Governmental Authorities, including Environmental Permits, to
the extent related to the Project, the Project Site, or the Business.

“Permitted Encumbrances” means (i) liens for Property Taxes and other
governmental charges and assessments which are not yet due and payable or the
validity of which is being contested in good faith by appropriate proceedings
and disclosed in writing to Purchaser, (ii) mechanics’, materialmens’,
laborers’, carriers’, workers’, repairers’ and other similar liens arising in
the ordinary course of business for sums not yet due and payable, so long as the
amount of any such sum in respect of which any such lien shall have arisen does
not exceed $50,000, individually, and all such sums do not exceed $250,000 in
the aggregate, (iii) all matters revealed on the Title Commitment to which
Purchaser does not object in accordance with Section 6.16, (iv) matters
affecting title to the Project Site that do not, and could not, adversely affect
Purchaser’s ability to operate and maintain the Project and conduct the Business
consistent with past practice, and (v) Encumbrances with respect to any of the
Purchased Assets and created by or resulting from the acts or omissions of
Purchaser or this Agreement.

 

-11-



--------------------------------------------------------------------------------

“Person” means any individual, partnership, joint venture, corporation, limited
liability company, estate, trust, association or unincorporated organization,
any Governmental Authority or any other entity.

“Predecessor-in-Interest” means any predecessor-in-interest with respect to the
Project, including Dynegy Operating Company, and its Affiliates.

“Prepaid Items” has the meaning set forth in Section 2.1(j).

“Present Fair Salable Value” means the amount that could be obtained from an
independent willing buyer if the assets of Seller or Dynegy, as applicable, were
sold with reasonable promptness in an arm’s-length transaction under normal
selling conditions for the sale of comparable business enterprises.

“Project” means the 322 MW (nominal rating) natural gas-fueled electrical
generation plant located in or near Sulphur, Louisiana, consisting of two
Siemens turbines (Class 501 FC and Class 501 FD2 units) and all related assets
and properties, real, personal and mixed, and interests therein (to the extent
of Seller’s interest), including ancillary equipment, Interconnection Facilities
and Protective Apparatus and any additions thereto or replacements thereof.

“Project Contract” means any Contract to which Seller is a party, by which
Seller or any of the Purchased Assets is bound, or to which an Affiliate of
Seller is a party that relates to the Project or the Business.

“Project Insurance Policies” means all insurance policies carried by or for the
benefit of Seller or any Affiliate thereof with respect to the ownership,
operation or maintenance of the Project, the Project Site or the Business,
including all liability, workers compensation, executive risk, fiduciary
liability (or any other ERISA plan of protection) property damage, self
insurance arrangements, retrospective assessments and business interruption
and/or outage policies in respect thereof.

“Project Site” means (a) the approximately 20.37 acre parcel of land upon which
the Project is located, near Sulphur, Louisiana; and (b) the Easements.

“Property Tax” means any Tax resulting from and relating to the assessment of
real or personal property by any Governmental Authority.

“Protective Apparatus” means such equipment and apparatus, including protective
relays, circuit breakers and the like, necessary or appropriate to isolate the
Project from the electrical system to which they are connected consistent with
Good Utility Practices.

“Purchase Price” has the meaning set forth in Section 3.3.

“Purchased Assets” has the meaning set forth in Section 2.1.

“Purchased Inventory” has the meaning set forth in Section 2.1(d).

“Purchased Permits” has the meaning set forth in Section 2.1(f).

 

-12-



--------------------------------------------------------------------------------

“Purchased Project Contracts” has the meaning set forth in Section 2.1(e).

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

“Purchaser Claims” has the meaning set forth in Section 7.1(a).

“Purchaser Group” has the meaning set forth in Section 7.1(a).

“Purchaser’s Notice” has the meaning set forth in Section 6.16(c).

“Purchaser’s Required Consents” means the notices to or the Consents of any
Person other than a Governmental Authority required by Purchaser to be made or
obtained by or on behalf of Purchaser prior to consummation of the Transactions,
including the notices and Consents specified in Schedule 1.1C.

“Purchaser’s Required Regulatory Approvals” means the notices to, applications
or other filings with or approvals, statements, waivers, authorizations or other
Consents of or from any Governmental Authority of competent jurisdiction over
any of the Parties (including Purchaser’s retail operations), any other
Affiliates of Purchaser, the Project, or the Transactions that are required
(a) for Purchaser to consummate the Transactions and to receive authority from
the Governmental Authority having jurisdiction over Purchaser’s retail rates to
amend its certification and to recover all costs associated with the
Transactions in a manner acceptable to Purchaser in its sole discretion (through
base rates, fuel adjustment charges, and/or such other rates or charges as may
be applied pursuant to a rider or otherwise) pursuant to a finding that the
consummation of the Transactions by Purchaser is prudent and in the public
interest or such other regulatory treatment as is deemed acceptable to Purchaser
in the exercise of its sole and absolute discretion, including those specified
in Schedule 1.1D, or (b) to be made or obtained by or on behalf of Purchaser
prior to the Closing, including those specified in Schedule 1.1D.

“Real Property” means the Owned Real Property and the Easements.

“Recorded Documents” has the meaning set forth in Section 6.16(a)(ii)(ii).

“Release” shall have the meaning set forth in Environmental Laws, but also shall
include any actual or threatened releasing, spilling, leaking, discharging,
abandoning, disposing, pumping, pouring, emitting, emptying, injecting,
leaching, dumping, depositing, dispersing, allowing to escape or migrate into or
through the Environment or the Project Site of any Hazardous Substance,
including the abandonment or discarding of any Hazardous Substance in barrels,
drums, or other containers, into or within the Environment, including the
migration of any Hazardous Substance into, under, on, through, or in the air,
soil, subsurface strata, surface water, groundwater, drinking water supply, any
sediments associated with any water bodies, or any other environmental medium,
regardless of where such migration originates. The term “Released” shall have a
corresponding meaning.

“Remediation” means any action of any kind to address an Environmental Condition
or the Release or the presence of Hazardous Substances into or in the
Environment at the Project Site or any Off-Site Location, including the
following: (i) monitoring, investigation, assessment, treatment, clean-up,
containment, remediation, removal, mitigation, response or restoration

 

-13-



--------------------------------------------------------------------------------

work; (ii) obtaining any Permits necessary to conduct any such work;
(iii) preparing and implementing any plans or studies for such work;
(iv) obtaining a written notice from a Governmental Authority with jurisdiction
under applicable Environmental Laws that no material additional work is required
by such Governmental Authority; (v) any response to, or preparation for, any
inquiry, order, hearing or other proceeding by or before any Governmental
Authority with respect to any such Environmental Condition, Release or presence
of Hazardous Substances; and (vi) any other activities that are appropriate or
required under Environmental Laws to address an Environmental Condition, or the
presence or Release of Hazardous Substances in or into the Environment at the
Project Site or any other Off-Site Location.

“Reportable Event” has the meaning set forth in ERISA §4043.

“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.

“Seller Claims” has the meaning set forth in Section 7.2(a).

“Seller Group” has the meaning set forth in Section 7.2(a).

“Seller Litigation” has the meaning set forth in Section 4.7.

“Seller’s Required Consents” means the notices to or the Consents of any Person
other than a Governmental Authority that are required by Seller to be made or
obtained by or on behalf of Seller prior to the consummation of the
Transactions, including the notices and Consents specified in Part I of
Schedule 4.23.

“Seller’s Required Regulatory Approvals” means the notices to, applications or
other filings with or Consents of or from any Governmental Authority that are
required (i) for Seller and Dynegy to consummate the Transactions, including
those specified in Part II of Schedule 4.23 and (ii) by Seller or Dynegy to be
made or obtained by or on behalf of Seller prior to the Closing, including those
specified in Part II of Schedule 4.23.

“SERC Region” means the North American Electric Reliability Council region
served by the members of the Southeastern Electric Reliability Council.

“Stated Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of Seller or Dynegy,
as applicable, after giving effect to the Transactions, determined in accordance
with GAAP.

“Statutory Rate” means the combined federal and state Income Tax rate that would
be applied to taxable income taking into account, where applicable, the
deductibility of either the federal or state Income Tax to compute the Tax
liability for either federal or state purposes.

“Survey” has the meaning set forth in Section 6.16(a)(iii)(iii).

“Tangible Personal Property” has the meaning set forth in Section 2.1(c).

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits,

 

-14-



--------------------------------------------------------------------------------

carbon, Btu, fuel, environmental, customs duties, tariff, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property (including assessments, fees or other charges based on
the use or ownership of real property, all Property Tax, and ad valorem tax),
personal property, transactional, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated or other tax of any kind
whatsoever, including any interest, penalty or addition thereto, whether
disputed or not, including any item for which liability arises as a transferee
or secondary liability in respect to any tax (whether imposed by Law,
contractual agreement or otherwise) and any liability in respect of any tax as a
result of being a member of any affiliated, consolidated, combined, unitary or
similar group.

“Tax Return” means any return, report, information return, declaration, claim
for refund or other document, together with all amendments and supplements
thereto (including all related or supporting information), required to be
supplied to any Governmental Authority responsible for the administration of
Laws governing Taxes, including information returns or reports with respect to
backup withholding and other payments to third parties.

“Termination Date” has the meaning set forth in Section 10.1.

“Third Party Claim” means a suit, action, proceeding or claim made or threatened
by any Person, other than one made or threatened by a member of the Seller Group
or the Purchaser Group (i) for the enforcement of its rights under or relating
to this Agreement or (ii) for which a specific remedy is provided under this
Agreement. “Third Party Claim” shall include any claim for the costs of
conducting Remediation or seeking an Order or demanding that a Person undertake
Remediation.

“Title Commitment” has the meaning set forth in Section 6.16(a)(i).

“Title Insurer” has the meaning set forth in Section 8.7.

“Title Objection” has the meaning set forth in Section 6.16(c).

“Title Policy” has the meaning set forth in Section 8.7.

“Tolling Agreement” means the Master Power Purchase and Sale Agreement
Confirmation dated as of the Effective Date between Entergy Services, Inc. as
agent for the Entergy Operating Companies specified therein and DYPM.

“Transactions” has the meaning set forth in the Recitals.

“Transmission System” means the transmission system of Purchaser, or of any
Person succeeding to the ownership or control thereof, including the substation
to which the Project is interconnected.

“Transfer Tax” means any sales Tax, transfer Tax, transaction Tax, conveyance
fee, use Tax, real property transfer Tax, stamp Tax, stock transfer Tax or other
similar Tax, including any related penalties, interest and additions thereto.

“Uninsured Loss Amount” has the meaning set forth in Section 6.7(d).

 

-15-



--------------------------------------------------------------------------------

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988.

“Warranties” has the meaning set forth in Section 2.1(h).

Section 1.2 Certain Interpretive Matters. In this Agreement, unless the context
otherwise requires:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity;

(c) reference to any gender includes each other gender;

(d) reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof;

(e) reference to any Article, Section, Schedule or Exhibit means such Article,
Section, Schedule or Exhibit of or to this Agreement, and references in any
Article, Section, Schedule, Exhibit or definition to any clause means such
clause of such Article, Section, Schedule, Exhibit or definition unless
otherwise specified;

(f) any accounting term used and not otherwise defined in this Agreement or any
Ancillary Agreement has the meaning assigned to such term in accordance with
GAAP;

(g) “hereunder,” “hereof,” “hereto” and words of similar import are references
to this Agreement as a whole and not to any particular Section or other
provision hereof or thereof;

(h) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

(i) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including;”

(j) reference to any Law (including statutes and ordinances) means such Law as
amended, modified codified or reenacted, in whole or in part, and in effect from
time to time, including rules and regulations promulgated thereunder;

(k) any agreement, instrument, insurance policy, statute, regulation, rule or
order defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument, insurance policy, statute,
regulation, rule or order as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by Consent
and (in the case of statutes, regulations, rules or orders) by succession of
comparable successor statutes, regulations, rules or orders and references to
all attachments thereto and instruments incorporated therein;

 

-16-



--------------------------------------------------------------------------------

(l) all calculations and computations pursuant to this Agreement shall be
carried and rounded to the nearest two (2) decimal places;

(m) reference to any “day,” “month” or “year” shall be to a calendar day, month
or year;

(n) this Agreement and any documents or instruments delivered pursuant hereto
shall be construed without regard to the identity of the Person who drafted the
various provisions of the same and any rule of construction that a document is
to be construed against the drafting party shall not be applicable either to
this Agreement or such other documents and instruments;

(o) the captions of the various Articles, Sections, Exhibits and Schedules of
this Agreement have been inserted only for convenience of reference and do not
modify, explain, enlarge or restrict any of the provisions of this Agreement;
and

(p) in the event of any conflict that cannot be reasonably reconciled between
the provisions of this Agreement and those of any Exhibit or Schedule, the
provisions of this Agreement shall control and prevail.

ARTICLE 2

PURCHASE AND SALE

Section 2.1 Purchased Assets. Upon the terms and subject to the conditions
contained in this Agreement, at the Closing, Seller shall (or, if applicable,
shall cause its Affiliates to) sell, convey, assign, transfer and deliver to
Purchaser, and Purchaser shall purchase and acquire from Seller, all of the
assets, properties and rights of every kind, nature, character and description,
relating to, used, or held for use in the Business or for or at the Project
(directly or indirectly, in whole or in part), whether real, personal, or mixed,
whether tangible or intangible, whether accrued, contingent, or otherwise, in
existence on the Effective Date and any additions thereto on or before the
Closing Date, whether or not carried on the books and records of Seller, and
wherever located, including all of Seller’s right, title and interest in and to
the assets relating to, used, or held for use in the Business or for or at the
Project described below, but in each case excluding all Excluded Assets
(collectively, the “Purchased Assets”):

(a) All real property owned by Seller, including fee interests, water rights,
mineral rights and other owned interests in real property, including the parcels
of real property, water rights and other real property rights described in
Schedule 2.1(a), and all appurtenances thereto, together with all buildings,
fixtures, component parts, other constructions and other improvements thereon
and thereto, including all construction work in progress (the “Owned Real
Property”);

(b) All privileges, licenses, rights-of-way, and easements in gross or
appurtenant to the Owned Real Property held by Seller or its Affiliates as well
as the right, by way of license, right-of-way, easement or the like, to permit
access to the Project or locate or operate the Business, including those
described in Schedule 2.1(b) (the “Easements”);

 

-17-



--------------------------------------------------------------------------------

(c) All machinery, mobile or otherwise, equipment, vehicles, pumps, fittings,
tools, furniture and furnishings, meter equipment, Leased Personal Property, and
other tangible movable property located at the Project Site or purchased by
Seller or its Affiliates specifically for use or consumption exclusively at the
Project that are not Inventory, including assets temporarily off-site for repair
or other purposes or being shipped to Seller or the Project Site and including
the property listed or described in Schedule 2.1(c) (collectively, the “Tangible
Personal Property”);

(d) All Inventory, including the Inventory listed or described in
Schedule 2.1(d) (the “Purchased Inventory”);

(e) The Project Contracts listed or described in Schedule 2.1(e) (the “Purchased
Project Contracts”) other than those Project Contracts subject to
Section 2.2(m);

(f) All Permits, including those listed or described in Schedule 2.1(f) (the
“Purchased Permits”), to the extent legally transferable by sale;

(g) All books, records, documents, drawings, reports, data, and safety,
instruction and/or maintenance manuals relating to the Purchased Assets, the
Project, the Project Site, or the Business, including (i) Environmental logs,
data sheets, studies, reports, and records, including correspondence received by
or sent to Governmental Authorities; (ii) Permit records and files; emergency,
accident, incident, safety and inspection reports and records that are not
covered by the attorney-client privilege; (iii) operating, maintenance, and
repair logs, data sheets, reports and records; (iv) vendor lists and vendor
purchase orders and records; (v) engineering design and construction drawings
and plans, including as-built drawings; (vi) blueprints; (vii) specifications;
(viii) records, plans, reports, and drawings relating to the Real Property;
(ix) any existing drawings in AutoCAD or similar programs, existing OEM manuals,
and other existing information and data (in electronic form where applicable)
necessary to enable parallel migration to Purchaser’s information systems; and
(x) the items listed or described in Schedule 2.1(g) (provided that Seller may
make and keep additional copies of any of the foregoing, subject to the
requirements of Section 6.10(c));

(h) All unexpired warranties, indemnities, and guarantees from manufacturers,
contractors, architects, engineers, consultants, suppliers and other third
parties, including the warranties and guarantees listed or described in
Schedule 2.1(h) (the “Warranties”);

(i) All claims or causes of action against any third parties, including
indemnification claims, contribution claims, warranty claims, and claims for
refunds, prepayments, offsets, recoupment, insurance proceeds, condemnation
awards, judgments and the like, other than the claims or causes of action
relating to pre-Closing Date periods that are listed or described in
Schedule 2.1(i);

(j) All advance payments, prepayments, prepaid expenses, deposits or the like
that are listed or described in Schedule 2.1(j) (collectively, the “Prepaid
Items”);

(k) All accounts, rights, or allowances involving Emissions Allowances, if any,
that have been or will be granted or allocated to, or otherwise associated with,
the Project;

 

-18-



--------------------------------------------------------------------------------

(l) All right, title, and interest of Seller or its Affiliates in and to the
Interconnection Facilities;

(m) All right, title, and interest of Seller and its Affiliates, if any, in and
to the names “Calcasieu Generation Station,” “Calcasieu Generation Facility,”
“Calcasieu Power Facility,” “Calcasieu Power Plant,” “Calcasieu Power Station,”
and “Calcasieu Plant,” it being understood that Purchaser shall not acquire any
right to use the name of Seller or any related or similar trade names,
trademarks, service marks, corporate names, corporate logos or any part,
derivative or combination thereof;

(n) Subject to Section 2.1(m), patents and patent rights, trademarks and
trademark rights, inventions, copyrights and copyright rights, computer programs
and other software, know-how, domain names, websites, source and object codes,
and all data used by Seller or its Affiliates with respect to the Business or
the Project; and

(o) Except for the Excluded Assets, all other assets, properties, rights and
interests of Seller of every kind, nature, and description, whether tangible or
intangible, real, personal, or mixed, accrued, contingent or otherwise, and
wherever situated, relating to, used, or held for use in the Business or for or
at the Project, directly or indirectly, in whole or in part, in existence on the
Effective Date and, subject to the other terms hereof, any additions thereto on
or before the Closing Date, whether or not carried on the books and records of
Seller, in each case to the extent now or hereafter located at the Project or
owned by Seller.

Section 2.2 Excluded Assets. Nothing in this Agreement shall constitute or be
construed as conferring on Purchaser, and Purchaser shall not be entitled or
required to purchase or acquire, any right, title or interest in, to or under
the following assets, interests, properties, rights, licenses or contracts (the
“Excluded Assets”):

(a) Any Tangible Personal Property, Inventory or Prepaid Items to the extent
consumed or disposed of prior to the Closing, in each case in the ordinary
course of the conduct of the Business consistent with past practice and the
provisions of this Agreement, including Section 6.4;

(b) Any of the assets, properties, rights or interests, owned, used, occupied or
held by or for the benefit of Seller that are listed or described in Schedule
2.2(b);

(c) All of the rights and interests, and all of the liabilities and obligations,
of Seller in, to, under or pursuant to any Project Contract listed or described
in Schedule 2.2(c) (collectively, the “Excluded Project Contracts”);

(d) The rights of Seller under, and any funds and property held in trust or any
other funding vehicle pursuant to, (i) any Employee Pension Benefit Plan or
Employee Welfare Benefit Plan or other Employee or benefit records, (ii) any
other severance pay, stay pay, salary continuation, bonus, incentive, stock
option or other equity-based, retirement or early retirement, pension, profit
sharing, deferred compensation, welfare, vacation/holiday plans, contracts,
programs, funds or similar arrangements, and (iii) all other employee fringe or
other benefit plans, contracts, programs, funds or similar arrangements, whether
written or oral, qualified or nonqualified, funded or unfunded, foreign or
domestic adopted, maintained, sponsored,

 

-19-



--------------------------------------------------------------------------------

contributed to or made available for the benefit of Employees or former
Employees and/or with respect to which Seller or any Affiliate of Seller or any
Predecessor-in-Interest has any ongoing obligation or actual or potential
ongoing liability whatsoever (all of the above being hereinafter referred to
individually as an “Employee Plan” and collectively as the “Employee Plans”),
and in particular, but without limitation, neither Purchaser nor any of its
Affiliates shall be deemed to have assumed any Employee Plan by reason of any
provision of this Agreement;

(e) Except to the extent they constitute Purchased Assets under Section 2.1(g)
or otherwise hereunder, books and records of Seller, including Seller’s minute
books, limited liability company interest books, ledger and company seal;

(f) Cash, cash equivalents, bank deposits, accounts and notes receivable, trade
or otherwise, including any posted collateral, advance payments, prepayments,
prepaid expenses, deposits or the like, other than the Prepaid Items;

(g) Rights of Seller arising under this Agreement or any instrument or document
executed and delivered pursuant to the terms hereof;

(h) The right to receive mail and other communications relating to any of the
Excluded Assets or Excluded Liabilities, all of which mail and other
communications shall be promptly forwarded by Purchaser to Seller to the extent
received by Purchaser within one year of the Closing;

(i) All refunds or credits, if any, of Taxes due to or from Seller to the extent
provided hereunder;

(j) All rights, title, and interest in any transmission credits or claims in
respect thereof arising under the Interconnection Agreement or as a result of
the sale, conveyance or transfer of the Interconnection Facilities to Purchaser,
including Seller’s rights, if any, under Section 206 of the Federal Power Act
and pursuant to FERC’s rules, policies, and regulations promulgated thereunder
with respect to the classification of upgrades and any associated recovery of
transmission credits pursuant to the Interconnection Agreement;

(k) The Third-Party Claims relating to pre-Closing Date periods that are listed
or described in Schedule 2.1(i);

(l) Any contract, agreement, arrangement or commitment of any nature in respect
of any intercompany transaction between Seller, on the one hand, and any
Affiliate of Seller, on the other hand, whether or not such transaction relates
to any contribution to capital, loan, the provision of goods or services, tax
sharing arrangements, payment arrangements, intercompany advances, charges or
balances, or the like (collectively, the “Intercompany Arrangements”); and

(m) Any Project Contracts listed or described in Parts B, C, or D of Schedule
2.1(e) that Purchaser, in a writing or writings delivered to Seller at least
sixty (60) days prior to the Closing Date, identifies as not desired by
Purchaser to be included within, or to constitute a part of, the Purchased
Assets. No designation by Purchaser of any asset as an Excluded Asset pursuant
to subsections (b), (c), or (m) of this Section 2.2 shall serve to reduce the
Purchase Price.

 

-20-



--------------------------------------------------------------------------------

Section 2.3 Assumption of Liabilities. Upon the Closing, Purchaser shall assume,
and shall thereafter pay, perform and discharge as and when due, (i) all
liabilities and obligations under the Purchased Project Contracts (other than
obligations or liabilities prorated to Seller under Section 3.4), solely to the
extent allocable to any period after the Closing Date and not resulting from any
breach, default, waiver, or extension by Seller or its Affiliates, and (ii) all
obligations and liabilities prorated to Purchaser under Section 3.4
(collectively, the “Assumed Liabilities”).

Section 2.4 Excluded Liabilities. Except for Assumed Liabilities, Seller shall
retain, and Purchaser shall not assume or be obligated to pay, perform or
otherwise discharge or be responsible or liable with respect to, any liabilities
or obligations of Seller, any Affiliate of Seller or any of their respective
present or former owners or operators, whether or not of, associated with, or
arising from, any of the Purchased Assets, and whether fixed, contingent or
otherwise, known or unknown (collectively, the “Excluded Liabilities”),
including the following:

(a) Any liabilities or obligations relating to, based in whole or in part on
events, circumstances or conditions, including Environmental Conditions,
Environmental Liabilities, or Environmental Claims, occurring or existing in
connection with, or arising out of, the Business as operated on or prior to the
Closing Date, or the development, design, engineering, procurement,
construction, installation, ownership, possession, use, operation, repair or
maintenance of the Project or any of the Purchased Assets, including the Project
Site, on or before the Closing Date, or the sale or other disposition on or
prior to the Closing Date of any capacity of or energy from the Project or any
of the Purchased Assets (or any other assets, properties, rights or interests
associated, at any time on or prior to the Closing Date, with the Business);

(b) Any liabilities or obligations of Seller to the extent relating to any
Excluded Assets or other assets which are not Purchased Assets and the
ownership, operation and conduct of any business in connection therewith or
therefrom, including any amounts due from Seller under or arising from (i) any
Project Contracts other than the Purchased Project Contracts, (ii) any
Intercompany Arrangements, (iii) any liability or obligation of Seller as a
guarantor of or provider of credit support with respect to a liability or
obligation of another or as an indemnitor under a Contract in which Seller or an
Affiliate of Seller has sold or otherwise conveyed rights or assets to another
Person prior to the Closing, or (iv) Seller’s obligations under this Agreement,
any Ancillary Agreement or any document or instrument executed in connection
herewith or therewith;

(c) Any liabilities or obligations of Seller in respect of costs determined to
be the responsibility of Seller under Section 3.4, any Taxes for which Seller is
liable under Section 6.6 and any Taxes attributable to the purchase, sale,
ownership, operation or use of any of the Purchased Assets on or prior to the
Closing Date (or any other assets, properties, rights or interests associated,
at any time on or prior to the Closing Date, with the Business), except for
Taxes for which Purchaser is liable pursuant to Section 3.4 or Section 6.6;

 

-21-



--------------------------------------------------------------------------------

(d) Any liabilities or obligations arising on or prior to the Closing Date from
the breach by Seller of, default by Seller under or waiver or extension given by
or to Seller with respect to the performance of any term, covenant or provision
of any of the Purchased Project Contracts that would have been, but for such
breach, default, waiver or extension, paid, performed or otherwise discharged on
or prior to the Closing Date or to the extent the same arise out of any such
breach, default, waiver or extension;

(e) Any liabilities or obligations, including fines, penalties or costs imposed
by a Governmental Authority and the costs of any associated defense or response,
with respect to any of the Purchased Assets or any Employee or former Employee
resulting from (i) an investigation, claim, action, proceeding, request for
information or inspection before or by a Governmental Authority, whether pending
or commencing on, prior to or after the Closing Date (and including
Environmental Claims), to the extent based on events or conditions occurring or
existing in connection with, or arising out of, or otherwise relating to, the
Business as operated by Seller or any of its Affiliates or any
Predecessor-in-Interest, or the design, engineering, construction, procurement,
installation, ownership, possession, use, operation, repair, maintenance, sale
or other disposition on or prior to the Closing Date of any of the Purchased
Assets (or any other assets, properties, rights or interests associated, at any
time on or prior to the Closing Date, with the Business), or actions taken or
omissions to act made on or prior to the Closing Date, or (ii) violations of
applicable Law, including Environmental Law, or illegal acts of Seller or any of
Seller’s Affiliates;

(f) Any liabilities or obligations of Seller or any of its Affiliates, or their
respective directors, officers, members, shareholders, agents or
representatives, arising out of, or relating to, this Agreement, any of the
Ancillary Agreements or any of the Transactions, whether incurred prior to, on
or after the Closing Date, including any and all finder’s or broker’s fees and
expenses, and any and all fees and expenses of any attorneys, accountants or
other professionals or advisors retained by or on behalf of Seller or any of its
Affiliates;

(g) Any liabilities or obligations relating to any Employee, former Employee or
other Person, or to any spouse, children, other dependents or beneficiaries of
any such Person or any successor-in-interest to any such Person, with respect to
incidents, events, exposures or circumstances occurring at any time during, or
otherwise accruing with respect to, the period or periods prior to the Closing
or the period or periods of such Person’s employment by Seller or any of its
Affiliates or any Predecessor-in-Interest, in each case whenever any claims
arising therefrom or relating thereto mature or are asserted, including all
liabilities and obligations arising (i) under or related to any Employee Plan,
(ii) under or arising from any claim by any Employees or former Employees for
compensation, severance benefits, any other benefit claims under any Employee
Plans or applicable Laws, vacation pay, continuation coverage, expenses or any
similar type claims arising from employment prior to the Closing or as a result
of the consummation of the Transactions, (iii) under any employment, wage and
hour restriction, equal employment opportunity, affirmative action,
discrimination, retaliation, tort, plant closing/mass lay off, or immigration
and naturalization Law or any Law relating to employee benefits, employment
discrimination, leave, accommodation, severance, labor relations, hiring or
retention, safety, any employment contracts or agreements, unemployment,
privacy, medical privacy, wages and hours of employees or any other terms or
conditions of employment or any other employment-related matter or workplace
issue, including COBRA, (iv) under any

 

-22-



--------------------------------------------------------------------------------

collective bargaining agreement, collective bargaining or labor relations Law,
or Contract with a labor organization or employee representative, (v) under any
Contract concerning or relating to Employees, former Employees or other Persons
performing work or services for the direct or indirect benefit of the Project or
the Business, or (vi) in connection with any workers’ compensation or any other
employee health, accident, disability or safety claims; but excluding, however,
all such liabilities and obligations arising from the actions of Purchaser Group
with respect to Employees contacted by Purchaser Group for hiring before Closing
or arising after Closing with respect to Employees hired by Purchaser;

(h) Any liabilities or obligations relating to any action (including any actions
taken in connection with the consummation of the Transactions) which could be
construed as a “plant closing” or “mass layoff,” as those terms are defined in
the WARN Act, occurring on or prior to the Closing Date, which any Employee or
former Employee with respect to the Project may suffer or may be deemed to
suffer;

(i) Any liabilities or obligations incurred by any member of the Seller Group
after the Closing Date;

(j) Any liabilities or obligations of Seller representing indebtedness for money
borrowed (and any refinancing thereof);

(k) Any liabilities or obligations of Seller incurred in connection with its
obtaining any Consent relating to the sale, conveyance, assignment, transfer or
delivery of the Purchased Assets to Purchaser or the consummation of the
Transactions hereunder;

(l) Any liabilities or obligations in respect of the claims set forth in the
pending lawsuits or other proceedings set forth (or that should have been set
forth) in Schedule 4.7;

(m) Without limiting the generality of the Excluded Liabilities, any liabilities
or obligations of Seller for Third Party Claims arising out of events,
circumstances, or conditions occurring prior to the Closing, unless and except
to the extent they are expressly designated as Assumed Liabilities;

(n) Any liabilities relating to Permitted Encumbrances (including any cost or
expense relating to the removal of the same) relating to any pre-Closing period,
other than Permitted Encumbrances arising under subsection (iv) of the
definition thereof; and

(o) Any liabilities or obligations which would be Assumed Liabilities but for
other express provisions of this Agreement providing for their retention by
Seller and such other liabilities and obligations, if any, which would otherwise
be Assumed Liabilities but which are identified on Schedule 2.4(o).

 

-23-



--------------------------------------------------------------------------------

ARTICLE 3

CLOSING; PURCHASE PRICE

Section 3.1 Closing. Subject to the terms and conditions hereof, the
consummation of the Transactions (the “Closing”) shall take place at the Houston
office of Locke Liddell & Sapp LLP, at 10:00 a.m. local time, on a mutually
acceptable date within ten (10) Business Days following the date on which the
conditions set forth in Article 8 and Article 9, other than those conditions
that by their nature are to be satisfied at the Closing, have been either
satisfied or waived by the Party for whose benefit such conditions exist, or at
such other time and place as the Parties may mutually agree. The date on which
the Closing occurs is referred to herein as the “Closing Date.” The Closing
shall be effective for all purposes immediately upon receipt of the Purchase
Price by the Seller on the Closing Date. At the Closing, and subject to the
terms and conditions hereof, the following shall occur:

(a) Seller shall execute and deliver, or cause to be executed and delivered, to
Purchaser the following:

(i) instruments of transfer and conveyance, properly executed and acknowledged
by Seller in such customary form as is reasonably acceptable to both Seller and
Purchaser, that are necessary to transfer to and vest in Purchaser all of
Seller’s right, title and interest in and to the Purchased Assets or which may
otherwise be required by the Title Insurer, including:

(A) the Bill of Sale;

(B) the Assignment and Assumption Agreements; and

(C) the Deed;

(ii) Seller’s affidavit and gap indemnity agreement in the form of those
attached hereto as Exhibit D, properly executed by Seller;1

(iii) a certificate and affidavit of non-foreign status of Seller pursuant to
Section 1445 of the Code, properly executed by Seller (or Seller’s tax parent
Affiliate, as applicable);

(iv) those documents required to be delivered to Purchaser by Seller pursuant to
Article 8 or in accordance with the provisions of any Ancillary Agreement;

(v) all Consents obtained by Seller with respect to the sale and purchase of the
Purchased Assets, including those with respect to the transfer of any Purchased
Project Contract or Purchased Permit or the consummation of the Transactions;

(vi) evidence, in form and substance reasonably satisfactory to Purchaser,
demonstrating that Seller has obtained Seller’s Required Regulatory Approvals
and Seller’s Required Consents; and

--------------------------------------------------------------------------------

1 Revisions acceptable if documents can be agreed with Title Insurer prior to
execution. Otherwise, original language must be reinserted.

 

-24-



--------------------------------------------------------------------------------

(vii) any other documents or instruments reasonably required by Purchaser to
consummate the Transactions and reasonably requested of Seller prior to the
Closing Date.

(b) Purchaser shall execute, or cause to be executed, to the extent required,
and deliver, or cause to be delivered, to Seller the following:

(i) the Purchase Price by wire transfer of immediately available funds to an
account or accounts designated by Seller in writing prior to the Closing Date;

(ii) the Assignment and Assumption Agreement;

(iii) those documents required to be delivered to Seller by Purchaser pursuant
to Article 9 or in accordance with the provisions of any Ancillary Agreement;

(iv) evidence, in form and substance reasonably satisfactory to Seller,
demonstrating that Purchaser has obtained Purchaser’s Required Regulatory
Approvals and Purchaser’s Required Consents; and

(v) any other documents or instruments reasonably required by Seller to
consummate the Transactions and reasonably requested of Purchaser prior to the
Closing Date.

(c) Subject to the occurrence of and contemporaneously with the Closing, each
Party shall execute and deliver, or cause to be executed and delivered, such of
the Ancillary Agreements which such Party is required to execute and deliver, or
cause to be executed and delivered, as applicable, at or upon the Closing and
which such Party has not previously executed and delivered, or caused to be
executed and delivered, as applicable.

Section 3.2 Base Purchase Price. The base purchase price for the Purchased
Assets being sold shall be $56,500,000 (such price on the Closing Date being
referred to as the “Base Purchase Price”).

Section 3.3 Adjustments to Base Purchase Price. The Base Purchase Price shall be
subject to such adjustments as are specified in this Section 3.3 (the Base
Purchase Price as so adjusted is herein referred to as the “Purchase Price”).

(a) The Base Purchase Price shall be adjusted to account for the items prorated
as of the Closing Date pursuant to Section 3.4.

(b) At Purchaser’s sole option, the Base Purchase Price shall be decreased by an
amount equal to one hundred percent (100%) of the estimated cost (as determined
pursuant to the following sentence) for Purchaser to undertake and complete, in
accordance with all Environmental Laws and in a manner reasonably satisfactory
to Purchaser, any Remediation as and to the extent required to be undertaken or
initiated wholly or in part by Seller pursuant to Section 6.5(f), including any
additional work required by Environmental Laws and arising during the
performance of any such Remediation, to the extent such Remediation shall not
have been undertaken or completed in compliance with all Environmental Laws and
paid for by Seller prior

 

-25-



--------------------------------------------------------------------------------

to the Closing. The estimated costs of any such Remediation shall be reasonably
determined by a qualified professional consultant selected by Purchaser, but
reasonably acceptable to Seller; provided, however, that the costs for any such
Remediation undertaken by Purchaser and for which Purchaser receives the Base
Purchase Price reduction herein shall not be subject to the indemnification
provided for by Section 7.1(a) to the extent of such Base Purchase Price
reduction that Purchaser receives.

Section 3.4 Prorations.

(a) Purchaser and Seller agree that, except as otherwise specifically provided
in this Agreement, all of the prepaid items (excluding all Taxes other than
Property Taxes) incurred by Seller prior to the Closing Date but on account of
periods both prior to and following the Closing Date, that were incurred in the
ordinary course of the conduct of the Business and operation of the Project
consistent with past practice and the provisions of this Agreement, shall be
prorated and charged as of the Closing Date, without any duplication of payment
under the Project Contracts or this Agreement, with Seller liable to the extent
such items relate to any time periods (Tax year periods for Property Tax) ending
on or prior to the Closing Date, and Purchaser liable to the extent such items
relate to periods (Tax year periods for Property Tax) after the Closing
(measured in the same units used to compute the item in question and otherwise
measured by calendar days), provided that, notwithstanding anything to the
contrary herein, Purchaser shall not pay any amount under this Section 3.4 that
constitutes an Excluded Liability.

(b) In connection with the prorations referred to in Section 3.4(a), in the
event that actual figures are not available at the Closing Date, the proration
shall be based upon the applicable amounts accrued through the Closing Date or
paid for the most recent year or other appropriate period for which such amounts
paid are available. All prorated amounts shall be recalculated and paid to the
appropriate Party within thirty (30) days after the date that the previously
unavailable actual figures become available. Seller and Purchaser shall furnish
each other with such documents and other records as may be reasonably requested
in order to confirm all proration calculations made pursuant to this
Section 3.4.

Section 3.5 Allocation of Purchase Price. The Parties shall use reasonable
efforts to jointly prepare and agree upon allocation of the Purchase Price among
the Purchased Assets in accordance with Section 1060 within 90 days after the
Purchase Price has been determined (“Final Allocation”). The Parties will, at
their own cost, file Internal Revenue Service Form 8594 and all other Tax
Returns, consistently with the allocation of the Purchase Price and the Assumed
Liabilities to the Purchased Assets as provided in accordance with this
Section 3.5. Each Party agrees promptly to provide the other with any additional
information and reasonable assistance required to complete Form 8594, if
necessary, or to compute Taxes arising in connection with (or otherwise affected
by) the Transactions.

 

-26-



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller and Dynegy each represent and warrant to Purchaser, as of the Effective
Date and as of the Closing Date, as follows:

Section 4.1 Organization and Existence. Seller is a limited liability company,
duly formed, validly existing and in good standing under the laws of the State
of Delaware, and has all requisite power and authority to own, use, lease and
operate its properties and to carry on its business as now being conducted.
Seller is duly qualified to do business and is in good standing in Louisiana and
all other jurisdictions, if any, in which Seller is conducting activities
related to the Business. Dynegy is a corporation, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as now being conducted.

Section 4.2 Execution, Delivery and Enforceability. Seller and Dynegy have all
requisite corporate power and authority to execute and deliver, and perform its
obligations under, this Agreement and the Ancillary Agreements to which either
of them is or becomes a party and to consummate the Transactions. The execution
and delivery by Seller and Dynegy of this Agreement and of the Ancillary
Agreements to which either of them is or becomes a party, the performance by
Seller and Dynegy of their obligations hereunder and thereunder and the
consummation by Seller and Dynegy of the Transactions, have been duly and
validly authorized by all necessary corporate action required on the part of
Seller and Dynegy and no other acts, approvals or corporate or limited liability
company proceedings on its part or on the part of the holders of any of its
equity or debt securities or any other Person are necessary to authorize the
same. Assuming the due authorization, execution and delivery by Purchaser of
this Agreement and the Ancillary Agreements to which Purchaser is or becomes a
party, this Agreement constitutes, and the Ancillary Agreements to which Seller
or Dynegy is or becomes a party when executed and delivered by it shall
constitute, the valid and legally binding obligations of Seller or Dynegy, as
applicable, enforceable against it in accordance with its and their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights and by general equitable
principles.

Section 4.3 No Violation. Subject to Seller obtaining Seller’s Required Consents
and Seller’s Required Regulatory Approvals, and except for compliance with the
requirements of the HSR Act, neither the execution and delivery by Seller and
Dynegy of this Agreement or any of the Ancillary Agreements to which either of
them is or becomes a party, nor Seller’s or Dynegy’s performance or compliance
with any provision hereof or thereof, nor Seller’s or Dynegy’s consummation of
the Transactions will:

(a) violate, or conflict with, or result in a breach of, any provisions of the
organizational documents of Seller or Dynegy;

(b) result in a default (or give rise to any right, including any right of
termination, purchase, first refusal, cancellation, acceleration or guaranteed
payment, or a loss of rights) under, or conflict with, or result in a breach of,
any of the material terms, conditions or provisions of any Project Contract or
any note, bond, mortgage, loan agreement, deed of trust, indenture, license or
agreement or other instrument or obligation to which Seller or Dynegy is a party
or by which Seller, Dynegy, or any of the Purchased Assets is bound;

(c) violate, conflict with or result in a breach of any Law, Order or Permit
applicable to Seller, Dynegy, or the Purchased Assets; or

 

-27-



--------------------------------------------------------------------------------

(d) require the Consent of, the declaration, filing or registration with or
notice to, or an Order from any Person.

Section 4.4 Compliance with Laws. Except as set forth in Schedule 4.4, neither
Seller nor Dynegy is and neither shall be (by virtue of any past or present
action, omission to act, Project Contract or any occurrence or state of facts
whatsoever) in material violation of, and to Seller’s Knowledge is not under
investigation or threatened to be under investigation with respect to, any Law,
Permit or Order applicable to Seller, the Project, the Project Site, or the
conduct of the Business.

Section 4.5 Permits. Schedule 2.1(f) and Schedule 4.15(c) set forth all Permits
required by Law for the Project or the Project Site or for the ownership, lease,
use and operation of the Purchased Assets, the Project and the Project Site, as
currently operated by Seller, and the lawful conduct of the Business. To
Seller’s Knowledge, each Purchased Permit and Environmental Permit is held by
Seller and is valid and in full force and effect and, to Seller’s Knowledge, no
event has occurred which permits, or with or without the giving of notice or the
passage of time or both would permit, the revocation, suspension, limitation or
termination of any Purchased Permit or Environmental Permit, and, to Seller’s
Knowledge, there is no condition, circumstance or issue that represents any
impediment to obtaining the prompt renewal, extension or transfer in connection
with the Transactions of any Purchased Permit or Environmental Permit with an
associated cost not in excess of standard renewal, extension or transfer fees.
Seller has no planned changes to the Project or the Project Site, including any
power uprate, which requires modification of any Purchased Permit or
Environmental Permit that has not yet been obtained. Except as set forth in Part
I of Schedule 4.5, to Seller’s Knowledge, Seller is in compliance with the
Purchased Permits and all of its obligations with respect thereto. Except as set
forth in Part II of Schedule 4.5, Seller to its Knowledge held at the time
required all Permits required by Law (excluding Environmental Permits) necessary
for the ownership, lease, operation, or use of the Project or the Project Site
or the conduct of the Business, as then operated or conducted by Seller.

Section 4.6 Bankruptcy and Insolvency Matters. Neither Seller nor Dynegy is
Bankrupt and there are no claims or proceedings pending or being contemplated by
either of them or, to Seller’s Knowledge, threatened against either of them
which could reasonably be expected to result in it being or, after giving effect
to the consummation of the Transactions, becoming Bankrupt. After giving effect
to the consummation of the Transactions, the Fair Value and Present Fair Salable
Value of the assets of each of Seller and Dynegy exceed their respective Stated
Liabilities and Identified Contingent Liabilities, and the capital of each of
Seller and Dynegy shall not be impaired. Each of Seller and Dynegy, after giving
effect to the consummation of the Transactions, (i) has sufficient assets and
cash flow to pay its Stated Liabilities and Identified Contingent Liabilities as
those liabilities mature or otherwise become payable, (ii) will not be
insolvent, (iii) will not be left with unreasonably small capital, and (iv) will
not have incurred debts beyond its ability to pay such debts as they mature or
otherwise become payable.

Section 4.7 Litigation. Except as set forth in Schedule 4.7, there is no claim,
action, proceeding or investigation pending or, to Seller’s Knowledge,
threatened against or involving (i) Seller or Dynegy or any of its Affiliates
before any arbitrator or Governmental Authority, or

 

-28-



--------------------------------------------------------------------------------

any Order of any arbitrator or Governmental Authority binding on Seller or any
of its Affiliates (collectively, “Seller Litigation”), or (ii) any Employee Plan
(or any fiduciary of any Employee Plan) before any arbitrator or Governmental
Authority, or any Order of any arbitrator or Governmental Authority binding on
any Employee Plan (or any fiduciary of any Employee Plan) in any way relating to
the Project, the Business or the Purchased Assets (collectively, “Employee Plan
Litigation”) that, individually or in the aggregate, at any time could
reasonably be expected to result, or has resulted, in (a) the institution of
legal proceedings to prohibit or restrain the performance by Seller of Seller’s
obligations under this Agreement or any of the Ancillary Agreements to which
Seller is or becomes a party, or the consummation of the Transactions, (b) a
claim against Purchaser or any or its Affiliates for damages as a result of
Seller entering into this Agreement or any of the Ancillary Agreements to which
Seller is or becomes a party, or the consummation of the Transactions, (c) a
material delay in or material impairment of Seller’s performance of its
obligations under this Agreement or any of the Ancillary Agreements to which
Seller is or becomes a party or a material impairment of the authority, right or
ability of Seller to consummate the Transactions, (d) a Material Adverse Effect,
or (e) the creation of a Purchased Asset. There is no Order enjoining Seller
from engaging in or continuing any conduct or practice, or requiring Seller to
take any action, in connection with the Business or the Project, and neither
Seller nor any of its Affiliates is subject to any outstanding Order
specifically relating to the Purchased Assets or the Employees or former
Employees, other than Orders of general applicability to participants in the
electric power industry.

Section 4.8 Project Contract Matters.

(a) Except for (i) this Agreement, (ii) as of the Closing Date, any Ancillary
Agreement, (iii) any Purchased Project Contracts, and (iv) the Excluded Project
Contracts, there are no Project Contracts.

(b) Except as set forth in Part I of Schedule 4.8, Seller has performed all
obligations to be performed by it and has observed all terms required to be
observed by it under the Purchased Project Contracts and no default, event or
condition that, with notice or lapse of time or both, would constitute a
default, has occurred or exists under any of the Project Contracts, except for
such defaults, events or conditions as to which requisite waivers have been
obtained.

(c) Except as set forth in Part II of Schedule 4.8, no Purchased Project
Contract contains any requirement with which there is a reasonable likelihood
that Seller or, to the Knowledge of Seller, any other party thereto will be
unable to comply.

(d) Each Purchased Project Contract constitutes the valid and binding obligation
of Seller and, to the knowledge of Seller, the other parties thereto, is in full
force and effect and is enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general application relating to or affecting
the enforcement of creditors’ rights and by general equitable principles.

(e) Seller has provided complete and accurate copies of all Purchased Project
Contracts to Purchaser.

 

-29-



--------------------------------------------------------------------------------

(f) Seller has obtained all required Consents necessary to transfer, assign, or
otherwise convey the Purchased Project Contracts to Purchaser as valid and
binding contracts.

Section 4.9 Tangible Personal Property and Inventory. Schedule 2.1(c) and
Schedule 2.1(d) collectively set forth a complete and accurate description of
each material item of Tangible Personal Property and Inventory included in the
Purchased Assets, including all those with a book value of $10,000 or greater,
owned in whole or in part by Seller. Seller has, and shall convey to Purchaser
at the Closing, good and valid title to the Tangible Personal Property and
Inventory, free and clear of all Encumbrances, except Permitted Encumbrances.

Section 4.10 Owned Real Property; Easements.

(a) Schedule 2.1(a) sets forth a complete and accurate description of each item
of the Owned Real Property. Schedule 2.1(b) sets forth a complete and accurate
description of the Easements. The legal description for each parcel of Owned
Real Property contained in the deed thereof describes the property fully and
accurately. All parcels comprising the Owned Real Property are contiguous.
Seller has, and shall convey to Purchaser at the Closing, (i) with respect to
the Owned Real Property, good, marketable and insurable (at ordinary rates) fee
simple absolute title of record in all of the Owned Real Property, free and
clear of all Encumbrances, except Permitted Encumbrances, and (ii) with respect
to the Easements, good, marketable and insurable title in its rights as grantee,
free and clear of all Encumbrances, except Permitted Encumbrances.

(b) True and correct copies of the deeds (and other documents of conveyance
whereby the property was transferred to Seller), the existing title insurance
policies, documents referenced in such policies and current as-built surveys
related to the Real Property have been made available to Purchaser. Seller is in
possession of all Real Property. There are no outstanding options or rights of
first refusal to purchase the Owned Real Property or Easements or any portion
thereof or interest therein, and there are no tenants or other parties in
possession of the Owned Real Property or Easements.

(c) Except as set forth in Schedule 4.10, there are no proceedings pending or,
to the Knowledge of Seller, threatened for the condemnation of, or for the
reduction of (or any contemplated increase in) the assessed valuation of, the
Purchased Assets.

(d) All of the Easements are valid, binding and in full force and effect and any
amounts due and payable thereon to date have been paid or have been fully
accrued in the books and records of Seller, as applicable. Except as set forth
on Schedule 4.10, none of the Easements requires any Consent of the grantor to
the sale, conveyance, assignment, transfer or delivery thereof to Purchaser.
There exists no default, event or condition which, with notice or lapse of time,
or both, would constitute a default by Seller under any Easement or, to the
Knowledge of Seller, by any grantor of any Easement.

(e) With respect to any pipelines or transmission lines owned by Seller and
serving the Project, (i) the entire and continuous length of each of these
pipeline or transmission line systems necessary for the conduct of the Business
is covered by recorded Easements in favor of Seller (or its predecessors in
title and their successors and assigns) or is otherwise located on

 

-30-



--------------------------------------------------------------------------------

the Project Site, (ii) the Easements grant Seller (or its predecessors in title
and their successors and assigns) the right to construct, operate, and maintain
each of the pipeline and transmission systems owned by Seller in, over, under,
and across the real property covered thereby, and (iii) each of these pipeline
or transmission line systems is located within the confines of the contiguous
Project Site and does not encroach upon any adjoining real property.
Transmission lines that are to be transferred to Purchaser pursuant to the
Interconnection Transfer Agreement shall not be included in this subsection.

(f) Seller has adequate rights of ingress and egress with respect to the Real
Property and all buildings, structures, facilities, fixtures and other
improvements thereon.

(g) To Seller’s Knowledge, none of the Real Property, buildings, structures,
facilities, fixtures or other improvements, or the conduct of the Business,
contravenes or violates any building or zoning Laws applicable to the Real
Property, or any administrative, occupational safety and health or other Law
applicable to the Real Property (whether or not permitted on the basis of prior
nonconforming use, waiver or variance), and none of the Real Property serves any
adjoining or other real property for any purpose or is subject to any
restrictions relating to flood zoning.

(h) No Governmental Authority having the power of eminent domain over the Real
Property has commenced or, to Seller’s Knowledge, intends to exercise the power
of eminent domain or a similar power with respect to all or any part of the Real
Property.

Section 4.11 Leased Real Property and Personal Property. No real property is
leased by Seller. Schedule 4.11 sets forth a complete and accurate description
of each item of Tangible Personal Property leased to Seller (the “Leased
Personal Property”). Seller has, and shall convey to Purchaser at the Closing,
good and valid leasehold interests in the Leased Personal Property, and after
the Closing Purchaser shall have the right to quiet enjoyment of all the Leased
Personal Property for the full term of each such lease (unless due to its
conduct after the Closing Purchaser waives or loses such right). There exists no
default or event or condition which, with notice or lapse of time, or both,
would constitute a default by Seller under any lease of Leased Personal Property
or, to Seller’s Knowledge by any counterparty to such lease. All rentals and
other payments due under any document creating a leasehold interest in Leased
Personal Property have been paid in full. No option has been exercised under any
leasehold interest in Leased Personal Property except options whose exercise has
been evidenced by a written document, a true, complete and accurate copy of
which has been made available to Purchaser. None of the documents creating a
leasehold interest in Leased Personal Property require any Consent of the
counterparty of such document to the assignment thereof to Purchaser. The
leasehold interest of Seller in Leased Personal Property is not subject or
subordinate to any Encumbrance, except Permitted Encumbrances. The Leased
Personal Property is in good working condition, subject only to normal
maintenance requirements and wear and tear.

Section 4.12 Condition of Purchased Assets.

(a) Except as set forth in Schedule 4.12, all of the Tangible Personal Property
and Purchased Inventory is in good operating condition and repair, subject only
to ordinary wear

 

-31-



--------------------------------------------------------------------------------

and tear, has been maintained by Seller since December 5, 2006 in accordance
with Good Utility Practices, is suitable for immediate use in the manner
intended in the ordinary course of business, conforms to all applicable Laws
relating to their construction, ownership, use, and operation. Except as set
forth in Schedule 4.12, to Seller’s Knowledge, none of the Tangible Personal
Property is in need of repair or replacement other than as part of routine
maintenance in the ordinary course of business. No equipment or other tangible
assets or properties included in the Purchased Assets is owned by any Person
other than Seller except for the Leased Personal Property.

(b) Except for Fuel and the Excluded Assets listed on Schedule 2.2(b), the
Purchased Assets constitute all of the assets, properties, rights (including any
real property and intellectual property rights), Consents and interests
necessary for the use, operation and maintenance of the Project on the Closing
Date consistent with Good Utility Practices. As of the Closing Date, there have
been no material changes in the operation of the Project since December 5, 2006.

(c) As of the Closing Date, no Affiliate of Seller owns an interest in the
Purchased Assets (other than indirectly through such Affiliate’s ownership
interest in Seller), other than Affiliates of Seller who are transferring such
Purchased Assets to Purchaser pursuant to Assignment and Assumption Agreements.

Section 4.13 Intellectual Property. Any and all Intellectual Property Rights
(other than rights as licensee under software license agreements) owned by
Seller or its Affiliates and used in connection with the Business or the Project
are set forth in Part I of Schedule 4.13. Except as set forth in Part II of
Schedule 4.13: (i) Seller owns, free and clear of all Encumbrances, except
Permitted Encumbrances, or, pursuant to the terms of the Purchased Project
Contracts listed in Part III of Schedule 4.13, otherwise possesses all
Intellectual Property Rights necessary to use all intellectual property (e.g.,
patents, copyrights, trademarks, service marks, technology, know-how, computer
software programs and applications, domain names, websites, source and object
codes, databases and tangible or intangible proprietary information or
materials) currently employed in operation of the Business or the Project, in
the manner intended and as they are currently used or authorized to be used by
or for Seller in connection with the Business or the Project, and (ii) Seller’s
Intellectual Property Rights and the business and activities of Seller and its
Affiliates related to the Business or the Project, including the obligations in
this Agreement, do not conflict with or infringe upon any valid Intellectual
Property Right of any other Person. No Person has notified Seller or its
Affiliates that Seller’s or its Affiliate’s use of Intellectual Property Rights
infringes on or violates the rights of any Person and, to Seller’s Knowledge, no
Person is infringing on any right of Seller with respect to its Intellectual
Property Rights used in connection with the Business or the Project. All
Intellectual Property Rights set forth in Part III of Schedule 4.13 consist of
license and similar rights from third parties who are not Affiliates of Seller.
Subject to receipt of the counterparty consents described in Part I of Schedule
4.23, Seller has the right to provide and transfer to Purchaser for Purchaser’s
use in connection with the Business and the Project all of the items described
in Part III of Schedule 4.13 and Section 2.1(n).

Section 4.14 Brokers. No agent, broker, finder, investment or commercial banker,
or any other Person is, has earned or will be entitled to any broker’s, finder’s
or similar fee, commission or payment arising in connection with this Agreement
or any of the Transactions as a result of any agreement, commitment or action by
Seller or any Affiliate thereof.

 

-32-



--------------------------------------------------------------------------------

Section 4.15 Environmental Matters.

(a) Except as set forth in Part I of Schedule 4.15(a), during the period of
Seller’s ownership or control of the Project or the Project Site: (i) the
Project and the Project Site are and have been in compliance with applicable
Environmental Laws, including Laws requiring Seller or others to obtain,
maintain, and comply with Environmental Permits and Laws relating to the
generation, transportation, use, storage, treatment, disposal, handling and
management of Hazardous Substances; (ii) no Environmental Conditions exist or
have existed and no Hazardous Substance has been Released by the Project or at,
on, or under the Project Site (other than at, on or under the Easements, except
to the extent that an Environmental Condition at, on or under the Easements
resulted from actions or inactions of any member of the Seller Group), including
into the Environment at the Project Site, and, to Seller’s Knowledge, no
Hazardous Substance has migrated onto the Project Site, except in compliance
with all Environmental Laws or as have been Remediated to the satisfaction of
relevant Government Authorities and in compliance with all Environmental Laws
(which Remediated conditions are described in Part II of Schedule 4.15(a));
(iii) no above-ground storage tanks, underground storage tanks or other storage
or process tanks are or have been owned, operated, leased or used at the Project
Site (excluding the Easements unless such tanks were owned, operated, leased or
used by Seller or its Affiliates); (iv) the Project and the Project Site do not
and have not contained asbestos or asbestos-containing material, polychlorinated
biphenyls or equipment containing the foregoing, regulated concentrations of
lead or lead-based paint, or urea formaldehyde foam insulation; (v) Seller has
not sought or obtained, and to Seller’s Knowledge no other Person has sought or
obtained, environmental insurance with respect to the Project or the Project
Site; (vi) no Encumbrance under any Environmental Law exists or has been imposed
or, to the Knowledge of Seller, threatened to be imposed by any Governmental
Authority on the Project or the Project Site and, to Seller’s Knowledge, there
are no facts, circumstances, or conditions that are otherwise reasonably likely
to restrict, encumber or result in the imposition of any Encumbrance under any
Environmental Laws with respect to the ownership, occupancy, or use of the
Project or the Project Site; and (vii) no Hazardous Substance has ever been
transported from the Project Site, including to an Off-Site Location, except in
compliance with all Environmental Laws.

(b) Except as set forth in Part I of Schedule 4.15(b), to Seller’s Knowledge,
during the period prior to Seller’s ownership or control of the Project or the
Project Site: (i) the Project and the Project Site were at all times in
compliance in all material respects with applicable Environmental Laws,
including Laws requiring any Person to obtain, maintain, and comply with
Environmental Permits and Laws relating to the generation, transportation, use,
storage, treatment, disposal, handling and management of Hazardous Substances;
(ii) no Environmental Conditions have existed and no Hazardous Substance has
been Released by the Project or at, on, or under the Project Site, including
into the Environment at the Project Site and no Hazardous Substance migrated
onto the Project Site, except in compliance with all Environmental Laws or as
have been Remediated to the satisfaction of relevant Government Authorities and
in compliance with all Environmental Laws (which Remediated conditions are
described in Part II of Schedule 4.15(b)); (iii) no above-ground storage tanks,
underground storage tanks or other storage or process tanks have ever been
owned, operated, leased or used at

 

-33-



--------------------------------------------------------------------------------

the Project Site; (iv) the Project and the Project Site have never contained
asbestos or asbestos-containing material, polychlorinated biphenyls or equipment
containing the foregoing, regulated concentrations of lead or lead-based paint,
or urea formaldehyde foam insulation, (v) no Person has sought or obtained,
environmental insurance with respect to the Project or the Project Site; (vi) no
lien, restriction or limitation or other Encumbrance respecting the ownership,
occupancy, or use of the Project or Project Site under Environmental Laws has
ever been imposed or threatened to be imposed by any Governmental Authority; and
(vii) no Hazardous Substance has ever been transported from the Project Site,
including to an Off-Site Location, except in compliance with all Environmental
Laws.

(c) Schedule 4.15(c) sets forth a list of all Environmental Permits obtained and
maintained by Seller with respect to the Project or the Project Site during the
period of Seller’s ownership or control of the Project or the Project Site, as
well as any pending applications for new Environmental Permits and any pending
applications for renewal, extension, or modification of the Project Site. All
such Environmental Permits are in full force and effect and are sufficient to
authorize the construction, operation, and current and anticipated future use of
the Project and the Project Site. To Seller’s Knowledge, there are no facts,
conditions, circumstances, or issues that represent an impediment to, or that
would entail greater than ordinary costs to obtain, the prompt renewal,
extension, planned modification, or transfer of any such Environmental Permits.
Seller has no planned changes to the Project or the Project Site, including any
power uprate, which would require a new Environmental Permit or any
yet-to-be-obtained modification or amendment of any existing Environmental
Permit.

(d) Except as disclosed in Schedule 4.15(d): (i) the Purchased Assets, the
Project and the Project Site are not and have not been the subject of any
pending or, to Seller’s Knowledge, threatened, Environmental Claims; (ii) to
Seller’s Knowledge, neither Seller nor any other Person has any Environmental
Liabilities relating in any way to the Purchased Assets, the Project or the
Project Site; (iii) Seller has no Knowledge of or any reason to anticipate that
any of the foregoing will occur or arise after the Closing Date; and (iv) to
Seller’s Knowledge, (A) Seller has disclosed to Purchaser all Environmental
Claims or Environmental Liabilities with respect to the Project or the Project
Site and (B) no circumstances or conditions which reasonably could give rise to
an Environmental Claim or Environmental Liability with respect to the Project or
Project Site exist.

(e) Seller and Dynegy have provided to Purchaser any and all Environmental
Reports and all information, including true and complete copies of all
documents, correspondence, records and data relating to any Environmental
Condition, Environmental Claim, or Environmental Liability at or relating to the
Purchased Assets, the Project or the Project Site, that are within the
possession or control of Seller or Dynegy, whether generated by Seller, Dynegy,
or others and Schedule 4.15(e) sets forth a complete list of all Environmental
Reports.

Section 4.16 Tax Matters.

(a) Seller or an Affiliate of Seller has prepared in good faith and duly and
timely filed or caused to be duly and timely filed all Tax Returns relating to
the Business and the Purchased Assets and required to be filed by Seller or any
of its Affiliates with any

 

-34-



--------------------------------------------------------------------------------

Governmental Authority, which Tax Returns are true, correct and complete in all
material respects, and has paid in full all Taxes whether or not shown as due on
such Tax Returns that it is required to have paid.

(b) With respect to all amounts in respect of Taxes imposed with respect to the
Purchased Assets or for which Seller is or could be liable, whether to Tax
authorities (as, for example, under Law) or to other entities (as, for example,
under Tax allocation agreements or partnership agreements) with respect to all
taxable periods (or portions thereof) ending on or before Closing Date, all
applicable Tax Laws and agreements have been complied with in all material
respects, and all such amounts required to be paid by Seller to Tax authorities
or others have been paid.

(c) Neither Seller nor any of its Affiliates is a party to any action or
proceeding, nor, to Seller’s Knowledge, is any such action or proceeding
contemplated or threatened, for the assessment or collection of any Taxes
specifically relating to the Business or the Purchased Assets, and no deficiency
notices or reports have been received by Seller or any of its Affiliates in
respect of any Tax relating to the Business or the Purchased Assets that have
not been settled with and paid to the relevant Tax authorities.

(d) (i) Other than as set forth in Part I of Schedule 4.16, no Tax Returns of
Seller or any of its Affiliates relating to the Business or the Purchased Assets
are under examination by the Internal Revenue Service or other relevant
Governmental Authority and, except to the extent shown therein, all deficiencies
asserted as a result of any such examinations have been paid or finally settled,
and no issue has been raised by the Internal Revenue Service or other relevant
Governmental Authority in any such examination which, by application of the same
or similar principles, reasonably could be expected to result in a proposed
deficiency materially different for any other taxable period not so examined or
(ii) the period for assessment of the Taxes in respect of each such Tax return
was required to be filed (taking into account any and all applicable extensions
and waivers) has expired.

(e) Except as set forth in Part II of Schedule 4.16, there are no outstanding
agreements or waivers extending the statutory period of limitation applicable to
any Tax Return for any taxable period.

Section 4.17 Employee Matters.

(a) All of the Employees are employees of Seller. Seller has provided to
Purchaser true, accurate, and complete information regarding the respective
names, titles, years of company service, and current compensation or rates
charged for all Employees. No other individuals work at, or if working at
another location, perform substantially all of their work in support of, the
Project.

(b) With respect to the Employees, (i) Seller and its Affiliates are in
compliance with all Laws relating directly or indirectly to employment and
employment practices, wages and hours, labor relations, worker’s compensation,
safety, discrimination, harassment, retaliation, affirmative action, hiring and
firing, employee benefits, immigration, employment contracts or agreements,
leave, accommodation, severance, privacy, medical

 

-35-



--------------------------------------------------------------------------------

privacy, unemployment, and all other terms, conditions or practices of
employment or the workplace; (ii) there is no suit, action, investigation,
charge, claim or proceeding pending or, to Seller’s Knowledge, threatened
(whether internally or externally), or any Order binding upon or applicable to
Seller or its Affiliates in any case relating to employment and employment
practices, wages and hours, labor relations, worker’s compensation, safety,
discrimination, harassment, retaliation, affirmative action, hiring and firing,
employee benefits, immigration, employment contracts or agreements, leave,
accommodation, severance, privacy, medical privacy, unemployment, or any other
terms, conditions or practices of employment or the workplace; and (iii) none of
the employees are bound by any employment contracts, non-competition agreements,
confidentiality agreements or other contractual obligations to Seller or any of
its Affiliates.

(c) None of Seller or any of its Affiliates is a party to any collective
bargaining agreement or other union Contract applicable to any Employee, no such
Contract determines the terms and conditions of any Employee, no collective
bargaining agent has been certified as a representative of any of the Employees,
no representation campaign or election is now in progress with respect to any of
the Employees, and no representation petition has been filed with the National
Labor Relations Board. To the Knowledge of Seller, except as set forth in
Schedule 4.17, (i) no current or former Employees are represented by, and there
are no union organizing efforts with respect to the Project or any Employees by,
any union or labor organization, (ii) there is no labor strike, slowdown,
dispute, lockout or work stoppage pending or threatened by any current or former
Employees or any other Person relating to or affecting the Project, (iii) there
is no pending or threatened claim, complaint, grievance, or arbitration
proceeding against Seller or any of its Affiliates arising out of or under any
collective bargaining agreement which relates to or once related to current or
former Employees or other Persons with respect to work performed in support of
the Project; and (iv) none of Seller or any of its Affiliates has received
notice of any unfair or illegal labor, workplace or employment-related claim or
similar claim pending or threatened against or involving Seller or any of its
Affiliates before the National Labor Relations Board, the Equal Employment
Opportunity Commission, the Department of Labor or any other Governmental
Authority in any way relating to the Project or current or former Employees or
independent contractors.

Section 4.18 Employee Benefit Plans.

(a) Schedule 4.18 contains a complete list of all Employee Plans. No Employee
Plan has terms requiring assumption thereof by Purchaser.

(b) There are no liabilities, breaches, violations or defaults under any
Employee Plan that would subject the Purchased Assets, Purchaser or any of
Purchaser’s employee benefit plans to any lien, tax, penalty or other liability.

(c) There are no actions, liens, suits or claims existing or pending (other than
routine claims for benefits) or, to the Knowledge of Seller or Dynegy,
threatened with respect to any Employee Plan, and none of Seller or any of its
ERISA Affiliates has been notified of any audit or investigation of an Employee
Plan by any Governmental Authority that could adversely affect the Transactions
contemplated herein, result in liability of Purchaser, or result in the
imposition of a lien or other claim against any of the Purchased Assets.

 

-36-



--------------------------------------------------------------------------------

(d) No Employee Plan is a multiple employer plan as defined in Code §413(c) or a
multiple employer welfare arrangement as defined in ERISA §3(40). None of Seller
or any of its ERISA Affiliates has ever established, maintained, or contributed
to or otherwise participated in, or had an obligation to maintain, contribute to
or otherwise participate in, any multiemployer plan within the meaning of ERISA
§ 3(37). No withdrawal liability has been incurred by or asserted against Seller
or any of its ERISA Affiliates, with respect to any multiemployer plan as
defined in ERISA § 3(37), other than a liability that has been fully satisfied.

(e) None of Seller or any of its ERISA Affiliates has any liability or has
knowledge of any facts or set of circumstances that might give rise to
liability, and the Transactions contemplated herein will not result in any
liability (i) for the termination of or withdrawal from any employee benefit
plan under ERISA §§ 4062, 4063 or 4064; (ii) for any lien imposed under Code
§412(n) or ERISA §302(f); (iii) for any interest payments required under Code §
412(m) or ERISA § 302(e); (iv) for any excise tax imposed under Code § 4971;
(v) for any minimum funding contributions under Code §412(c)(11) or ERISA §
302(c)(11); or (vi) for withdrawal from any multiemployer plan under ERISA
§4201.

(f) There are no Contracts, plans, or arrangements covering any employee of
Seller or any of its Affiliates which upon consummation of the Transactions
contemplated by this Agreement could give rise to the payment by Purchaser of
any amount (or portion thereof) that would not be deductible pursuant to
Sections 280G, 404, or 162 of the Code.

Section 4.19 Regulatory Status. Seller is not subject to regulation as a public
utility, public utility holding company or public service company (or any
similar designation) by a Governmental Authority.

Section 4.20 Full Disclosure. No representation or warranty of Seller or Dynegy
contained in this Agreement or in any Ancillary Agreement, or in any statement,
information, Schedule or certificate furnished or to be furnished by or on
behalf of Seller or Dynegy pursuant hereto or in connection with the
Transactions, contains or will contain any untrue statement of a material fact
or, to Seller’s Knowledge, omits or will omit to state a material fact necessary
in order to make the statements contained herein or therein not misleading.
There is no fact Known to Seller or Dynegy that materially and adversely affects
(or may materially and adversely affect) the operation, value or use of any
portion of the Purchased Assets that has not been set forth in this Agreement,
other than matters generally affecting the electric power generation business in
the market in which the Project is located.

Section 4.21 Warranties. To Seller’s Knowledge, Schedule 2.1(h) identifies
(a) all of the currently-effective material warranties made or given by any
Person in connection with the Project or with respect to any of the Purchased
Assets, including any material warranties regarding title or against defects in
materials and/or workmanship, any material extended warranties given in
connection with any repaired or replaced work and any material warranties that
any Person may have assigned to Seller, (b) the Person who made or gave each
such warranty, (c) if any such warranty was made or given to any Person other
than Seller, the Person to whom such warranty was made or given, (d) the
Purchased Assets to which each such warranty relates and (e) the duration of
each such warranty. Seller holds and has the right to

 

-37-



--------------------------------------------------------------------------------

enforce all of the warranties identified in Schedule 2.1(h). Seller has
furnished to Purchaser true, correct and complete copies of all of the
warranties identified in Schedule 2.1(h) and any agreement or instrument
assigning or transferring any of such warranties.

Section 4.22 Accuracy of Information. Seller and Dynegy have furnished or made
available to Purchaser all documents, books, records, materials and other
information that relates in any material respect to the scope, condition, use,
operation, maintenance, repair, and testing of the Purchased Assets, or the
representations and warranties made by Seller and Dynegy hereunder, that is in
the custody and control of Seller, Dynegy, or their Affiliates. Such information
accurately presents the condition, operations and operating characteristics of
the Purchased Assets, including the Project, and, except as set forth in
Schedule 4.22, there has been no adverse material change in the condition,
operations or operating characteristics of any of the Purchased Assets,
including the Project, from the date any such information was provided.

Section 4.23 Required Consents. Part I of Schedule 4.23 sets forth each Seller’s
Required Consent and Part II of Schedule 4.23 sets forth each Seller’s Required
Regulatory Approval that is necessary with respect to the execution, delivery
and performance of this Agreement or the consummation of the Transactions to
avoid the violation or breach of, or the default under, or the creation of an
Encumbrance on the Purchased Assets pursuant to the terms of, any Law or Order
of any Governmental Authority or any Project Contract.

Section 4.24 Insurance Coverage. Seller has furnished or made available to
Purchaser a list of, and true and complete copies of, all insurance policies,
fidelity bonds and other surety arrangements covering the Business or any
portion of the Purchased Assets and the most recent inspection reports, if any,
received from insurance underwriters as to the condition of the assets and
properties of the Project. All such policies, bonds and arrangements are in full
force and effect in accordance with their terms, no notice of cancellation has
been received, and there is no existing default, condition or event which, with
the giving of notice or lapse of time or both, would constitute a default
thereunder. Schedule 4.24 sets forth, by year, for the current policy year and
each of the two (2) preceding policy years a summary of the loss experience
under each policy or bond as applied to the Purchased Assets.

Section 4.25 WARN Act. Except as set forth in Schedule 4.25, Seller and its
Affiliates or Predecessors-in-Interest have not, during the past ninety (90) day
period, taken any action which would require any compliance under the WARN Act
or similar applicable state or local Law, including the termination or laying
off of any Employees or any other employees, or any other action that could
constitute a “plant closing” or “mass layoff” as those terms are defined by the
WARN Act or similar applicable state or local law.

Section 4.26 Claims. As of the Effective Date, Seller and its Affiliates have no
suit, action, proceeding or claim and no basis for any suit, action, proceeding
or claim against Purchaser or its Affiliates with respect to the Project other
than as set forth on Schedule 4.26.

Section 4.27 Books and Records. No documents, drawings, reports, data, safety,
instruction and/or maintenance manuals or other books and records constituting
(or that otherwise would have constituted) Purchased Assets have been destroyed,
damaged, lost and not found, removed from the Project Site or, except in the
ordinary course of Business consistent with past practices, altered or modified
since December 5, 2006.

 

-38-



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller and Dynegy, as of the Effective Date
and as of the Closing Date, as follows:

Section 5.1 Organization and Existence. Purchaser is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Texas and has all requisite corporate power and authority to own, use, lease and
operate its properties and to carry on its business as now being conducted.

Section 5.2 Execution, Delivery and Enforceability. Purchaser has all requisite
corporate power and authority to execute and deliver, and to perform its
obligations under, this Agreement and the Ancillary Agreements to which it is or
becomes a party and to consummate the Transactions. The execution and delivery
by Purchaser of this Agreement and of the Ancillary Agreements to which
Purchaser is or becomes a party, the performance by Purchaser of its obligations
hereunder and thereunder and the consummation by Purchaser of the Transactions,
have been duly and validly authorized by all necessary corporate action required
on the part of Purchaser and no other corporate acts, approvals, or proceedings
on its part or on the part of the holders of any of its equity or debt
securities are necessary to authorize the same. Assuming the due authorization,
execution and delivery by Seller of this Agreement and the Ancillary Agreements
to which Seller is or becomes a party, this Agreement constitutes, and the
Ancillary Agreements to which Purchaser is or becomes a party when executed by
Purchaser shall constitute, the valid and legally binding obligations of
Purchaser, enforceable against Purchaser in accordance with its and their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights and by
general equitable principles.

Section 5.3 No Violation. Subject to Purchaser obtaining Purchaser’s Required
Regulatory Approvals and Purchaser’s Required Consents, and except for
compliance with the requirements of the HSR Act, neither the execution and
delivery by Purchaser of this Agreement or any of the Ancillary Agreements to
which it is or becomes a party, nor Purchaser’s compliance with any provision
hereof or thereof, nor Purchaser’s consummation of the Transactions will:

(a) violate, or conflict with, or result in a breach of any provisions of the
organizational documents of Purchaser;

(b) result in a default (or give rise to any right of termination, cancellation,
acceleration or guaranteed payment, or a loss of rights) under, or conflict
with, or result in a breach of, any material terms, conditions or provisions of
any material note, bond, mortgage, loan agreement, deed of trust, indenture,
license or agreement or other instrument or obligation to which Purchaser is a
party or by which Purchaser is bound;

 

-39-



--------------------------------------------------------------------------------

(c) violate, conflict with or result in a breach of any Law, Order or Permit
applicable to Purchaser or any of its assets; or

(d) require the Consent of or from any Person which, if not obtained, would
prevent Purchaser from performing its obligations hereunder, or require the
declaration, filing or registration with or notice to, authorization of, consent
or approval from any Person which, if not made, would prevent, materially delay
or materially impair Purchaser’s performance of its obligations hereunder or
materially impair Purchaser’s authority, right or ability to consummate the
Transactions.

Section 5.4 Brokers. No agent, broker, finder, investment or commercial banker,
or any other Person is, has earned or will be entitled to any broker’s, finder’s
or similar fee, commission or payment arising in connection with this Agreement
or any of the Transactions as a result of any agreement, commitment or action by
Purchaser or any Affiliate thereof.

Section 5.5 Litigation. Except as set forth in Schedule 5.5, there is no claim,
action, proceeding or investigation pending or, to Purchaser’s Knowledge,
threatened against Purchaser or any of its Affiliates before any arbitrator or
Governmental Authority or any Order of any arbitrator or Governmental Authority
binding on Purchaser that, individually or in the aggregate, could reasonably be
expected to result, or has resulted, in (a) the institution of legal proceedings
to prohibit or restrain the performance by Purchaser of Purchaser’s obligations
under this Agreement or any of the Ancillary Agreements to which Purchaser is or
becomes a party, or the consummation of the Transactions, (b) a claim against
Seller or any of its Affiliates for damages as a result of Purchaser entering
into this Agreement or any of the Ancillary Agreements to which Purchaser is or
becomes a party or the consummation by Purchaser of the Transactions or (c) a
material delay in or material impairment of Purchaser’s performance of its
obligations under this Agreement or any of the Ancillary Agreements to which
Purchaser is or becomes a party or a material impairment of the authority, right
or ability of Purchaser to consummate the Transactions.

Section 5.6 No Additional Representations and Warranties. Purchaser acknowledges
and agrees that, except as otherwise expressly set forth in this Agreement or
any Ancillary Agreement: (a) neither Seller nor Dynegy makes any representations
or warranties about the Purchased Assets, the Project or the Project Site, and
(b) the Purchased Assets shall be transferred to Purchaser in their condition at
the time of Closing, AS-IS, WHERE-IS, without any further representation or
warranty of condition whatsoever and without any further representation or
warranty that the Purchased Assets are free from latent defects or vices
INCLUDING ANY WARRANTY OR REPRESENTATION THAT THE PURCHASED ASSETS ARE FIT FOR
PURCHASER’S INTENDED USE OR PURCHASER’S PARTICULAR PURPOSE OR THAT THE PURCHASED
ASSETS ARE FREE FROM HIDDEN, REDHIBITORY, OR LATENT DEFECTS OR VICES AND
PURCHASER WAIVES ANY SUCH WARRANTY TO WHICH IT MAY BE ENTITLED UNDER THE
LOUISIANA CIVIL CODE AND PURCHASER WAIVES (A) ANY WARRANTY TO WHICH IT MIGHT BE
ENTITLED UNDER SAID CIVIL CODE THAT THE PURCHASED

 

-40-



--------------------------------------------------------------------------------

ASSETS BE REASONABLY FIT FOR THEIR ORDINARY USE, (B) ALL RIGHTS IN REDHIBITION
PURSUANT TO THE LOUISIANA CIVIL CODE, (C) THE WARRANTY AGAINST HIDDEN OR
REDHIBITORY DEFECTS IN THE PURCHASED ASSETS, AND (D) THE WARRANTY THAT THE
PERSONAL PROPERTY IS FIT FOR ITS INTENDED USE, EACH OF WHICH WOULD OTHERWISE BE
IMPOSED UPON SELLER BY THE LOUISIANA CIVIL CODE AND PURCHASER HEREBY RELEASES
SELLER FROM ANY LIABILITY FOR HIDDEN, REDHIBITORY, OR LATENT DEFECTS OR VICES
UNDER THE LOUISIANA CIVIL CODE. PURCHASER HEREBY ACKNOWLEDGES THAT THE FOREGOING
WAIVERS AND DISCLAIMERS HAVE BEEN BROUGHT TO THE ATTENTION OF PURCHASER AND
EXPLAINED IN DETAIL TO PURCHASER, AND PURCHASER FURTHER ACKNOWLEDGES AND AGREES
THAT IT HAS KNOWINGLY AND VOLUNTARILY AGREED TO THE SAME. Notwithstanding the
foregoing, nothing in this Section 5.6 shall in any way diminish the liability
of Seller and Dynegy with respect to any breach of a representation or warranty
expressly set forth in this Agreement or any Ancillary Agreement.

Section 5.7 Claims. As of the Effective Date, Purchaser has no suit, action,
proceeding or claim and no basis for any suit, action, proceeding or claim
against Seller or its Affiliates with respect to (i) the existing power purchase
agreement between Purchaser (as agent for the Entergy Operating Companies set
forth therein) and DYPM that expires on May 31, 2007, or (ii) the existing power
purchase agreement between Purchaser (as agent for the Entergy Operating
Companies set forth therein) and DYPM that expires on May 31, 2009.

ARTICLE 6

COVENANTS OF EACH PARTY

Section 6.1 Efforts to Close. Subject to the terms and conditions herein, each
of the Parties shall cooperate, and will cause their agents and representatives
to cooperate, with the other and use its Commercially Reasonable Efforts to
consummate and make effective, as soon as reasonably practicable, the
Transactions, including the satisfaction of all conditions thereto set forth
herein.

Section 6.2 Expenses. Except as otherwise provided in any provision of this
Agreement, all costs and expenses incurred in connection with this Agreement and
the Transactions, whether or not the Closing occurs, shall be paid by the Party
incurring such expenses. Notwithstanding the foregoing, (i) costs associated
with preliminary title reports or commitments and the Title Policy and the
endorsements set forth on Schedule 6.2 shall be borne by Seller and Dynegy;
(ii) documentary, Purchased Contracts and license transfer or assignment fees,
if any, will be borne by Seller and Dynegy; (iii) recording costs and charges
respecting real property will be borne one-half by Purchaser and one-half by
Seller and Dynegy, except that Seller and Dynegy shall bear the full cost of
removing or releasing any Encumbrances on the Project Site or any of the
Purchased Assets (such as, for illustrative purposes only, any mechanic’s or
materialmen’s liens); (iv) except as otherwise specifically set forth in
Section 6.6, all fees, charges and costs of economists and other experts, if
any, jointly retained by Purchaser

 

-41-



--------------------------------------------------------------------------------

on the one hand and Seller and Dynegy on the other hand in connection with
submissions made to any Governmental Authority and advice in connection
therewith respecting approval of the Transactions will be borne one-half by
Purchaser and one-half by Seller and Dynegy; and (v) the filing fee payable in
connection the notifications required to be filed under the HSR Act and the
rules and regulations promulgated thereunder with respect to the Transactions
shall be borne by Purchaser. All such charges and expenses shall be promptly
settled between the Parties at the Closing or upon termination or expiration of
further proceedings under this Agreement, or with respect to such charges and
expenses not determined as of such time, as soon thereafter as is reasonably
practicable.

Section 6.3 Notice of Certain Events. Upon obtaining Knowledge of the same,
Seller or Dynegy shall promptly notify Purchaser in writing of (i) any fact or
condition that causes or constitutes a misrepresentation or breach of any of
Seller’s or Dynegy’s representations and warranties made as of the Effective
Date; (ii) any changes or events which, individually or in the aggregate, have
had or could reasonably be expected to have a Material Adverse Effect or
otherwise result in any representation or warranty of Seller or Dynegy under
this Agreement being inaccurate in any respect; (iii) any notice or other
communication from any Person alleging that the Consent of such Person is or may
be required in connection with the Transactions to the extent such Consent is
not otherwise contemplated hereunder; (iv) any notice or other communication
from any Governmental Authority in connection with the Transactions; (v) any
damage, destruction or other casualty loss (whether or not covered by insurance)
or any emergency condition or unanticipated material maintenance or repair with
respect to the Project or the Project Site; (vi) any breach of or failure to
perform any covenant of Seller or Dynegy under this Agreement or any Ancillary
Agreement; and (vii) any fact or condition that may make the satisfaction of the
conditions in Article 8 impossible or unlikely. No such notification made
pursuant to this Section 6.3 or otherwise shall be deemed to cure any inaccuracy
of any representation or warranty of Seller or Dynegy or limit in any way
Purchaser’s exercise of its rights under this Agreement.

Section 6.4 Conduct Pending Closing. Prior to consummation of the Transactions
or the termination or expiration of this Agreement pursuant to its terms, unless
Purchaser shall otherwise consent in writing, and except (i) for actions which
are required by Law, (ii) for reasonable actions taken in response to an
emergency or force majeure event and promptly disclosed in writing to Purchaser,
(iii) for actions which arise solely from or are related to and only affect the
Excluded Assets or the Excluded Liabilities, or (iv) as otherwise contemplated
by this Agreement or disclosed in Schedule 6.4, Seller and Dynegy shall (and,
where applicable, shall cause its Affiliates to):

(a) Operate and maintain the Project, or cause the Project to be operated and
maintained, in all material respects in accordance with the ordinary course of
business consistent with past practices and Good Utility Practices and all
applicable Laws, including (i) maintaining in effect the Purchased Project
Contracts and the LTSA and otherwise ensuring the provision of customary
maintenance of the systems, equipment and machinery of the Project in compliance
with the manufacturer’s technical requirements and information and (ii) making
or incurring capital expenditures prior to the Closing in accordance with
Schedule 6.4;

 

-42-



--------------------------------------------------------------------------------

(b) Not amend, modify, terminate, renegotiate or, except as required by its
terms, renew any Purchased Project Contract or the LTSA (as the terms of service
of the LTSA pertain to the Project) or enter into any new Purchased Project
Contract, or default (or take or omit to take any action that, with the giving
of notice or passage of time or both, would constitute a default) under Seller’s
obligations under any Purchased Project Contract or the LTSA (as the terms of
service of the LTSA pertain to the Project) or waive any default by, or release,
settle or compromise any claim against, any other party to a Purchased Project
Contract or the LTSA (as the terms of service of the LTSA pertain to the
Project);

(c) Not sell, lease, license, transfer or dispose of, or remove from the Project
Site, or make any Contract for the sale, lease, license, transfer, disposition,
or removal of, any material assets or properties which would be included in the
Purchased Assets, except disposition of Consumables in the ordinary course of
business consistent with past practices and Good Utility Practices and any sale,
lease, license, transfer, or disposition made to Purchaser or its Affiliates;

(d) Not delay beyond its due date the payment or discharge of any account
payable or other liability that, upon or after the Closing, would be an Assumed
Liability;

(e) Except as otherwise required by applicable Law, not (i) increase the rates
payable for budgets for salaries, wages, employee benefits or any other aspect
of compensation of any Employee prior to the Closing, except in the ordinary
course of business consistent with past practice, or (ii) make any promise,
directly or indirectly, to Employees (whether in writing or not) with respect to
continued employment related to the Project;

(f) Not take any action, refrain from taking any action or enter into any
Contract that will or is reasonably likely to result in the imposition of any
Encumbrance on any Purchased Assets, except Permitted Encumbrances;

(g) Maintain or cause to be maintained in force and effect the property and
liability insurance policies and fidelity bonds related to the Project as in
effect on the Effective Date and, as respects the Purchased Assets, comply in
all material respects with each of such insurance policies and fidelity bonds
and give any notice or present any claim thereunder in a due and timely manner;

(h) (i) Not make any material change in the levels of Inventory maintained at
the Project except in accordance with the ordinary course of business consistent
with past practices and Good Utility Practices and (ii) ensure that the
inventory of Consumables as of the Closing Date shall be in accordance with the
ordinary course of business consistent with past practices and Good Utility
Practices for the continued operation of the Project;

(i) Use Commercially Reasonable Efforts to preserve the good will of all
lessors, licensors, independent contractors, distributors, suppliers,
Governmental Authorities and others having business relations with the Project
or the Purchased Assets and otherwise maintain existing customary business
relationships with any lessor, licensor, independent contractor, distributor, or
supplier of Seller to the extent relating to the Project and customary relations
with Governmental Authorities and Employees, each in accordance with the
ordinary course of business consistent with past practices;

 

-43-



--------------------------------------------------------------------------------

(j) Not take any action or fail to take any action which would cause any of
Seller’s or Dynegy’s representations and warranties set forth in Article 4 to be
untrue or inaccurate in any material respect as of the Closing;

(k) Promptly give notice to Purchaser upon becoming aware of the occurrence or
impending occurrence of any event, condition, circumstance or state of facts
which would (i) cause any of the representations or warranties of Seller or
Dynegy contained herein to be untrue or inaccurate in any material respect or
(ii) constitute a breach of any of the covenants or agreements of Seller or
Dynegy contained in this Agreement;

(l) Use Commercially Reasonable Efforts (i) to document, or cause to be
documented, prior to the Closing, the complete terms of all Warranties the
complete terms of which are not documented as of the Effective Date and (ii) to
obtain assignments from third parties to Seller of all Warranties which, as of
the Effective Date, are made to any Person other than Seller;

(m) Not resolve, settle or compromise any Environmental Condition, Environmental
Claim or Environmental Liability or any contingent liability or matter pending
before a Governmental Authority or arbitrator relating to the Project or the
Business, except to the extent that such resolution, settlement or compromise
could not impose any post-Closing liabilities on Purchaser, require any
post-Closing Remediation or otherwise adversely impact Purchaser’s ownership,
operation or use of the Project, the Project Site or the Purchased Assets or
conduct of the Business after the Closing;

(n) Not make any fundamental change to the Business;

(o) Not make any change in any method, practice, or principle of financial or
tax accounting that is relevant to the consummation of the Transactions or the
obligations of the Parties hereunder, except as required by generally accepted
accounting principles or applicable Law;

(p) Not make any material change to the information technology infrastructure,
equipment, systems, applications, or programs related to the operation and use
of the Project or the Business;

(q) Make timely and complete application to the relevant Governing Authority for
the renewal of all Permits scheduled to expire within the upcoming eighteen
months from the time of such application; and

(r) Authorize or commit to do or agree to take, whether in writing or otherwise,
any of the foregoing prohibited actions or not authorize or commit to do or
agree to take, whether in writing or otherwise, any of the foregoing required
actions;

provided, however, that nothing in this Section 6.4 shall preclude Seller or
Dynegy from (i) paying, prepaying or otherwise satisfying any liability which,
if outstanding as of the Closing

 

-44-



--------------------------------------------------------------------------------

Date, would be an Assumed Liability or an Excluded Liability, (ii) incurring any
liability or obligation to any third party in connection with obtaining such
party’s Consent to any Transaction, provided such liabilities and obligations
incurred under this clause (ii) shall be Excluded Liabilities, or
(iii) instituting, participating in, or completing any program designed to
promote compliance or comply with applicable Laws or Good Utility Practices with
respect to the Project or Purchased Assets.

Section 6.5 Regulatory Approvals.

(a) Subject to Section 6.1, as promptly as practicable (taking into account the
possible expiration of any approval received) after the Effective Date, Seller,
Dynegy, and Purchaser shall each file or cause to be filed with the Federal
Trade Commission and the Department of Justice all notifications and filings
required to be filed under the HSR Act with respect to the Transactions. The
Parties shall consult with each other as to the appropriate time of filing such
notifications and filings and shall agree in good faith upon the timing of such
filings and use Commercially Reasonable Efforts to cause the waiting periods
under the HSR Act to terminate or expire at the earliest possible date after the
date of filing.

(b) With respect to the necessary application with FERC pursuant to Section 203
of the Federal Power Act and the necessary application(s) to LPSC with respect
to the Transactions, (i) Purchaser, Seller, and Dynegy shall enter into a joint
defense agreement regarding such applications, (ii) any information provided by
any Party to another Party relating to such applications will be provided in
accordance with and subject to such joint defense agreement, and
(iii) Purchaser, Seller, and Dynegy shall use good faith efforts to file such
Section 203 application with FERC and such necessary application(s) with LPSC as
soon as practicable and in any event (unless unexpected, material substantive
legal or regulatory issues arise, including, for the avoidance of doubt, any
material issues affecting the necessary application with FERC pursuant to
Section 203 of the Federal Power Act arising from discussions with FERC staff
prior to such application) by March 15, 2007.

(c) Subject to Section 6.5(g), each Party shall:

(i) promptly enter into negotiations, provide information or make proposals to
the extent necessary consistent with Commercially Reasonable Efforts to
eliminate any concerns on the part of any Governmental Authority regarding the
legality under any applicable Law of the consummation of the Transactions;

(ii) use Commercially Reasonable Efforts to prevent the entry in a judicial or
administrative proceeding brought by any Governmental Authority or any other
Person for a permanent or preliminary injunction, temporary restraining order or
other Order that would make consummation of the Transactions unlawful or that
would prevent or delay such consummation; and

(iii) take promptly, in the event that such an injunction or other Order has
been issued in such a proceeding, any and all Commercially Reasonable Efforts,
including the appeal thereof, the posting of a bond or the steps contemplated by
Section 6.5(c)(i), necessary to vacate, modify or suspend such injunction or
Order so as to permit such consummation on a schedule as close as possible to
that contemplated by this Agreement.

 

-45-



--------------------------------------------------------------------------------

(d) Subject to Section 6.1, Purchaser shall have primary responsibility for
securing the transfer, reissuance or procurement of the Purchased Permits and
Environmental Permits effective as of the Closing Date. Seller and Dynegy shall
use all Commercially Reasonable Efforts to cooperate, and cause their agents and
representatives to cooperate, and assist with Purchaser’s transfer, reissuance
or procurement of Purchased Permits and Environmental Permits, including by
executing and delivering any required forms or providing timely and appropriate
notices and information to Governmental Authorities for Purchaser to obtain all
Purchased Permits and Environmental Permits that are to be transferred to it,
reissued or procured pursuant to Section 2.1(f). Purchaser, Seller, and Dynegy
further acknowledge and agree that such action may be required prior to, on or
after the Closing Date.

(e) Purchaser, Seller, and Dynegy shall each take all Commercially Reasonable
Efforts, including executing any required forms or providing appropriate notices
to Governmental Authorities, in a timely fashion, for Purchaser to obtain all,
or the rights to all, Emission Allowances that are to be transferred to it
pursuant to Section 2.1(k), including the Emission Allowances that are to be
allocated or issued in the future by a Governmental Authority and relate to the
Project in any way. Purchaser, Seller, and Dynegy further acknowledge and agree
that such actions may be required prior to, on or after the Closing Date.

(f) With respect to Environmental Conditions identified in the Environmental
Assessment or otherwise identified by Purchaser during due diligence:

(i) If such Environmental Condition can reasonably be expected to be Remediated
to Purchaser’s reasonable satisfaction at a cost of less than $3,000,000, then
at their sole cost and expense, Seller and Dynegy promptly shall undertake, or
cause to be undertaken by the Environmental Consultant, all necessary actions to
redress to Purchaser’s reasonable satisfaction any such Environmental Condition,
including by expeditiously moving forward to complete any such Remediation and
also by paying immediately when due the costs of any such Remediation. Without
limiting the generality of the foregoing, to the extent necessary under all
Environmental Laws, Seller shall submit to the relevant Governmental Authorities
a plan of Remediation or other appropriate submission to achieve the closure of
any such Environmental Condition so identified; provided, however, that the
outcome of any plan of Remediation shall be a “no further action” or analogous
determination by the Governmental Authority that the Remediation has been
performed in compliance with Environmental Laws, that no further Remediation is
required, and that the use and occupancy of the Project and the Project Site are
not subject to restriction. Purchaser shall have a reasonable right of prior
review, comment and approval of any such plan of Remediation or other submission
to any Governmental Authority. Except as provided in Section 3.3(b), such
submission shall identify Seller and Dynegy as the sole parties responsible for
performing the Remediation and for complying with the terms and conditions of
the submission in question.

(ii) If such Environmental Condition cannot reasonably be expected to be
Remediated to Purchaser’s reasonable satisfaction at a cost of less than
$3,000,000, or

 

-46-



--------------------------------------------------------------------------------

if, after Seller and Dynegy have commenced such Remediation it cannot reasonably
be expected that such remediation can be completed to Purchaser’s reasonable
satisfaction at a cost of less than $3,000,000, then Seller shall have the
choice of redressing such Environmental Condition in accordance with
Section 6.5(f)(i) or terminating this Agreement. If Seller chooses to redress
such Environmental Condition, such redress shall be at the sole cost and expense
of Seller and Dynegy (regardless of the ultimate cost or expense).

(g) Notwithstanding anything herein to the contrary, nothing in this Agreement
shall require Purchaser or any of its Affiliates to dispose of or sell any
assets or properties or businesses, hold separate particular assets or
categories of assets or properties or businesses, or agree to dispose of or hold
separate one or more assets or properties.

(h) Purchaser shall have the option (the “Extension Option”) on or after
March 1, 2008 to extend the Expiration Date to March 31, 2009 upon notice
thereof to Seller. Purchaser shall pay to Seller the Extension Premium within
three (3) Business Days after Purchaser’s notice of exercise of the Extension
Option, provided that all of Purchaser’s conditions to Closing set forth in
Sections 8.1, 8.3, 8.4(b), 8.4(c), 8.5, 8.6, 8.7, 8.8 (as it relates to Seller
and Dynegy), 8.9, 8.10, 8.11, 8.12, and 8.13 have been satisfied or waived by
Purchaser or Seller and Dynegy can demonstrate that they are ready, willing, and
able to satisfy such conditions (the “Seller Extension Conditions”). If all of
the Seller Extension Conditions have not been satisfied or waived by Purchaser
(or Seller and Dynegy have not demonstrated that they are ready, willing, and
able to satisfy them, as applicable) as of Purchaser’s exercise of the Extension
Option, then Purchaser shall not be required to pay the Extension Premium or
make any other payment to Seller in connection with the exercise of the
Extension Option. If, subsequent to Purchaser’s exercise of the Extension Option
without payment of the Extension Premium, all of the Seller Extension Conditions
have been satisfied or waived by Purchaser (or Seller and Dynegy have
demonstrated that they are ready, willing, and able to satisfy them, as
applicable), and Purchaser is not ready, willing, and able to close the purchase
at such time, then Purchaser shall, within three (3) Business Days of the
satisfaction or waiver by Purchaser of the Seller Extension Conditions (or
demonstrating that they are ready, willing, and able to satisfy them, as
applicable) and delivery of notice thereof by Seller or Dynegy to Purchaser, pay
to Seller a pro rated portion of the Extension Premium (based on the number of
days between the day that Purchaser receives such notice until March 31, 2009);
provided that if the satisfaction or waiver by Purchaser of the Seller Extension
Conditions has not occurred (or Seller and Dynegy have not demonstrated that
they are ready, willing, and able to satisfy them, as applicable) on or prior to
November 30, 2008, then Purchaser shall not be required to pay any pro rated
Extension Premium unless Seller and Dynegy agree to extend the March 31, 2009
Expiration Date by one month for each full or partial month after November 30,
2008 by which the satisfaction or waiver by Purchaser of the Seller Extension
Conditions has not occurred (or Seller and Dynegy have not demonstrated that
they are ready, willing, and able to satisfy them, as applicable), in which
event all references in this Agreement to March 31, 2009 (other than in the
following parenthetical) shall be deemed to be references to such further
extended date and Purchaser shall pay a pro rated Extension Premium (based on
the number of days between the day that Purchaser receives a notice of such
fulfillment and demonstration until March 31, 2009).

 

-47-



--------------------------------------------------------------------------------

(i) Purchaser will provide Seller with a non-binding schedule of Purchaser’s
anticipated activities relating to obtaining Purchaser’s Required Regulatory
Approvals. Purchaser shall provide Seller copies of all filings Purchaser makes
with Governmental Authorities relating to the obtaining of Purchaser’s Required
Regulatory Approvals; provided that such copies may be in redacted form as
necessary to remove confidential or proprietary information. Purchaser shall
also provide Seller with regular updates regarding the process of obtaining
Purchaser’s Required Regulatory Approvals.

Section 6.6 Tax Matters.

(a) All Transfer Taxes incurred in connection with this Agreement and the
Ancillary Agreements and the Transactions (whether imposed on Seller or
Purchaser) shall be borne by Seller and Dynegy. Seller and Dynegy shall timely
prepare and file, to the extent required by applicable Law, all necessary Tax
Returns and other documentation with respect to all such Transfer Taxes, and
timely pay the amount shown as due on such Tax Returns to the applicable
Governmental Authority.

(b) With respect to Property Taxes to be prorated in accordance with
Section 3.4, Purchaser shall prepare and timely file all Tax Returns required to
be filed after the Closing with respect to the Purchased Assets, if any, and
shall duly and timely pay all such Taxes shown to be due on such Tax Returns.
Purchaser’s preparation of any such Tax Returns shall be subject to Seller’s
approval, which approval shall not be unreasonably withheld or delayed.
Purchaser shall make such Tax Returns available for Seller’s review and approval
no later than twenty (20) Business Days prior to the due date for filing such
Tax Returns, it being understood that Seller’s failure to approve any such Tax
Returns shall not limit Purchaser’s obligation to timely file such Tax Returns
and duly and timely pay all Taxes shown to be due thereon. Not less than five
(5) Business Days prior to the due date of any such Taxes, Seller and Dynegy
shall pay to Purchaser the portion of the amount shown as due on such Tax
Returns that is, as determined in accordance with Section 3.4, the
responsibility of Seller and, to the extent required by Law, Seller and Dynegy
shall join in the execution of any such Tax Returns.

(c) With respect to prorated Property Taxes to be paid by Seller and Dynegy,
Seller’s or Dynegy’s preparation of any Tax Return relating to a lien for
Property Taxes on or related to the Purchased Assets that will arise after the
Closing Date shall be subject to Purchaser’s approval, which approval shall not
be unreasonably withheld or delayed. Seller and Dynegy shall make such Tax
Returns available for Purchaser’s review and approval no later than twenty
(20) Business Days prior to the due date for filing such Tax Return, it being
understood that Purchaser’s failure to approve any such Tax Return shall not
limit Seller’s and Dynegy’s obligation to timely file such Tax Returns and duly
and timely pay all Taxes shown to be due thereon. Not less than five
(5) Business Days prior to the due date of any such Taxes, Purchaser shall pay
to Seller the portion of the amount shown as due on such Tax Returns that is, as
determined in accordance with Section 3.4, the responsibility of Purchaser and,
to the extent required by Law, Purchaser or any of its Affiliates shall join in
the execution of any such Tax Returns. In preparing and reviewing such Tax
Returns, the Parties shall cooperate and act in good faith to resolve any
disagreement related to such Tax Returns as between the Parties or as between
either Party and any Governmental Authority.

 

-48-



--------------------------------------------------------------------------------

(d) From and after the Closing, Purchaser, Seller, and Dynegy shall provide the
other Party with such cooperation and assistance, and shall cause their agents
and representatives, if any, to provide the other Party with such cooperation
and assurance, as may reasonably be requested by the other Party in connection
with the preparation or filing of any Tax Return, any audit or other examination
by any Tax authority, or any judicial or administrative proceedings relating to
liability for Taxes, or any claim for refund of Taxes (if not inconsistent with
this Agreement) and each shall retain and provide the requesting Party with any
records or information which may be relevant to such return, audit or
examination, or proceedings and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Any information obtained pursuant to this
Section 6.6 or pursuant to any other Section providing for the sharing of
information relating to or review of any Tax Return or other schedule relating
to Taxes shall be kept confidential by the Parties.

(e) Any refund received of Taxes paid or payable with respect to Taxes
attributable to any of the Purchased Assets shall be promptly paid as follows
(or to the extent payable but not paid due to offset against other Taxes shall
be promptly paid by the Party receiving the benefit of the offset as follows):
(i) to Seller and Dynegy if attributable to Taxes with respect to any Tax year
or portion thereof ending on or before the Closing Date (or for any Tax year
beginning before and ending after the Closing Date to the extent allocable to
the portion of such period beginning before and ending on the Closing Date); and
(ii) to Purchaser if attributable to Taxes with respect to any Tax year or
portion thereof beginning after the Closing Date (or for any Tax year beginning
before and ending after the Closing Date to the extent allocable to the portion
of such period ending after the Closing Date).

(f) In the event that a dispute arises between the Parties as to the amount of
Taxes, the Parties shall attempt in good faith to resolve such dispute, and any
amount so agreed upon shall be paid to the appropriate Party.

Section 6.7 Risk of Loss.

(a) From the Effective Date through the Closing, all risk of loss or damage to
the assets and properties included in the Purchased Assets shall be borne by
Seller and Dynegy.

(b) If, before the Closing, all or any portion of the Purchased Assets becomes
subject to or is threatened with any condemnation or eminent domain proceeding,
Seller shall notify Purchaser promptly in writing of such fact, and Purchaser
may elect, in its sole discretion, either to (i) require Seller upon the Closing
to assign or cause to be assigned to Purchaser any claim, settlement, or
proceeds thereof related to such proceeding to which Seller or any of its
Affiliates may be entitled and proceed with the Transactions, or (ii) terminate
this Agreement.

(c) If, before the Closing, all or any portion of the Purchased Assets,
including the Project or the Project Site, is damaged or destroyed (the “Damaged
Portion”) (whether by fire, theft, vandalism, flood, wind, explosion or other
casualty) in whole or in part (a “Casualty Event”), Seller shall notify
Purchaser promptly in writing of the Casualty Event, of the facts and
circumstances surrounding the Casualty Event, and a preliminary assessment of
the impact of the Casualty Event on the Project and the Business.

 

-49-



--------------------------------------------------------------------------------

(d) If the Damaged Portion could reasonably be expected to be fully repaired or
restored, in accordance with Good Utility Practices, on or before the Expiration
Date for a cost estimated by Seller in good faith not exceeding an amount equal
to the sum of (i) $5,000,000 (the “Uninsured Loss Amount”) plus (ii) the
proceeds that could reasonably be expected to be received from Project Insurance
Policies in respect of such Damaged Portion (excluding business interruption
insurance), then Seller shall bear the costs of and responsibility for fully
repairing or restoring the Damaged Portion in accordance with Good Utility
Practices by the Expiration Date and shall promptly commence and diligently
pursue such repair or restoration, and the Closing shall be delayed for such
reasonable time as is necessary to accomplish the same, but in no event later
than the Expiration Date. For purposes of this Section 6.7, any Damaged Portion
that constitutes machinery, equipment, facilities or systems shall not be
considered fully restored or repaired if such restoration or repair is temporary
or transitional in nature or such machinery, equipment, facilities or systems
are not, among other things, safely and properly connected to or integrated
into, and operating safely and properly with, the other machinery, equipment,
facilities or systems to which it is connected or into which it is integrated
and with which it operates, or if the Project’s operating performance and
capabilities (including energy output, heat rate, emissions quantities, or cost
to operate or maintain the Project) following such repair or restoration is
reasonably anticipated by Purchaser to be worse by more than a trivial amount as
compared to the operating performance and capabilities of the Project prior to
the damage or destruction to the Damaged Portion thereof. Seller and Dynegy
shall use Commercially Reasonable Efforts to keep Purchaser reasonably informed
with respect to such repair or restoration in order to enable Purchaser to make
a reasonable, informed evaluation of the quality and sufficiency thereof, and
complete such full repair or restoration on or before the Expiration Date. If
such full repair or restoration is not completed on or before the Expiration
Date, Purchaser may (x) proceed with the Transactions and either (A) require
Seller to complete such full repair or restoration after the Closing at Seller’s
and Dynegy’s expense, or (B) complete such full repair or restoration after the
Closing at its expense and require Seller to transfer or cause to be transferred
to Purchaser upon demand the proceeds (or the right to the proceeds) of
applicable insurance (excluding business interruption insurance) to which Seller
or any of its Affiliates may be entitled or (y) terminate this Agreement.

(e) If, before the Closing, a Casualty Event occurs and the Damaged Portion
could not reasonably be expected to be fully repaired or restored in accordance
with Good Utility Practices on or before the Expiration Date, or the cost
estimated by Seller in good faith to complete such full repair or restoration
exceeds an amount equal to the sum of (i) the Uninsured Loss Amount plus
(ii) the proceeds that could reasonably be expected to be received from Project
Insurance Policies in respect of such Damaged Portion, then Purchaser may elect,
in its sole discretion, either to (x) require Seller to (A) proceed with the
Transactions, (B) reduce the Base Purchase Price by an amount equal to the
Uninsured Loss Amount and (C) transfer or cause to be transferred to Purchaser
the proceeds (or the right to the proceeds) of applicable insurance to which
Seller or any of its Affiliates may be entitled, or (y) terminate this
Agreement.

Section 6.8 Insurance.

(a) Purchaser acknowledges that, effective upon the Closing, except as provided
in Section 6.8(b), Seller or any Affiliate thereof shall terminate or modify the
Project Insurance Policies to exclude coverage of the Purchased Assets by Seller
or any Affiliate thereof.

 

-50-



--------------------------------------------------------------------------------

(b) Notwithstanding Section 6.8(a), Seller shall not (and shall not permit any
Affiliate of Seller to) terminate or modify coverage under any
“occurrence”-based Project Insurance Policy in such a manner as to prevent
Purchaser from being able to obtain the benefit of such Project Insurance Policy
after the Closing with respect to the Purchased Assets for insured Losses caused
by events, facts, or circumstances occurring prior to the Closing.

(c) Purchaser shall notify Seller of any claim that Purchaser desires to make
under a Project Insurance Policy and that is permitted hereunder, setting forth
the claim and describing in reasonable detail the basis for and facts and
circumstances surrounding the claim, and Seller shall promptly make the claim to
the insurer on Purchaser’s behalf and pursue the claim at Purchaser’s reasonable
direction and for Purchaser’s benefit until resolution of the claim. Any
proceeds recovered by Seller or its Affiliates pursuant to such claim shall be
paid directly to Purchaser, or if such direct payment is effectuated,
transferred promptly to Purchaser, after the deduction of any deductible paid by
Seller pursuant to the Project Insurance Policy in respect of such claim. If,
after the Closing Date, Purchaser or Seller requires any information regarding
claim data or other information pertaining to a claim in order to make filings
with insurance carriers or claims adjustors or administrators or to administer
or otherwise manage a claim, Seller or Purchaser, as the case may be, shall
cause such information to be supplied to the other (or its designee(s)), to the
extent such information is in its reasonable control or can be reasonably
obtained promptly upon written request therefor.

Section 6.9 Post Closing – Further Assurances. At any time or from time to time
after the Closing, each Party shall, upon the reasonable request of the other
Party, execute and deliver any further instruments or documents, and exercise
Commercially Reasonable Efforts to take such further actions as may reasonably
be required, to fulfill and implement the terms of this Agreement or realize the
benefits intended to be afforded hereby. After the Closing, and upon prior
reasonable request, each Party shall exercise Commercially Reasonable Efforts to
cooperate with the other, at the requesting Party’s expense (but including only
out-of-pocket expenses to third parties and not the costs incurred by any Party
for the wages or other benefits paid or payable to its officers, directors or
employees in furnishing assistance), in furnishing non-privileged records,
information, testimony, access to offices, facilities and systems, officers,
directors, employees and agents and representatives and other assistance in
connection with any inquiries, actions, audits, proceedings, issues or disputes
involving the Purchased Assets or any of the Parties (other than in connection
with disputes between the Parties) and based upon Contracts, arrangements or
acts of Seller, Dynegy, or Purchaser, which were in effect or occurred on, prior
to, or after Closing and which relate to the Purchased Assets or the Business,
including arranging discussions with (and calling as a witness) officers,
directors, employees, agents and representatives of Purchaser, Seller, or
Dynegy.

Section 6.10 Information and Records.

(a) Prior to the Closing, and with the understanding and agreement of Purchaser
that all information obtained pursuant to this Section 6.10 shall be subject to
the Confidentiality Agreement, which Seller, Dynegy and Purchaser hereby adopt
and agree to be bound by as though they were signatories thereto, Seller and
Dynegy shall provide or cause to be provided to Purchaser and its employees,
counsel, accountants, consultants, and agents and representatives, upon
reasonable notice, to the maximum extent permitted by Law, including

 

-51-



--------------------------------------------------------------------------------

antitrust Laws, (i) reasonable access to working papers, books, data, records,
programs, and other material systems or information in each case reasonably
relating to the Project, the Project Site, the Purchased Assets or the Business
(including existing drawings in AutoCAD or similar programs, existing OEM
manuals, and other existing information and data (in electronic form where
applicable) necessary to enable parallel migration to Purchaser’s information
systems); and (ii) such access to the Project, the Project Site, the Purchased
Assets, the Business (including offices and facilities) and the Project’s plant
manager, the Project’s operations manager, and procurement, environmental,
accounting, tax, legal, human resources and information technology agents and
representatives and other agents, representatives, and employees of Seller and
its Affiliates involved with the Business, in each case during normal business
hours, as Purchaser may request for any reasonable purpose in connection with
the Transactions, including for purposes of evaluating the condition, operations
and operating characteristics of the Purchased Assets, supporting the
consummation of the Transactions or the safe and efficient transfer of the
operations of the Project, “shadowing” of Seller’s employees by employees and
representatives of Purchaser or its Affiliates for the purpose of observing
Seller’s employees in the course of performance of their duties (provided that
such activities do not interfere with Seller’s normal operations at the
Project), or making or conducting any surveys, assessments, inspections or tests
that Purchaser considers reasonably necessary to verify the satisfaction of any
of the conditions set forth in Article 8 or the accuracy and completeness of any
of Seller’s and Dynegy’s representations and warranties herein or otherwise
considers reasonably necessary. Seller and Dynegy acknowledge that such
inspections and tests may include boundary and other surveys of the Real
Property (or any portion thereof), soil tests and borings and other engineering
studies, environmental tests and assessments, and inspections for due diligence
purposes in connection with the Transactions, including determining or verifying
the location and adequacy of utilities and other improvements. Seller and Dynegy
further acknowledge that, in connection with such inspections and tests,
Purchaser may contact any Governmental Authority having jurisdiction over
Seller, any of its Affiliates or any of the Purchased Assets as part of
Purchaser’s due diligence investigation with respect to the Purchased Assets.
Seller and Dynegy hereby consent to any such contact. Seller and Dynegy will,
upon request, disclose all existing plant operational and maintenance
documentation and procedures and will cooperate with Purchaser’s efforts to
obtain sufficient understanding of the daily operation of the Project to
facilitate Purchaser’s ability to independently operate the Project as a
reasonably prudent operator; provided that Seller and Dynegy shall have no
liability for the level of training provided to Purchaser or its representatives
or for the efficacy of Purchaser’s personnel’s familiarization with the Project
or its operations, other than for gross negligence, willful misconduct, or fraud
on the part of Seller or Dynegy or their Affiliates.

(b) Without limiting the generality of the foregoing, Seller and Dynegy shall
provide Purchaser with access to information and personnel sufficient to allow
Purchaser to assess and determine to its reasonable satisfaction the presence,
scope and extent of any Environmental Conditions at the Project Site, the
accuracy of Seller’s and Dynegy’s representations and warranties in
Section 4.15, the status of any Remediation and other related matters. This
right of access shall include any requests for information directed to Seller or
Dynegy or to any Governmental Authority with jurisdiction over the Project or
the Project Site, as well as access to the Project Site by the Environmental
Consultant or any qualified professional consultant selected by Purchaser for
the purpose of performing investigations or assessments necessary or appropriate
in Purchaser’s reasonable discretion to assess the foregoing,

 

-52-



--------------------------------------------------------------------------------

including the status of any Remediation or response to any Release of Hazardous
Substances. Seller and Dynegy hereby consent, for the purpose of this
Section 6.10(b) and otherwise, to any such investigation.

(c) The Confidentiality Agreement shall terminate upon the Closing, with neither
party having any continuing liability thereunder.

(d) Seller and Dynegy agree, if the Closing occurs, until two years after the
Closing Date, to (i) keep all confidential, proprietary or competitively
sensitive information relating to the Project, the Project Site, or the other
Purchased Assets (“Competitive Information”) confidential and not disclose or
reveal any such information to any other third party (other than their
Affiliates, representatives and agents) and (ii) not use any such information
for any purpose other than in connection with the consummation of the
Transactions. Notwithstanding the foregoing, if Seller or Dynegy is requested or
required by Laws, a Governmental Authority or a stock or commodity exchange to
disclose any Competitive Information, or required to do so in connection with
any dispute, suit or proceeding, then Seller or Dynegy shall provide Purchaser
with prompt notice of such request or requirement in order to enable Purchaser
to (i) seek an appropriate protective order or other remedy, (ii) consult with
Seller and Dynegy with respect to Seller and Dynegy taking steps to resist or
narrow the scope of such request or legal process or (iii) waive compliance, in
whole or in part, with the terms of this Section 6.10(c). If, in the absence of
a protective order or other remedy or waiver of the terms of this
Section 6.10(c), Seller or Dynegy determines in its reasonable discretion that
it is required by Laws or any Governmental Authority or a stock or commodity
exchange or if required to do so in connection with any dispute, suit or
proceeding to disclose any Competitive Information, then Seller or Dynegy may
disclose such Competitive Information without any liability to Purchaser. The
Parties agree, because damages would be an inadequate remedy, that Purchaser
shall be entitled to seek specific performance and injunctive relief as remedies
for any breach of this Section 6.10(c).

Section 6.11 Employee Matters.

(a) Purchaser has no obligation to employ or retain any Employees, independent
contractors or any other Persons providing services to the Project or to assume
any employment Contracts, Employee Plans, or other Contracts related thereto and
shall have no obligations or liability thereunder. Seller shall not make, and
shall cause its Affiliates not to make, any written or verbal agreement,
representation or statement to current or former Employees or any other Persons
about the possibility of employment or retention on the Project with Purchaser
or any of its Affiliates that is inconsistent with the provisions of this
Section 6.11.

(b) Purchaser may, in Purchaser’s sole discretion, but upon the approval of
Seller, which shall not be unreasonably withheld, interview and communicate with
any current or former Employees about the possibility of employment with
Purchaser and, in Purchaser’s sole discretion, elect to offer employment to any
such Employees that would be contingent upon, and would not commence earlier
than, the Closing and only on such terms and conditions as Purchaser shall
determine. Purchaser shall have full and absolute discretion in determining the
terms, conditions, and benefits relating to such employment. Nothing in this
Agreement shall obligate Purchaser to continue after the Closing the employment
of any Employee or to offer

 

-53-



--------------------------------------------------------------------------------

employment on the same terms or conditions or with the same benefits offered by
Seller. If Purchaser elects to offer employment to any such Employees and such
individuals become employees of Purchaser, such individuals shall be considered,
for all purposes, as newly-hired employees of Purchaser as of such individual’s
first day of active employment with Purchaser. In the event Purchaser decides to
hire any such Employees, Purchaser shall notify Seller of such decision and
Seller shall to the full extent of Seller’s authority and ability release such
Employees from any confidentiality agreements or any other agreement with
respect to matters relating to the Project, any of the Purchased Assets or the
Transactions that may interfere with such Employees’ prospective employment with
Purchaser. Nothing in this Agreement shall create any claim or right on the part
of any Employee and no such Employee shall be entitled to assert any claim or
right hereunder. Seller, Dynegy and their Affiliates shall remain liable for all
costs, expenses, liabilities, claims, wages, benefits, severances, separation,
taxes, unemployment, and all other obligations of any nature whatsoever with
respect to the Employees and relating in any way to their employment with Seller
or any of its Affiliates or Predecessors-in-Interest, and Seller and Dynegy
shall indemnify and hold Purchaser harmless with respect to the same.

(c) With respect to any “mass layoff” or “plant closing” as defined by the WARN
Act or similar applicable state or local Law affecting any Employees or other
individuals performing work or services related to or for the Project who may be
legally classified as employees of Seller or any of its Affiliates, Seller
shall, and Seller shall cause its Affiliates (as applicable) to (i) comply fully
with the WARN Act and any similar applicable state or local Law, and
(ii) perform and discharge the obligation, if any, to serve in a timely manner
and fashion all notices required by the WARN Act or similar applicable state or
local Law to Employees or other individuals performing work or services related
to or for the Project who may be legally classified as employees of Seller or
any of its Affiliates.

(d) Seller shall be responsible for providing all COBRA notices to Employees or
their qualified beneficiaries or dependents required as a result of the asset
sale contemplated herein or a COBRA qualifying event occurring prior thereto or
simultaneously therewith, and Seller shall be responsible for providing COBRA
continuation coverage to Employees and their qualified beneficiaries and
dependents who become entitled to COBRA continuation coverage as a result of the
asset sale contemplated herein or a COBRA qualifying event occurring prior to or
simultaneously with the asset sale contemplated herein.

Section 6.12 Additional Covenants of Seller. Seller and Dynegy hereby agrees
with and covenants to Purchaser that:

(a) Seller and Dynegy shall cooperate with Purchaser in assessing the Purchased
Assets and their operating characteristics in the interest of planning and
facilitating an orderly transition of the management of the Purchased Assets and
the Business, including the Project, or integration of the operations, systems,
processes, and other key business activities relating to the Project or the
Business, on the Closing Date.

(b) Seller and Dynegy shall use Commercially Reasonable Efforts to obtain
consents to assignments with respect to those agreements listed on Schedule
6.12(b) on terms and conditions acceptable to Purchaser in its reasonable
discretion.

 

-54-



--------------------------------------------------------------------------------

Section 6.13 Public Announcements. Except to the extent required by applicable
Law or the regulations of any stock or commodities exchange (and then only after
consultation with the other Party), none of the Parties nor their Affiliates
shall issue any press release or make any other public announcements concerning
the Transactions or the contents of this Agreement without the prior written
consent of the other Party.

Section 6.14 No Solicitation. From and after the Effective Date, Seller and its
Affiliates shall not, and shall not permit any of their respective officers,
directors, employees, contractors, representatives, including financial
advisors, agents, or representatives to, directly or indirectly, (a) solicit,
initiate, seek, respond to or take any other action to encourage inquiry or
submission or proposals of offers, or accept any offers, or enter into a
confidentiality agreement, letter of intent or purchase agreement or other
similar agreement with any Person other than Purchaser, with respect to the
acquisition of some or all of the Purchased Assets (whether as a single
acquisition or as part of an acquisition of a set or group of assets or equity)
or a merger, consolidation, business combination, sale of all or any material
portion of the securities of Seller or Dynegy or Dynegy Inc. or any similar
extraordinary transaction with respect to Seller or Dynegy or Dynegy Inc. (an
“Acquisition Proposal”) or (b) participate in any discussions or negotiations
regarding, or furnish to any Person other than Purchaser any information with
respect to, or otherwise cooperate in any way with or assist, facilitate or
encourage any Acquisition Proposal by any Person other than Purchaser. Seller
and Dynegy agree to notify Purchaser of all relevant terms of any inquiry or
proposal by any other Person to do any of the foregoing with respect to the
Purchased Assets which Seller, its Affiliates or any of their respective
officers, directors, employees, contractors, representatives or agents may
receive relating to any of such matters within two (2) Business Days of receipt
thereof and, if such inquiry or proposal is in writing, Seller or its Affiliates
shall deliver to Purchaser a copy of such inquiry or proposal. Any Acquisition
Proposal that was outstanding as of the Effective Date shall be promptly
rescinded in writing within 24 hours of the time that this Agreement is executed
and delivered by Seller, Dynegy, and Purchaser and any offers or inquiries
received relating to any such Acquisition Proposal pertaining to the Project or
the Business shall be promptly rejected in writing. Without limiting the
foregoing, subsequent to the Effective Date, none of Seller, Dynegy, or any of
their Affiliates will offer to sell any of the Purchased Assets other than
pursuant to this Agreement, including pursuant to any auction or other bidding
process. Notwithstanding the foregoing, with respect to a merger, consolidation,
business combination, sale of all or any material portion of the securities of
Dynegy or Dynegy Inc. or any similar extraordinary transaction with respect to
Dynegy or Dynegy Inc., Seller and Dynegy shall only be required to comply with
the requirements of this Section 6.14 if it could be reasonably believed that
such transaction would result in (i) a Material Adverse Effect on Seller or
Dynegy or (ii) Dynegy, or its successor, as applicable, having a lower credit
rating or otherwise being less able to fulfill its obligations under this
Agreement than Dynegy would absent such transaction.

Section 6.15 Environmental Permit Transfer. The Parties shall use all
Commercially Reasonable Efforts to cooperate diligently to complete the transfer
of any Environmental Permits and Emissions Allowances held by Seller and
required to be held by Purchaser for which Purchaser’s ownership or operation of
the Project or the Project Site under Environmental Laws. The Parties shall
pursue the transfer of such Environmental Permits and Emissions Allowances in
the manner specified by the Governmental Authorities, whether pre-closing or
post-closing.

 

-55-



--------------------------------------------------------------------------------

Should the transfer of any such Permit or Emissions Allowance to Purchaser not
be completed on or prior to the Closing, the Parties shall enter into a written
agreement wherein Seller grants Purchaser authorization to operate the Project
and/or the Project Site, as applicable, under the authority and pursuant to the
terms and conditions of Seller’s relevant Permit until such time as the
Governmental Authorities in question properly complete the transfer of that
Permit to Purchaser, if allowed under Environmental Laws. Notice of this written
agreement shall be provided to the Governmental Authority issuing or
transferring the Environmental Permit or Emissions Allowances.

Section 6.16 Current Evidence of Title.

(a) The following items shall be obtained with respect to the Project Site
(including all portions of Real Property included therein):

(i) Title commitments issued by the Title Insurer to insure title to all Real
Property, improvements, insurable appurtenances, if any, in the amount specified
in Section 8.7, covering such Real Property, naming Purchaser as the proposed
insured and having an effective date after the Effective Date (but no later than
the Closing Date), wherein the Title Insurer shall agree to issue an ALTA 1992
form owner’s policy of title insurance (or the ALTA 2006 form if adopted by the
State in which the Real Property is located) (each a “Title Commitment”).

(ii) Complete and legible copies of all documents listed as Schedule B –
Section 1 and Schedule B – Section 2 to such Title Commitments (the “Recorded
Documents”); and

(iii) An as-built survey of the Project (including all Real Property) made after
the Effective Date by a land surveyor licensed by the state where the Project
Site is located and bearing a certificate, signed and sealed by the surveyor,
certifying to Purchaser and the Title Insurer that:

(A) such survey was made (1) in accordance with “Minimum Standard Detail
Requirements for ALTA/ACSM As Built Surveys,” jointly established and adopted by
ALTA and ACSM in 2005, and includes Items 1-4, 6, 7(a), 7(b)(1), 7(c), 8-11 and
13 of Table A thereof, and (2) pursuant to the Accuracy Standards (as adopted by
ALTA and ACSM and in effect on the date of said certificate) of an “Urban”
survey; and

(B) such survey reflects the locations of all building lines, easements and
areas affected by any Recorded Documents affecting such Real Property as
disclosed in the Title Commitment (identified by issuer, commitment number, and
an effective date after the Effective Date) as well as any encroachments onto
the Real Property or by the Improvements onto any easement area or adjoining
property (each a “Survey”).

(b) Each Title Commitment shall include the Title Insurer’s requirements for
issuing its title policy, which requirements shall be met by Seller on or before
the Closing Date (including those requirements that must be met by releasing or
satisfying monetary Encumbrances).

 

-56-



--------------------------------------------------------------------------------

(c) If any of the following shall occur (collectively, a “Title Objection”):

(i) any Title Commitment or other evidence of title or search of the appropriate
real estate records discloses that any Person other than Seller has title to the
insured estate covered by the Title Commitment;

(ii) any title exception is disclosed in Schedule B-2 to any Title Commitment
that is not a Permitted Encumbrance or one that Seller specifies when delivering
the Title Commitment to Purchaser as one that Seller will cause to be deleted
from the Title Commitment concurrently with the Closing, including any
exceptions that pertain to Encumbrances securing any loans that do not
constitute an Assumed Liability; or

(iii) any Survey discloses any matter that is not a Permitted Encumbrance,

then Purchaser shall notify Seller in writing (“Purchaser’s Notice”) of such
matters by the later of (A) thirty (30) days after receiving all of the Title
Commitments, Surveys and copies of Recorded Documents for the Real Property, and
(B) thirty (30) days following the Effective Date. Any matters reflected in the
Title Commitments, Surveys and copies of Recorded Documents that are not
objected to by Purchaser prior to the expiration of said thirty (30) days shall,
as to the portions of the Real Property shown to be affected thereby, be
considered “Permitted Encumbrances”, provided that in no event may any matter or
instrument which affects the Real Property become a Permitted Encumbrance prior
to the time Purchaser has (i) been advised in writing by the Title Insurer or
Seller of its existence and (ii) failed to object to said encumbrance for a
period of thirty (30) days following Purchaser’s receipt of written notification
of the existence of such Encumbrance or the instrument creating such
Encumbrance, and in no event shall any monetary Encumbrances or assessments be
Permitted Encumbrances.

(d) Seller and Dynegy shall cure each Title Objection and take all steps
required by the Title Insurer to eliminate each Title Objection as an exception
to the Title Commitment, provided that if the cure of any Title Objection (other
than a Title Objection constituting a voluntary Encumbrance created by, through,
or under Seller, Dynegy, or their Affiliates) cannot reasonably be expected to
be eliminated at a cost of less than $1,000,000 then Seller and Dynegy shall not
be required to eliminate such Title Objection as an exception to the Title
Commitment, and provided, further, that if Seller and Dynegy fail to eliminate
such Title Objection as an exception to the Title Commitment, then Purchaser
shall have the option to terminate this Agreement.

(e) Nothing herein waives Purchaser’s right to claim a breach of any
representations or warranties contained herein or to claim a right to
indemnification as provided herein if Purchaser suffers Losses as a result of a
misrepresentation with respect to the condition of title to the Real Property.

 

-57-



--------------------------------------------------------------------------------

(f) Except as provided below, all of the documents set forth in Section 6.16(a)
shall be obtained at Seller’s and Dynegy’s sole expense. Purchaser has obtained
the documents set forth in Section 6.16(a)(i), and Seller and Dynegy shall
reimburse Purchaser for Purchaser’s costs and expenses involved in obtaining
such documents (including the premium and endorsement costs associated with the
issuance of a title policy in accordance with the Title Commitment) within
thirty (30) of Seller’s receipt of an invoice therefor; provided, however, that
Seller’s and Dynegy’s liability pursuant to this sentence shall not exceed
$125,000. Seller and Dynegy shall furnish to Purchaser the documents set forth
in Sections 6.16(a)(ii) and 6.16(a)(iii) not later than thirty (30) days after
the Effective Date.

Section 6.17 Trade Name Removal. With respect to any name of Seller or any
related or similar trade names, trademarks, service marks, corporate names,
logos or any part, derivative or combination thereof that may appear on certain
of the Purchased Assets, Purchaser (i) shall use Commercially Reasonable Efforts
to remove, conceal, or obscure the same from the fixed Purchased Assets and
equipment within one (1) year following the Closing Date, (ii) shall not send to
third parties any stationary, letters, envelopes, invoice statements or other
material bearing the same with respect to Project business conducted by
Purchaser after the Closing, and (iii) is hereby granted, royalty-free and in
perpetuity, all rights and licenses necessary to allow Purchaser to display,
retain and use, subject to clause (i) above, all other Purchased Assets bearing
the same without violating the Intellectual Property Rights of Seller or its
Affiliates with respect thereto.

Section 6.18 Removal of Excluded Assets. At any time or from time to time, up to
thirty (30) days following the Closing, any and all of the Excluded Assets may
be removed from the Project by Seller (at no expense to Purchaser, but without
charge by Purchaser for temporary storage of such assets normally located at the
Project Site), provided that Seller shall do so (i) in a manner that does not
unduly or unnecessarily disrupt normal business activities at the Project and
(ii) after coordinating reasonably in advance the dates and times of removal
with Purchaser.

Section 6.19 Monthly Operating Reports. Seller shall prepare the Monthly
Operating Reports as of the last day of each calendar month consistent with
Seller’s current practices, and Seller shall deliver the Monthly Operating
Report for each calendar month to Purchaser on or about fifteen (15) days
following the last day of each calendar month.

Section 6.20 Existing Power Purchase Agreements and Proposed Tolling Agreement.
Concurrently herewith, Purchaser (as agent for the Entergy Operating Companies
set forth therein) and DYPM have executed the Tolling Agreement, which provides
that the commencement of the “Delivery Period” thereunder is subject to and
conditioned upon the satisfaction or waiver of certain conditions specified
therein, including Purchaser’s receipt of certain regulatory approvals and
treatment. In the event that the Delivery Period under the Tolling Agreement has
not commenced on or before September 30, 2007, then Purchaser shall, and Seller
and Dynegy shall cause DYPM to, negotiate in good faith an agreement on
substantially the same terms and conditions as the existing power purchase
agreement between Purchaser (as agent for the Entergy Operating Companies set
forth therein) and DYPM that expires on May 31, 2007 with a term lasting through
the end of the Delivery Period as provided for in the Tolling Agreement, with
the effectiveness of such new agreement conditioned upon, among other things,
Purchaser’s receipt of certain regulatory approvals and treatment on the same

 

-58-



--------------------------------------------------------------------------------

terms and conditions as those set forth in the Tolling Agreement, and with
Purchaser being obligated to use commercially reasonable efforts to obtain such
regulatory approvals and treatment. In the event that the Delivery Period under
the Tolling Agreement has not commenced as of the Closing Date, Purchaser and,
on behalf of DYPM, Dynegy and Seller agree that the existing power purchase
agreement between Purchaser (as agent for the Entergy Operating Companies set
forth therein) and DYPM that expires on May 31, 2009 shall be deemed terminated
and neither Purchaser nor DYPM shall have any further rights, duties, or
obligations thereunder (except for duties and obligations arising or accruing
prior to the date of such termination), and Seller and Dynegy shall cause DYPM
to promptly confirm such termination in writing.

ARTICLE 7

INDEMNIFICATION

Section 7.1 Indemnification by Seller and Dynegy.

(a) Purchaser Claims. Subject to Section 3.3(b), Section 7.1(b), Section 7.3(a)
and Section 7.5(a), from and after the Closing, Seller and Dynegy shall
indemnify, defend and hold harmless Purchaser, its Affiliates and each of their
respective officers, directors, employees, attorneys, agents, representatives
and successors and assigns (collectively, the “Purchaser Group”) from and
against any and all demands, suits, penalties, obligations, damages, claims,
losses, liabilities, payments, costs and expenses (“Losses”), including
reasonable legal, accounting and other fees and expenses in connection therewith
and costs and expenses incurred in connection with investigations and settlement
proceedings, which arise out of, are in connection with or relate to the
following (collectively, “Purchaser Claims”), in each case excluding Losses to
the extent caused by the sole, joint or concurrent negligence of any Person
included in the Purchaser Group but including such Losses to the extent that
they are caused by the sole, joint or concurrent negligence, strict liability or
other fault of any Person not included in the Purchaser Group:

(i) any breach or violation of any covenant, obligation or agreement of Seller
or Dynegy set forth in this Agreement;

(ii) any breach or inaccuracy of any of the representations or warranties made
by Seller or Dynegy in this Agreement or any of the Ancillary Agreements,
whether such representation or warranty is made as of the Effective Date or the
Closing Date or in any certificate to be delivered by Seller or Dynegy pursuant
hereto; provided, that for purposes of determining the amount of Losses
sustained or incurred thereby, for purposes of this Section 7.1(a), such
representations and warranties shall be interpreted without giving effect to the
words “material”, “materially”, “Material Adverse Effect”, or words of similar
effect;

(iii) Seller’s ownership, operation or use of any of the Excluded Assets or
Seller’s employment or termination of employment of any Employee or Former
Employee;

 

-59-



--------------------------------------------------------------------------------

(iv) the Excluded Liabilities (including any Environmental Condition,
Environmental Claim, or Environmental Liability described as an Excluded
Liability in Section 2.4(a) or Section 2.4(e), and including any Third Party
Claim relating to, in connection with or arising out of the ownership, operation
or use of any of the Purchased Assets, to the extent relating to any period of
time on or prior to the Closing Date or any other matter relating to the
Business or the Purchased Assets, to the extent relating to any period of time
on or prior to the Closing Date);

(v) without limiting the obligations under Section 7.1(a)(iv), payment of any
Tax relating to Purchased Asset not located on the approximately 20.37 acre
parcel of land upon which the Project is located, near Sulphur, Louisiana, to
the extent that such Tax relates to any period prior to the Closing Date; or

(vi) any Third Party Claim of intellectual property infringement.

(b) Seller and Dynegy Limitations.

(i) The aggregate damages to which the Purchaser Group shall be entitled under
Section 7.1(a)(ii) shall be limited to $14,000,000; provided, however, that the
foregoing damage limitation shall not apply to indemnification based upon or
resulting from any breach or inaccuracy of any of the representations or
warranties set forth in Section 4.1 (Organization and Existence), Section 4.2
(Execution, Delivery and Enforceability), Section 4.10(a) (Owned Real Property),
Section 4.14 (Brokers), Section 4.16 (Tax Matters), or Section 4.26 (Claims).

(ii) The Purchaser Group shall not be entitled to any punitive, incidental,
indirect, special or consequential damages included in any Purchaser Claim or
otherwise resulting from, in connection with or arising out of this Agreement or
the Ancillary Agreements, including such damages for lost revenues, income or
profits, diminution in value of the Project or for any other damage or loss
resulting from the disruption to or loss of operation of the Project; provided
that this limitation shall not apply to any Purchaser Claim for indemnification
from any punitive, incidental, indirect, special or consequential damages
awarded against Purchaser as a result of a Third Party Claim.

Section 7.2 Indemnification by Purchaser.

(a) Subject to Section 7.2(b), Section 7.3(a) and Section 7.5(a), from and after
the Closing, Purchaser shall indemnify, defend and hold harmless Seller and
Dynegy, their Affiliates and each of their respective officers, directors,
attorneys, agents, representatives and successors and assigns (collectively, the
“Seller Group”), from and against any and all Losses which arise out of or
relate to the following (collectively, “Seller Claims”), in each case excluding
Losses to the extent caused by the sole, joint or concurrent negligence of any
Person included in the Seller Group but including such Losses to the extent that
they are caused by the sole, joint or concurrent negligence, strict liability or
other fault of any Person not included in the Seller Group:

(i) any breach or violation of any covenant, obligation or agreement of
Purchaser set forth in this Agreement;

 

-60-



--------------------------------------------------------------------------------

(ii) any breach or inaccuracy of any of the representations or warranties made
by Purchaser in this Agreement or any of the Ancillary Agreements, whether such
representation or warranty is made as of the Effective Date or the Closing Date
or in any certificate to be delivered by Purchaser pursuant hereto; provided,
that for purposes of determining the amount of Losses sustained or incurred
thereby, for purposes of this Section 7.2(a), such representations and
warranties shall be interpreted without giving effect to the words “material”,
“materially”, “Material Adverse Effect”, or words of similar effect;

(iii) the failure of Purchaser to pay, perform or discharge any of the Assumed
Liabilities as and when due; or

(iv) any Third Party Claim relating to or arising out of the ownership,
operation, or use of any of the Purchased Assets to the extent relating to any
period of time after the Closing Date.

(b) Purchaser Limitations.

(i) The aggregate damages to which the Seller Group shall be entitled under
Section 7.2(a)(ii) shall be limited to $14,000,000; provided, however, that the
foregoing damage limitation shall not apply to indemnification based upon or
resulting from any breach or inaccuracy of any of the representations or
warranties set forth in Section 5.1 (Organization and Execution), Section 5.2
(Execution, Delivery and Enforceability), or Section 5.4 (Brokers).

(ii) The Seller Group shall not be entitled to any punitive, incidental,
indirect, special or consequential damages included in any Seller Claim or
otherwise resulting from, in connection with or arising out of this Agreement or
the Ancillary Agreements, including such damages for lost revenues, income or
profits, diminution in value of the Project or for any other damage or loss
resulting from the disruption to or loss of operation of the Project; provided
that this limitation shall not apply to any Seller Claim for indemnification
from any punitive, incidental, indirect, special or consequential damages
awarded against Seller or Dynegy as a result of a Third Party Claim.

Section 7.3 Survival; Notice of Claim.

(a) All representations and warranties set forth in this Agreement or the
Ancillary Agreements shall survive the Closing as follows:

(i) The representations and warranties contained in Section 4.1 (Organization
and Existence), Section 4.2 (Execution, Delivery and Enforceability),
Section 4.14 (Brokers), Section 4.16 (Tax Matters), Section 5.1 (Organization
and Existence), Section 5.2 (Execution, Delivery and Enforceability), and
Section 5.4 (Brokers) shall survive for the applicable statute of limitations
plus thirty (30) days thereafter.

 

-61-



--------------------------------------------------------------------------------

(ii) The representations and warranties contained in Section 4.15 (Environmental
Matters) shall survive until the second anniversary of the Closing Date.

(iii) All other representations and warranties shall survive until the second
anniversary of the Closing Date.

(b) Subject to the terms of this Agreement and upon receipt of notice of the
assertion of a claim or of the commencement of any suit, action or proceeding
that is a Third Party Claim against any member of the Purchaser Group or the
Seller Group entitled to indemnification under Section 7.1 or Section 7.2,
respectively, such Person entitled to indemnification hereunder (the
“Indemnitee”) shall promptly notify the Party against whom indemnification is
sought (the “Indemnitor”) in writing of any Loss which the Indemnitee has
determined has given or could give rise to a claim under Section 7.1 or
Section 7.2. Such written notice is herein referred to as a “Notice of Claim.” A
Notice of Claim shall specify, in reasonable detail, the facts known to the
Indemnitee regarding the claim. Subject to the terms of this Agreement, the
failure to provide (or timely provide) a Notice of Claim shall not affect the
Indemnitee’s rights to indemnification.

Section 7.4 Defense of Third Party Claims. Within fifteen (15) days of its
receipt of a Notice of Claim (the “Notice Period”), the Indemnitor shall
irrevocably notify the Indemnitee whether or not it will indemnify the
Indemnitee, at Indemnitor’s sole cost and expense, against the Third Party
Claim(s) set forth in the Indemnity Notice. The failure of the Indemnitor to
provide such notice within the Notice Period shall be deemed a refusal to
provide the requested indemnity.

(a) If the Indemnitor notifies the Indemnitee within the Notice Period that it
shall indemnify the Indemnitee against the Third Party Claim then, except as
hereinafter provided, the Indemnitor shall contest and defend, at its sole cost
and expense, with counsel of its choosing that is reasonable acceptable to the
Indemnitee, any such Third Party Claim; provided, however, that the Indemnitor
shall not, without the prior written consent of the Indemnitee, permit a default
judgment or consent to the entry of any judgment against the Indemnitee, enter
into any settlement or compromise that does not include, as an unconditional
term thereof, the giving by the claimant or plaintiff to the Indemnitee of a
release, in form and substance satisfactory to the Indemnitee, from all
liability in respect of such Third Party Claim, or enter into any settlement or
compromise that contains an admission or acknowledgement of guilt or criminal
wrongdoing or a violation of any applicable Law or Order by any member of the
indemnified Seller Group or Purchaser Group, as applicable. If the Indemnitee
desires to participate in the defense or settlement of any Third Party Claim
that the Indemnitor is defending under this Section 7.4(a), it may do so at its
sole cost and expense with counsel of its choosing; provided that such
participation shall be at the sole cost and expense of the Indemnitor if the
Indemnitee reasonably believes that separate counsel is necessary to protect its
interests with respect to a Third Party Claim involving both Indemnitee and
Indemnitor. The Indemnitee may not, without the prior written consent of the
Indemnitor, which shall not be unreasonably withheld, delayed or conditioned,
compromise or settle any Third Party Claim defended by the Indemnitor hereunder
so long as the Indemnitor is conducting such defense in good faith. The
Indemnitor may at any time request the Indemnitee to agree to the abandonment of
the contest of the Third Party Claim or to the payment or compromise by the
Indemnitor of the asserted claim

 

-62-



--------------------------------------------------------------------------------

or demand, provided that such payment or compromise will include a release, in
form and substance satisfactory to the Indemnitee, from all liability in respect
of such Third Party Claim, and will not contains an admission or acknowledgement
of guilt or criminal wrongdoing or a violation of any applicable Law or Order by
any member of the indemnified Seller Group or Purchaser Group, as applicable. If
the Indemnitee does not object in writing within fifteen (15) days of the
Indemnitor’s request, the Indemnitor may proceed with the action stated in the
request. If, within that fifteen (15) day period, the Indemnitee notifies the
Indemnitor in writing that it has determined that the contest should be
continued, the Indemnitor shall be liable under this Article 7 only for an
amount up to the amount which the Indemnitor had proposed be accepted in payment
or compromise.

(b) If the Indemnitor does not defend the Indemnitee against a Third Party
Claim, whether by not giving the Indemnitee the required notice within the
Notice Period or otherwise, the Indemnitee, upon further notice to the
Indemnitor, shall have the right to undertake and control the defense of such
Third Party Claim in such manner as it deems appropriate, including the terms of
any compromise or settlement of such Third Party Claim, and the Indemnitor shall
be bound by the actions taken and result obtained by the Indemnitee.

Section 7.5 Cooperation. The Party defending the Third Party Claim shall consult
with the other Party throughout the pendency of the Third Party Claim regarding
the investigation, defense, settlement, trial, appeal or other resolution of the
Third Party Claim. The Parties shall cooperate in the defense of the Third Party
Claim. If the Indemnitor assumes the defense of a Third Party Claim in
accordance with Section 7.4(a), then: (i) the Indemnitor shall have reasonable
access, during normal business hours and following reasonable notice, to
employees of the Indemnitee who may have knowledge, material, documents or
information relevant to the defense of any Third Party Claim; (ii) the
Indemnitee shall make available to the Indemnitor, at reasonable times and for
reasonable periods, its employees and its representatives and such records and
other materials in the Indemnitee’s possession or control and reasonably
required by them for use in contesting any Third Party Claim (subject to
obtaining an agreement to maintain the confidentiality of confidential or
proprietary materials in a form reasonably acceptable to the Indemnitor and the
Indemnitee), and (iii) if and to the extent reasonably requested by the
Indemnitor, the Indemnitee shall cooperate with the Indemnitor and its counsel
in contesting such Third Party Claim or, if appropriate, in making any
counterclaim against the Person asserting the Third Party Claim, or any cross
complaint relating to such Third Party Claim against any other Person. The
Indemnitor shall reimburse the Indemnitee for any out-of-pocket expenses
incurred by Indemnitee in cooperating with or acting at the request of the
Indemnitor.

7.6 Minimum Claim. No Party shall have any liability or obligation to indemnify
under Section 7.1(a)(ii) or Section 7.2(a)(ii), unless and until the aggregate
amount for which such Party would be liable thereunder, but for this provision,
exceeds $500,000, in which event recovery by the Indemnified Parties shall
include the full aggregate amount of such liability, including such amounts as
do not exceed such threshold amount; provided, however, that the limitation in
this sentence shall not apply to any indemnifiable claim arising with respect to
Section 4.1 (Organization and Existence), Section 4.2 (Execution, Delivery and
Enforceability), Section 4.6 (Bankruptcy and Insolvency), Section 4.10(a) (Owned
Real Property), Section 4.14 (Brokers), Section 4.16 (Tax Matters), Section 5.1
(Organization and

 

-63-



--------------------------------------------------------------------------------

Existence), Section 5.2 (Execution, Delivery and Enforceability), or Section 5.4
(Brokers). Nothing in this Section 7.5(a) is intended to modify or limit a
Party’s liability or obligation hereunder for other indemnifiable claims.

Section 7.7 After-Tax Basis; Purchase Price Adjustment; Subrogation. Any and all
payments required to be made under this Article 7 shall be made on an After-Tax
Basis, and shall be treated by all Parties as an adjustment to the Purchase
Price if reasonable as a matter of Tax Laws. Upon the payment in full of the
amounts due to the Indemnitee in respect of any Third Party Claim as provided
herein, the Indemnitor shall be subrogated to the rights of the Indemnitee
against any Person with respect to the subject matter of such Third Party Claim.

Section 7.8 Specific Performance. Seller and Dynegy acknowledge that the
Transactions are unique and that Purchaser will be irreparably injured should
such Transactions not be consummated in a timely fashion. Consequently,
Purchaser will not have an adequate remedy at law if Seller and Dynegy shall
fail to sell the Purchased Assets when required to do so hereunder. In such
event, Purchaser shall have the right, in addition to any other remedy available
in equity or law, to specific performance of such obligation by Seller and
Dynegy, subject to Purchaser’s performance of its obligations hereunder.
Purchaser acknowledges that the Transactions are unique and that Seller and
Dynegy will be irreparably injured should such Transactions not be consummated
in a timely fashion. Consequently, Seller and Dynegy will not have an adequate
remedy at law if Purchaser shall fail to purchase the Purchased Assets when
required to do so hereunder. In such event, Seller and Dynegy shall have the
right, in addition to any other remedy available in equity or law, to specific
performance of such obligation by Purchaser, subject to Seller’s and Dynegy’s
performance of their obligations hereunder.

Section 7.9 Knowledge. The representations and warranties of the Parties set
forth herein, subject to the express exceptions thereto, shall not be affected
by any information furnished to, or any investigation or audit conducted before
or after the Effective Date or the Closing Date by, any of the Parties or their
respective representatives in connection with the Transactions. Each Party shall
be entitled to rely upon the representations and warranties of the other Party
set forth herein notwithstanding any investigation or audit conducted before or
after the Closing Date or the decision of any Party to complete the Closing. The
right to indemnification or other remedy based on any of the representations,
warranties, covenants or obligations in this Agreement or any of the Ancillary
Agreements shall not be affected by any investigation or audit conducted with
respect to, or any Knowledge acquired (or capable of being acquired) at any
time, whether before or after the execution and delivery of this Agreement or
the Closing Date, with respect to the accuracy or inaccuracy of or compliance
with, any such representation, warranty, covenant, or obligation.

Section 7.10 Exclusive Remedy. Notwithstanding anything to the contrary in this
Agreement, following the Closing, the indemnification provisions of this
Agreement are the sole and exclusive remedies for any Losses arising from or
relating to this Agreement and the Transactions. In furtherance of the
foregoing, all other rights or remedies available at law or in equity, in tort,
contract or otherwise are hereby waived, released and discharged by each Party.

 

-64-



--------------------------------------------------------------------------------

ARTICLE 8

PURCHASER’S CONDITIONS TO CLOSING

The obligation of Purchaser to consummate the Transactions shall be subject to
fulfillment at or prior to the Closing of the following conditions, except to
the extent Purchaser waives such fulfillment in writing:

Section 8.1 Compliance with Provisions. Seller and Dynegy shall have performed
or complied in all material respects with all covenants, obligations and
agreements contained in this Agreement and the Ancillary Agreements on its part
required to be performed or complied with at or prior to the Closing.

Section 8.2 HSR Act. The waiting period under the HSR Act applicable to the
consummation of the sale of the Purchased Assets contemplated hereby shall have
expired or been terminated.

Section 8.3 No Restraint. There shall be no:

(a) Preliminary or permanent Order which prevents the consummation of the
Transactions as herein provided; or

(b) Action taken, or Law enacted, promulgated or deemed applicable to the
Transactions, by any Governmental Authority which prohibits the consummation of
the Transactions as herein provided.

Section 8.4 Required Regulatory Approvals and Consents; Air Permit.

(a) All of Purchaser’s Required Regulatory Approvals shall have been obtained
and shall not have been granted subject to or containing any terms or conditions
not satisfactory to Purchaser, in its sole discretion, and shall be final and
not subject to appeal or otherwise subject to challenge or modification.

(b) All of Seller’s Required Regulatory Approvals and Seller’s Required Consents
shall have been made or obtained and shall be in such forms as could not
reasonably be expected to (i) materially impair the authority, right or ability
of Purchaser to consummate the Transactions, (ii) have a material adverse effect
on the business, assets, properties, financial condition, results of operations
or prospects of the Business or Purchaser, (iii) require any material
modification to this Agreement, any Ancillary Agreement or the Transactions, or
(iv) impose any restrictions upon Purchaser’s ownership or operation of the
Purchased Assets or Purchaser’s ownership of their respective assets or
operation of their respective businesses, including any restrictions on use of
assigned contracts.

(c) The Air Permits shall have been issued and are effective with respect to the
Project, and the terms and conditions set forth therein shall be satisfactory to
Purchaser in its sole discretion; provided that Purchaser hereby agrees that the
terms and conditions of the draft Air Permit issued by the Louisiana Department
of Environmental Quality in December, 2006 are satisfactory.

 

-65-



--------------------------------------------------------------------------------

Section 8.5 Representations and Warranties. The representations and warranties
of Seller and Dynegy set forth in this Agreement that are qualified with respect
to materiality (whether by reference to Material Adverse Effect or otherwise)
shall be true and correct in all respects, and the representations and
warranties of Seller and Dynegy set forth in this Agreement that are not so
qualified shall be true and correct in all material respects, on and as of the
Effective Date and the Closing Date, except to the extent that such
representations and warranties by their terms speak as of a date earlier than
the Closing Date, in which case they shall be true and correct as of such date.

Section 8.6 Officer’s Certificate. Purchaser shall have received a certificate
from Seller and Dynegy, executed on their behalf by an authorized officer, dated
the Closing Date, to the effect that the conditions set forth in Section 8.1,
Section 8.4 (to the extent relating to Seller’s Required Regulatory Approvals)
and Section 8.5 have been satisfied.

Section 8.7 Title Insurance. Title to the Real Property shall have been
evidenced by the willingness of a title insurance company reasonably acceptable
to Purchaser (the “Title Insurer”) to issue an owner’s policy of title insurance
in the amount of Fifty-Six Million Five Hundred Thousand dollars ($56,500,000)
with the endorsements set forth on Schedule 6.2, in the name of Purchaser on the
policy form consistent with Section 6.16 and that shall include only Permitted
Encumbrances and standard policy exceptions and conditions (the “Title Policy”).
The willingness of the Title Insurer to issue the Title Policies shall be
evidenced either by the issuance thereof at the Closing or by the Title
Insurer’s delivery of written commitments or binders, dated as of the Closing
Date (but insuring title as of the date title conveyance documents are
recorded), to issue such Title Policies within a reasonable time after the
Closing Date, subject to actual transfer of the real property in question.
Seller and Dynegy shall execute and deliver to the Title Insurer the affidavits
set forth as Exhibit D hereto in connection with the issuance of such Title
Policy.

Section 8.8 Material Adverse Effect. Since the Effective Date, no Material
Adverse Effect shall have occurred.

Section 8.9 Warranties. The Warranties listed in Schedule 8.9 shall be included
in the Purchased Assets to be assigned to Purchaser at the Closing and any
Consent required to be obtained from the grantor of any of such Warranties in
connection with the consummation of the Transactions shall have been obtained.

Section 8.10 No Condemnation. None of the Purchased Assets, including the
Project or the Project Site, in whole or in part, shall have become subject to
or threatened with any condemnation or eminent domain proceeding.

Section 8.11 No Unrepaired Casualty. If a Casualty Event shall have occurred,
Seller and Dynegy shall have, as applicable, completed the full repair or
restoration of the Damaged Portion in accordance with Section 6.7(d), including,
if required pursuant to Section 6.7(d), Seller and Dynegy shall have obtained
Purchaser’s written consent to Seller’s and Dynegy’s final acceptance of such
repair and restoration, or paid the amounts and made the transfers set forth in
Section 6.7(e).

 

-66-



--------------------------------------------------------------------------------

Section 8.12 Evidence of Cure. Purchaser shall have received evidence reasonably
satisfactory to it that any violations set forth in Schedule 4.4 and any
failures to comply set forth in Schedule 4.5 shall have been cured.

Section 8.13 Receipt of Other Documents. Purchaser shall have received the
following:

(a) Certificates of Good Standing with respect to Seller and Dynegy as of a
recent date issued by the Secretary of State of Delaware;

(b) Copies of the Articles of Organization and the Limited Liability Agreement
of Seller certified by the Secretary of State of Delaware, together with a
certificate of the Secretary or an Assistant Secretary (or similarly situated
individual) of Seller that none of such documents have been amended;

(c) Copies of the Articles/Certificate of Organization and the Bylaws of Dynegy
certified by the Secretary of State of Delaware, together with a certificate of
the Secretary or an Assistant Secretary (or similarly situated individual) of
Seller that none of such documents have been amended;

(d) Copies, certified by the Secretary or an Assistant Secretary (or similarly
situated individual) of Seller of resolutions of its board of directors or
similar governing body authorizing the execution and delivery by Seller of this
Agreement and each of the Ancillary Agreements to which it is a party and
authorizing the performance of its obligations hereunder and thereunder, as
applicable, and authorizing or ratifying the execution and delivery of, and
performance of its obligations under, all of the other agreements and
instruments, in each case, to be executed and delivered by Seller in connection
herewith;

(e) Copies, certified by the Secretary or an Assistant Secretary (or similarly
situated individual) of Dynegy of resolutions of its board of directors or
similar governing body authorizing the execution and delivery by Dynegy of this
Agreement and each of the Ancillary Agreements to which it is a party and
authorizing the performance of its obligations hereunder and thereunder, as
applicable, and authorizing or ratifying the execution and delivery of, and
performance of its obligations under, all of the other agreements and
instruments, in each case, to be executed and delivered by Dynegy in connection
herewith;

(f) A certificate of the Secretary or an Assistant Secretary (or similarly
situated individual) of Seller identifying the name and title and bearing the
signatures of the officers of Seller authorized to execute and deliver this
Agreement and each Ancillary Agreement to which it is a party and the other
agreements and instruments contemplated hereby;

(g) A certificate of the Secretary or an Assistant Secretary (or similarly
situated individual) of Dynegy identifying the name and title and bearing the
signatures of the officers of Dynegy authorized to execute and deliver this
Agreement and each Ancillary Agreement to which it is a party and the other
agreements and instruments contemplated hereby;

(h) Releases in form and substance reasonably satisfactory to Purchaser, as
contemplated by Section 6.11(a);

 

-67-



--------------------------------------------------------------------------------

(i) The Closing Inventory Report;

(j) The documents referenced in Section 3.1(a);

(k) Releases in a form reasonably acceptable to Purchaser for all Encumbrances
(other than Permitted Encumbrances) on the Project, the Project Site, or any of
the other Purchased Assets;

(l) Written confirmation from Dynegy that the LTSA will not apply to any portion
of the Purchased Assets following the Closing Date;

(m) Consents to assignments with respect to those agreements listed on Schedule
6.12(b) on terms and conditions acceptable to Purchaser in its reasonable
discretion;

(n) Evidence that all Encumbrances on the Purchased Assets that fall within
subsection (ii) of the definition of Permitted Encumbrances have been fully
satisfied;

(o) A receipt for the Purchase Price; and

(p) Evidence that the C-Ring Repair has been completed in accordance with Good
Utility Practices.

Section 8.14 Inspection. Purchaser shall have completed a pre-closing inspection
of the Project and the Project Site not more than thirty (30) days prior to the
Closing and confirmed and verified, to its reasonable satisfaction, (a) the
accuracy of Seller’s and Dynegy’s representations and warranties set forth in
Article 4 and Seller’s and Dynegy’s performance of and compliance with its
covenants set forth in this Agreement or any Ancillary Agreement, (b) that no
Material Adverse Effect shall have occurred since the Effective Date and that
there shall not have been any material adverse change in the physical condition
or operations of the Project or the Project Site since December 5, 2006, except
ordinary wear and tear or matters the subject of Section 6.7 and Section 8.11.

Section 8.15 Interconnection Transfer Agreement Closing. The transactions
contemplated by the Interconnection Transfer Agreement shall have been
consummated or shall occur contemporaneously with the Closing.

ARTICLE 9

SELLER’S AND DYNEGY’S CONDITIONS TO CLOSING

The obligation of Seller and Dynegy to consummate the Transactions shall be
subject to fulfillment at or prior to the Closing of the following conditions,
except to the extent Seller and Dynegy waive such fulfillment in writing:

Section 9.1 Compliance with Provisions. Purchaser shall have performed or
complied in all material respects with all covenants, obligations and agreements
contained in this Agreement and the Ancillary Agreements on its part required to
be performed or complied with at or prior to the Closing.

 

-68-



--------------------------------------------------------------------------------

Section 9.2 HSR Act. The waiting period under the HSR Act applicable to the
consummation of the sale of the Purchased Assets contemplated hereby shall have
expired or been terminated.

Section 9.3 No Restraint. There shall be no:

(a) Preliminary or permanent Order which prevents the consummation of the
Transactions as herein provided; or

(b) Action taken, or Law enacted, promulgated or deemed applicable to the
Transactions, by any Governmental Authority which prohibits the consummation of
the Transactions as herein provided.

Section 9.4 Required Regulatory Approvals and Consents.

(a) All of Seller’s Required Regulatory Approvals shall have been obtained, and
shall be final and not subject to appeal or otherwise subject to challenge or
modification.

(b) All of Purchaser’s Required Regulatory Approvals and Purchaser’s Required
Consents shall have been made or obtained and shall be in such forms as could
not reasonably be expected to (i) materially impair Seller’s, Dynegy’s, or
Purchaser’s authority, right or ability to consummate the Transactions or
(ii) have a material adverse effect on the business, assets, properties,
financial condition, results of operations or prospects of Seller.

Section 9.5 Representations and Warranties. The representations and warranties
of Purchaser set forth in this Agreement that are qualified with respect to
materiality (whether by reference to Material Adverse Effect or otherwise) shall
be true and correct in all respects, and the representations and warranties of
Purchaser set forth in this Agreement that are not so qualified shall be true
and correct in all material respects, on and as of the Effective Date and the
Closing Date, except to the extent that such representations and warranties by
their terms speak as of a date earlier than the Closing Date, in which case they
shall be true and correct as of such date.

Section 9.6 Officer’s Certificate. Seller shall have received a certificate from
Purchaser, executed on its behalf by an authorized officer, dated the Closing
Date, to the effect that the conditions set forth in Section 9.1, Section 9.4
(to the extent relating to Purchaser’s Required Regulatory Approvals) and
Section 9.5 have been satisfied.

Section 9.7 Receipt of Other Documents. Seller shall have received the
following:

(a) A Certificate of Good Standing with respect to Purchaser, as of a recent
date, issued by the Secretary of State of Texas;

(b) Certified copies of the Certificate of Incorporation and the By-laws of
Purchaser certified by the Secretary of State of Texas, together with a
certificate of the Secretary or an Assistant Secretary of Purchaser that none of
such documents have been amended;

 

-69-



--------------------------------------------------------------------------------

(c) Copies, certified by the Secretary or an Assistant Secretary of Purchaser,
of resolutions of the board of directors or similar governing body of Purchaser
authorizing the execution and delivery by Purchaser of this Agreement, and each
of the Ancillary Agreements to which it is a party and the performance of its
obligations hereunder and thereunder, and authorizing the execution and delivery
of, and performance of its obligations under, all of the other agreements and
instruments, in each case, to be executed and delivered by Purchaser in
connection herewith;

(d) A certificate of the Secretary or an Assistant Secretary of Purchaser,
identifying the name and title and bearing the signatures of the officers of
Purchaser authorized to execute and deliver this Agreement, and each Ancillary
Agreement to which Purchaser is a party and the other agreements and instruments
contemplated hereby;

Section 9.8 Interconnection Transfer Agreement Closing. The transactions
contemplated by the Interconnection Transfer Agreement shall have been
consummated or shall occur contemporaneously with the Closing.

ARTICLE 10

TERMINATION

Section 10.1 Rights to Terminate. To the extent set forth in Section 10.2, this
Agreement may be terminated (the date of such termination being the “Termination
Date”):

(a) At any time prior to the Closing, by mutual written consent of Seller and
Purchaser;

(b) By one Party upon written notice to the other Party on or after the
Expiration Date;

(c) By one Party upon written notice to the other Party if there has been a
material default or material breach of any representation, warranty, covenant or
other provision under this Agreement by such other Party that is not cured by
the earlier of the Closing Date or the date thirty (30) days after receipt by
such other Party of written notice from the terminating Party specifying with
particularity such breach or default;

(d) By one Party upon written notice to the other Party if at any time prior to
the Closing, (i) any federal or state court of competent jurisdiction shall have
issued an Order permanently restraining, enjoining or otherwise prohibiting the
Closing, and such Order shall have become final without the possibility of
appeal; or (ii) any Law shall have been enacted or issued by any Governmental
Authority which, directly or indirectly, prohibits the consummation of the
Transactions;

(e) By one Party upon written notice to the other Party if Purchaser reasonably
determines that any of Purchaser’s conditions to Closing set forth in Article 8
shall not be satisfied and will not be waived by Purchaser prior to the Closing
Date, including if Purchaser reasonably determines that the conditions specified
in Section 8.4 shall not be satisfied

 

-70-



--------------------------------------------------------------------------------

by Seller and Dynegy or waived by Purchaser prior to the Expiration Date on
terms satisfactory to Purchaser in accordance with the requirements of such
section;

(f) By one Party upon written notice to the other Party if there shall have
occurred since December 5, 2006, any event circumstance or condition that
individually or collectively shall have had or could reasonably be expected to
have a Material Adverse Effect;

(g) By Purchaser in accordance with Section 6.7;

(h) By Purchaser in accordance with Section 6.5(f) or Section 6.16(d); and

(i) By one Party upon written notice to the other Party if such other Party is
or becomes Bankrupt or there are proceedings pending or being contemplated by it
or threatened against it which could reasonably be expected to result in it
being or becoming Bankrupt.

Section 10.2 Effect of Termination. If there has been a termination pursuant to
Section 10.1, then this Agreement shall be deemed terminated, and all further
obligations of the Parties hereunder shall terminate, except that
(a) obligations incurred and liabilities relating to periods prior to the
termination, including obligations and liabilities related to the inaccuracy or
breach of any representation or warranty under this Agreement or any other
breach of this Agreement prior to the termination, shall survive and
(b) obligations under Section 6.2 and Article 11 and the Confidentiality
Agreement shall survive. The foregoing provisions shall not, however, limit or
restrict the availability of specific performance or other injunctive or
equitable relief to the extent that specific performance or such other relief
would otherwise be available to a Party hereunder.

Section 10.3 Liquidated Damages for Costs and Expenses. If Purchaser terminates
this Agreement pursuant to Section 10.1(c), Section 10.1(h), or Section 10.1(i)
(if Seller or Dynegy is the bankrupt party) then the Liquidated Damages for
Costs and Expenses shall become immediately due and payable by Seller and Seller
shall pay the Liquidated Damages for Costs and Expenses to Purchaser within ten
(10) calendar days of Seller’s receipt of notice of such termination (or, if
later, the date on which such notice is effective), by wire transfer of
immediately available funds to an account designated in writing by Purchaser.
The payment of the Liquidated Damages for Costs and Expenses constitutes
liquidated damages to reimburse Purchaser for the internal management,
technical, legal and general and administrative costs and expenses of Purchaser
with respect to, or that would not otherwise have been incurred absent, the
negotiation, execution, delivery and performance and termination under this
Agreement through the date of termination (the “Purchaser General Costs and
Expenses”). With respect to the Liquidated Damages for Costs and Expenses, the
Parties acknowledge and agree that (i) the damages of Purchaser associated with
the Purchaser General Costs and Expenses are likely to be substantial and
unreasonably difficult to quantify, (ii) the Liquidated Damages for Costs and
Expenses are a reasonable estimate of Purchaser’s actual damages for the
Purchaser General Costs and Expenses, (iii) payment of the Liquidated Damages
for Costs and Expenses are appropriate as liquidated damages and are not a
penalty, and (iv) payment of the Liquidated Damages for Costs and Expenses shall
be deemed Purchaser’s sole and exclusive remedy of Purchaser under this
Agreement for damages associated with Purchaser General Costs and Expenses, but
not for any other damages of Purchaser, such as, for illustrative purposes only,

 

-71-



--------------------------------------------------------------------------------

direct damages for any difference between the value of the Purchased Assets and
the Purchase Price that may be payable to Purchaser in accordance with the
provisions of Section 7.1. In addition to and along with the payment of
Liquidated Damages for Costs and Expenses, if Purchaser terminates this
Agreement pursuant to Section 10.1(c), Section 10.1(h), or Section 10.1(i) (if
Seller or Dynegy is the bankrupt party) then Seller will refund to Purchaser any
Extension Premium paid by Purchaser pursuant to Section 6.5(h).

ARTICLE 11

GENERAL PROVISIONS

Section 11.1 Entire Document; Amendments. This Agreement (including the Exhibits
and Schedules to this Agreement), the Ancillary Agreements, and the
Confidentiality Agreement contain the entire agreement between the Parties with
respect to the Transactions, and supersede all negotiations, representations,
warranties, commitments, offers, contracts and writings (except for the
Confidentiality Agreement and any Ancillary Agreements executed prior to the
Effective Date) prior to the Effective Date, written or oral. No modification or
amendment of any provision of this Agreement shall be effective unless made in
writing and duly signed by the Parties referring specifically to this Agreement.

Section 11.2 Schedules. Seller may from time to time notify Purchaser of any
changes or additions to any of Seller’s Schedules to this Agreement and
Purchaser may from time to time notify Seller of any changes or additions to any
of Purchaser’s Schedules to this Agreement by the delivery of amendments or
supplements thereto. No such notification, change, addition, amendment or
supplement shall become effective or cure any breach of any representation or
warranty, covenant or other provision of this Agreement unless and until the
same has been approved by the other Party in its sole discretion.

Section 11.3 Counterparts, Signatures, and Originals. This Agreement may be
executed in one or more counterparts, each of which is an original, but all of
which together constitute one and the same instrument. The Parties agree that
this Agreement, Ancillary Agreements any other document issued pursuant to this
Agreement, or document referenced by the foregoing, will be considered signed
when the signature of a party is delivered by facsimile transmission. Such
facsimile signature shall be treated in all respects as having the same effect
as an original signature. Any original of this Agreement, Ancillary Agreements
any other document issued pursuant to this Agreement, or document referenced by
the foregoing may be photocopied and stored on computer tapes and disks (the
“Imaged Document”). The Imaged Document, if introduced in printed format in its
original form in any judicial, arbitral, mediation, regulatory, or
administrative proceeding, will be admissible as between the Parties to the same
extent and under the same conditions as other business records originated and
maintained in documentary form. Neither Party shall object to the admissibility
of the Imaged Document (or photocopies of the Imaged Document) on the basis that
such were not originated or maintained in documentary form, under a hearsay
rule, a best evidence rule or other evidentiary rule.

Section 11.4 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be valid, binding and enforceable
under applicable Law, but if any provision of this Agreement is held to be
invalid, void (or voidable) or unenforceable

 

-72-



--------------------------------------------------------------------------------

under applicable Law, such provision shall be ineffective only to the extent
held to be invalid, void (or voidable) or unenforceable, without affecting the
remainder of such provision or the remaining provisions of this Agreement. To
the extent permitted by Law, the Parties waive any provision of Law that renders
any provision hereof prohibited or unenforceable in any respect.

Section 11.5 Assignment. The rights under this Agreement shall not be assignable
or transferable nor the duties delegable by either Party without the prior
written consent of the other Party, which consent may be granted or withheld in
such other Party’s sole discretion. Notwithstanding the foregoing, Purchaser may
(i) grant to its lenders a security interest in its rights under this Agreement
and the power to assign the same in connection with an exercise of such lenders’
remedies, (ii) assign (after the Closing) its rights hereunder to any Person or
Persons acquiring the Purchased Assets, (iii) assign all of its rights hereunder
prior to the Closing either to an Affiliate or as otherwise may be necessary or
appropriate for a lease financing or similar financing, or (iv) if completion by
Purchaser of the business separation of its Texas and Louisiana jurisdictional
operations has occurred, assign its rights and obligations hereunder prior to
the Closing to the newly formed company holding all or substantially all of
Purchaser’s existing Louisiana jurisdictional assets. Any assignment effected in
accordance with this Section 11.5 shall not relieve the assigning Party of its
obligations and liabilities under this Agreement and the Ancillary Agreements.
Any purported assignment or delegation not effected in accordance with this
Section 11.5 shall be deemed void.

Section 11.6 Governing Law. The validity, interpretation and effect of this
Agreement are governed by and shall be construed in accordance with the laws of
the State of New York without regard to conflicts of law doctrines (other than
Section 5-1401 of the New York General Obligations Law), except to the extent
that (i) certain matters are preempted by federal law or are governed by the law
of the respective jurisdiction of incorporation or formation, as applicable of
the Parties or (ii) certain matters with respect to real property are governed
by the law of the State of Louisiana. Any action or proceeding arising under
this Agreement shall be adjudicated in Houston, Texas, and each Party waives any
right to claim improper venue (to the maximum extent permitted by applicable
Law) or to seek a new venue based on the doctrine of forum non-conveniens and
any other right to transfer venue from that specified herein and acknowledges
the importance of this provision to the agreement of the Parties to enter into
this Agreement.

Section 11.7 Waiver of Jury Trial. EACH OF THE PARTIES EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING OUT OF OR
IN CONNECTION WITH THIS LETTER OF INTENT.

Section 11.8 Notices. Unless this Agreement specifically requires otherwise, any
notice, Claim, demand or request provided for in this Agreement, or served,
given or made in connection with it, shall be in writing and shall be deemed
properly served, given or made if delivered in person or sent by facsimile or
sent by registered or certified mail, postage prepaid, or by a nationally
recognized overnight courier service that provides a receipt of delivery, in
each case, to the Parties at the addresses specified below:

 

-73-



--------------------------------------------------------------------------------

If to Seller to:

Calcasieu Power, LLC

1000 Louisiana, Suite 5800

Houston, Texas 77002

Attention: President

Fax: (713) 507-6588

with a copy to:

Calcasieu Power, LLC

1000 Louisiana, Suite 5800

Houston, Texas 77002

Attention: General Counsel

Fax: (713) 767-8510

and

If to Dynegy to:

Dynegy Holdings, Inc.

1000 Louisiana, Suite 5800

Houston, Texas 77002

Attention: Executive Vice President, Commercial & Development

Fax: (713) 767-5181

with a copy to:

Dynegy Holdings, Inc.

1000 Louisiana, Suite 5800

Houston, Texas 77002

Attention: General Counsel

Fax: (713) 356-2185

and

If to Purchaser to:

Entergy Gulf States, Inc.

c/o Entergy Services, Inc.

10055 Grogans Mill Road

The Woodlands, TX 77380

Attention: Vice President, Commercial Operations

Fax: (281) 297-3929

 

-74-



--------------------------------------------------------------------------------

with a copy to:

Entergy Services, Inc.

10055 Grogans Mill Road

The Woodlands, TX 77380

Attention: Associate General Counsel

Fax: (281) 297-3753

Any Party may from time to time change its address for the purpose of notices to
that Party by a similar notice specifying a new address, but no such change is
effective until it is actually received by the Party sought to be charged with
its contents. Notice given by personal delivery, mail or overnight courier
pursuant to this Section shall be effective upon physical receipt. Notice given
by facsimile pursuant to this Section shall be effective as of the date of
confirmed delivery if delivered before 5:00 p.m. Central Time on any Business
Day or the next succeeding Business Day if confirmed delivery is after 5:00 p.m.
Central Time on any Business Day or during any non-Business Day.

Section 11.9 No Third Party Beneficiaries. Except as may be specifically set
forth in this Agreement, nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any Person other than the Parties, their respective permitted
successors and assigns, and any Person benefiting from the indemnities provided
herein, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third Persons to any Party, nor give any third
Persons any right of subrogation or action against any Party.

Section 11.10 No Joint Venture. Nothing contained in this Agreement creates or
is intended to create an association, trust, partnership or joint venture or
impose a trust or partnership duty, obligation or liability on or with regard to
any Party.

Section 11.11 Waiver of Compliance. To the extent permitted by applicable Law,
any failure to comply with any obligation, covenant, agreement or condition set
forth herein or in any Ancillary Agreement, or any breach of any representation
or warranty set forth herein or in any Ancillary Agreement, may be waived by the
Party entitled to the benefit of such obligation, covenant, agreement,
condition, representation or warranty only by a written instrument signed by
such Party that expressly waives such failure or breach, but any such waiver
shall not operate as a waiver of, or estoppel with respect to, any prior or
subsequent failure to comply therewith or breach thereof. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, or the waiver of
the fulfillment of any such condition, shall not affect the right to
indemnification or other remedy based on such representation, warranty, covenant
or obligation. The failure of a Party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights. A waiver by a Party of the performance of any covenant, condition,
representation or warranty of the other Party shall not invalidate this
Agreement, nor shall such waiver be construed as a waiver of any other covenant,
condition, representation or warranty. A waiver by a Party of the time for
performing any act shall not constitute a waiver of the time for performing any
other act or the time for performing an identical act required to be performed
at a later time.

 

-75-



--------------------------------------------------------------------------------

Section 11.12 Attorneys’ Fees. In any litigation or other proceeding between the
Parties relating to this Agreement, the prevailing party shall be entitled to
recover from the other its direct out-of-pocket costs incurred in connection
with such litigation or proceeding, including reasonable attorneys’ fees and
other legal expenses.

Section 11.13 Nature of Dynegy’s Obligations. In all instances where an
obligation is imposed upon Seller under this Agreement but no similar obligation
is expressly imposed upon Dynegy, Dynegy shall nevertheless be responsible for
any Losses arising from or related to Seller’s breach of such obligation. This
Section 11.13 shall in no way limit Seller’s or Dynegy’s obligations under this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

-76-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first set forth above.

 

CALCASIEU POWER, LLC a Delaware limited liability company By   /s/ STEPHEN A.
FURBACHER   Name: Stephen A. Furbacher   Title: President DYNEGY HOLDINGS INC. a
Delaware Corporation By   /s/ LYNN A. LEDNICKY   Name: Lynn A. Lednicky   Title:
Executive Vice President ENTERGY GULF STATES, INC. a Texas corporation By   /s/
E. RENAE CONLEY   Name: E. Renae Conley   Title: President and CEO